Exhibit 10.2

 

EXECUTION COPY

ANNEX A TO RESTATEMENT AGREEMENT 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of February 7, 2017

 

by and among

 

GRAY TELEVISION, INC.,
as Borrower,

 

THE LENDERS REFERRED TO HEREIN,
as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

Swingline Lender and Issuing Bank,

 

BANK OF AMERICA, N. A.

and

ROYAL BANK OF CANADA,
as Syndication Agents,

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH, 
as Documentation Agent

 

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

RBC CAPITAL MARKETS1

and

DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

 
 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

Page

 

 

ARTICLE 1 DEFINITIONS

1

         

Section 1.1

Defined Terms

1

         

Section 1.2

Interpretation

47

         

Section 1.3

Cross References

47

         

Section 1.4

Accounting Provisions

47

         

Section 1.5

Rounding

48

         

Section 1.6

References to Agreement and Laws

48

         

Section 1.7

Times of Day

48

         

Section 1.8

Letter of Credit Amounts

48

         

Section 1.9

Guaranty

48

          Section 1.10 Limited Condition Acquisition 49           Section 1.11
EAT Transactions 50

 

 

 
i 

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

Page

 

 

ARTICLE 2 LOANS AND LETTERS OF CREDIT

51

         

Section 2.1

The Loans

54

         

Section 2.2

Manner of Borrowing and Disbursement

53

         

Section 2.3

Interest

55

         

Section 2.4

Fees

58

         

Section 2.5

Voluntary Commitment Reductions

59

         

Section 2.6

Prepayments and Repayments

60

         

Section 2.7

Evidence of Indebtedness; Loan Accounts

64

         

Section 2.8

Manner of Payment

64

         

Section 2.9

Reimbursement

65

         

Section 2.10

Pro Rata Treatment

66

         

Section 2.11

Capital Adequacy

67

         

Section 2.12

Taxes

67

         

Section 2.13

Letters of Credit

71

 

 
ii 

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

Page

 

 



 

Section 2.14

Incremental Increases

74

         

Section 2.15

Cash Collateral

78

         

Section 2.16

Defaulting Lenders

79

         

Section 2.17

Reverse Dutch Auction Prepayments

81

         

Section 2.18

Extensions of Term Loans and Revolving Loan Commitments

83

       

ARTICLE 3 CONDITIONS PRECEDENT

86

         

Section 3.1

Conditions Precedent to Effectiveness of Agreement

86

         

Section 3.2

Conditions Precedent to Each Advance, Swingline Loan and Letter of Credit

90

       

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

91

         

Section 4.1

Representations and Warranties

91

         

Section 4.2

Survival of Representations and Warranties, etc

100

       

ARTICLE 5 GENERAL COVENANTS

100

         

Section 5.1

Preservation of Existence and Similar Matters

101

         

Section 5.2

Business; Compliance with Applicable Law

101

         

Section 5.3

Maintenance of Properties

101

         

Section 5.4

Accounting Methods and Financial Records

101

         

Section 5.5

Insurance

101

         

Section 5.6

Payment of Taxes and Claims

102

         

Section 5.7

Compliance with ERISA

102

         

Section 5.8

Visits and Inspections

102

         

Section 5.9

[Reserved]

102

         

Section 5.10

Use of Proceeds

102

         

Section 5.11

Indemnity

103

         

Section 5.12

Compliance with Anti-Corruption Laws and Sanctions

104

         

Section 5.13

Covenants Regarding Formation of Subsidiaries and Acquisitions; Partnership,
Subsidiaries; Designation of Subsidiaries

105

         

Section 5.14

Payment of Wages

106

         

Section 5.15

Further Assurances

106

         

Section 5.16

License Subs

107

         

Section 5.17

Maintenance of Network Affiliations; Operating Agreements

107

 

 
iii 

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

Page

 

 



 

Section 5.18

Ownership Reports

107

         

Section 5.19

Environmental Compliance.

107

         

Section 5.20

Covenants Regarding Post-Closing Deliveries

108

         

Section 5.21

Maintenance of Debt Ratings

108

       

ARTICLE 6 INFORMATION COVENANTS

108

         

Section 6.1

Quarterly Financial Statements and Information

109

         

Section 6.2

Annual Financial Statements and Information

109

         

Section 6.3

Officer’s Compliance Certificates

109

         

Section 6.4

Copies of Other Reports

110

         

Section 6.5

Notice of Litigation and Other Matters

111

       

ARTICLE 7 NEGATIVE COVENANTS

113

         

Section 7.1

Indebtedness

113

         

Section 7.2

Limitation on Liens

115

         

Section 7.3

Amendment and Waiver

116

         

Section 7.4

Liquidation, Merger; Disposition of Assets; Specified Servicing Provider Sales

116

         

Section 7.5

Investments

119

         

Section 7.6

Restricted Payments

122

         

Section 7.7

First Lien Leverage Ratio

124

         

Section 7.8

Affiliate Transactions

124

         

Section 7.9

ERISA Liabilities

125

         

Section 7.10

No Limitation on Upstream Dividends by Subsidiaries

125

         

Section 7.11

Nature of Business

125

         

Section 7.12

Anti-Corruption; Sanctions

125

       

ARTICLE 8 DEFAULT

125

         

Section 8.1

Events of Default

125

         

Section 8.2

Remedies

130

         

Section 8.3

Payments Subsequent to Declaration of Event of Default

131

         

Section 8.4

Administrative Agent May File Proofs of Claim

133

         

Section 8.5

Credit Bidding

134

 

 
iv 

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

Page

 

 



ARTICLE 9 THE ADMINISTRATIVE AGENT

135

         

Section 9.1

Appointment and Authority

135

         

Section 9.2

Rights as a Lender

135

         

Section 9.3

Exculpatory Provisions

135

         

Section 9.4

Reliance by the Administrative Agent

136

         

Section 9.5

Delegation of Duties

137

         

Section 9.6

Resignation of Administrative Agent

137

         

Section 9.7

Non-Reliance on Administrative Agent and Other Lenders

138

         

Section 9.8

No Other Duties, etc

138

         

Section 9.9

Indemnification

138

         

Section 9.10

Collateral and Guaranty Matters

138

         

Section 9.11

Secured Hedge Agreements and Secured Cash Management Agreements

139

       

ARTICLE 10 CHANGE IN CIRCUMSTANCES AFFECTING LIBOR ADVANCES

139

         

Section 10.1

LIBOR Basis Determination Inadequate or Unfair

139

         

Section 10.2

Illegality

140

         

Section 10.3

Increased Costs

140

         

Section 10.4

Effect On Other Advances

141

         

Section 10.5

Claims for Increased Costs and Taxes

141

       

ARTICLE 11 MISCELLANEOUS

143

         

Section 11.1

Notices

143

         

Section 11.2

Expenses

145

         

Section 11.3

Waivers

145

         

Section 11.4

Set-Off

146

         

Section 11.5

Successors and Assigns; Participations

146

         

Section 11.6

No Advisory or Fiduciary Responsibility

151

         

Section 11.7

Counterparts

151

         

Section 11.8

Governing Law

152

         

Section 11.9

Severability

152

         

Section 11.10

Interest

152

 

 
v 

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

Page

 

 



 

Section 11.11

Table of Contents and Headings

152

         

Section 11.12

Amendment and Waiver

153

         

Section 11.13

Entire Agreement

155

         

Section 11.14

Other Relationships

155

         

Section 11.15

Directly or Indirectly

156

         

Section 11.16

Reliance on and Survival of Various Provisions

156

         

Section 11.17

Senior Indebtedness

156

         

Section 11.18

Obligations Several

156

         

Section 11.19

Survival of Indemnities

156

         

Section 11.20

Term of Agreement

156

         

Section 11.21

Advice of Counsel

156

         

Section 11.22

No Strict Construction

157

         

Section 11.23

USA Patriot Act

157

         

Section 11.24

Treatment of Certain Information; Confidentiality

157

         

Section 11.25

Amendment and Restatement; No Novation

158

         

Section 11.26

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

159

       

ARTICLE 12 WAIVER OF JURY TRIAL

159

         

Section 12.1

Waiver of Jury Trial

159

       

ARTICLE 13 HOLDING COMPANY REORGANIZATION

160

         

Section 13.1

Holding Company Reorganization

160

 

 
vi 

--------------------------------------------------------------------------------

 

 

EXHIBITS

   

Exhibit A

-

Form of Assignment and Assumption Agreement

Exhibit B

-

Form of Amended and Restated Collateral Agreement

Exhibit C

-

Form of Certificate of Financial Condition

Exhibit D

-

Form of Request for Advance

Exhibit E-1

-

Form of Revolving Loan Note

Exhibit E-2

-

Form of Term Loan Note

Exhibit E-3

-

[Reserved]

Exhibit E-4

-

Form of Swingline Note

Exhibit F

-

Form of Amended and Restated Subsidiary Guaranty

Exhibit G-1

-

Form of Borrower Loan Certificate

Exhibit G-2

-

Form of Subsidiary Loan Certificate

Exhibit H

-

Form of Officer’s Compliance Certificate

Exhibit I

-

Form of Auction Procedures

Exhibit J

-

Form of Notice of Account Designation

Exhibit K-1

-

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)

Exhibit K-2

-

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)

Exhibit K-3

-

Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit K-4

-

Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)

           

SCHEDULES

   

Schedule 1

-

Liens

Schedule 2

-

Stations, Operating Agreements and Licenses

Schedule 3

-

Litigation

Schedule 4

-

Subsidiaries

Schedule 5

-

Affiliate Transactions

Schedule 6

-

Indebtedness

Schedule 7

-

Trademarks, Patents, Copyrights

Schedule 8

-

Labor Matters

Schedule 9

-

Environmental Matters

Schedule 10

-

Real Property

Schedule 11

-

Post-Closing Matters

Schedule 12

-

Existing Letters of Credit

 

 
vii 

--------------------------------------------------------------------------------

 

 

third AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of February 7, 2017 by and among GRAY TELEVISION, INC., a Georgia
corporation (“Gray”), as borrower, the lenders who are party to this Agreement
and the lenders who may become party to this Agreement pursuant to the terms
hereof, as Lenders (as defined below), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (as defined below).

 

STATEMENT OF PURPOSE

 

WHEREAS, the Borrower (as defined below), the Administrative Agent (successor by
merger to Wachovia Bank, National Association) and the lenders party thereto
entered into the Original Credit Agreement (as defined below);

 

WHEREAS, the Original Credit Agreement was amended and restated by the Existing
Credit Agreement (as defined below);

 

WHEREAS, the Existing Credit Agreement was amended and restated by the Second
Amended and Restated Credit Agreement (as defined below);

 

WHEREAS, the Borrower has requested, and the Lenders have agreed, to amend and
restate the Second Amended and Restated Credit Agreement and to extend certain
credit facilities to the Borrower on the terms and conditions of this Agreement;

 

WHEREAS, pursuant to the Restatement Agreement (as defined below), the Term B-2
Loan (as defined below) was exchanged for and replaced the Existing Term Loans
(as defined below);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE 1


 

Definitions

 

Section 1.1     Defined Terms. The following terms when used in this Agreement
shall have the following meanings:

 

“Acquisition” shall mean, whether, in a single transaction or a series of
related transactions and whether by purchase, lease (including any lease that
contains upfront payments and/or buyout options), exchange, issuance of stock or
other equity or debt securities, merger, reorganization or any other method, (a)
any acquisition by the Borrower or any Restricted Subsidiary of a majority of
the Capital Stock of any other Person which have the ordinary voting power for
the election of the board of directors (or equivalent governing body) of such
other Person, (b) any acquisition by the Borrower or any Restricted Subsidiary
of all or substantially all of the assets of any other Person (including,
without limitation, any acquisition by the Borrower or any Restricted Subsidiary
of the assets or Capital Stock of any other Person (or the rights to acquire, or
assign the right to acquire, such assets or Capital Stock) and the substantially
concurrent entry into (or assumption of) a Station Servicing Arrangement), (c)
any other acquisition by the Borrower or any Restricted Subsidiary of the assets
constituting a business, division, line of business or a television station
(including the FCC License with respect thereto) from another Person which
acquisition is not in the ordinary course of business for the Borrower or such
Restricted Subsidiary or (d) any Investment in an Unrestricted Subsidiary, the
proceeds of which will be used to acquire the Capital Stock of such Unrestricted
Subsidiary from a third party, if as result of, and substantially concurrently
with, such Investment such Unrestricted Subsidiary becomes a Restricted
Subsidiary in accordance with the terms hereof.

 

 
1

--------------------------------------------------------------------------------

 

 

“Acquisition Documents” shall mean, with respect to any applicable Acquisition
or Acquisitions (including, without limitation, the Hoak Acquisition and each
Specified Acquisition), (a) the applicable purchase agreement (or equivalent),
together with all schedules, exhibits, addenda and attachments thereto
(including, without limitation, any assignment agreements or options to purchase
any rights of any other Persons under the applicable purchase agreement (or
equivalent) and any related agreements granting the Borrower or any of its
Restricted Subsidiaries the right to assign any of its respective rights under
any such agreements), (b) all Shared Services Agreements, Joint Sales
Agreements, Local Marketing Agreements, option agreements, put/call agreements,
management services agreements (or similar agreements or instruments), as
applicable, and other material agreements and documents (if any) entered into
(or assumed) in connection with any Sharing Arrangement to which the Borrower,
any Restricted Subsidiary or any target of such Acquisition is or will be a
party or relating to any television station to be acquired in such Acquisition
and (c) subject to Section 6.5, all other material documents and agreements (if
any) entered into by any Credit Party (including, without limitation, all
material documents and agreements filed with the FCC), in each case, entered
into in connection therewith.

 

“Act” shall have the meaning ascribed thereto in Section 11.23.

 

“Additional Revolving Loan Commitment” shall mean (a) as to any Incremental
Lender, the several commitment of such Incremental Lender to fund its respective
portion of the Additional Revolving Loans in an amount set forth in the
Register, and (b) as to all Incremental Lenders, the aggregate commitments of
such Incremental Lenders to make Additional Revolving Loans, as such amount may
be modified at any time and from time to time pursuant to the terms hereof
(including, without limitation, Section 2.14).

 

“Additional Revolving Loan Commitment Increase” shall have the meaning ascribed
thereto in Section 2.14.

 

“Additional Revolving Loan Commitment Ratio” shall mean, with respect to any
Incremental Lender, the percentage equivalent of the ratio which such
Incremental Lender’s portion of the Additional Revolving Loan Commitment bears
to the aggregate Additional Revolving Loan Commitment of all Incremental Lenders
(as each may be adjusted from time to time as provided herein).

 

“Additional Revolving Loan Facility” shall have the meaning ascribed thereto in
Section 2.14.

 

 
2

--------------------------------------------------------------------------------

 

 

“Additional Revolving Loan Maturity Date” shall mean, with respect to the
Additional Revolving Loan Facility, the date specified in the Incremental
Increase Amendment as the maturity date of such Additional Revolving Loan
Facility.

 

“Additional Revolving Loans” shall having the meaning ascribed thereto in
Section 2.14.

 

“Adjusted Total Indebtedness” shall mean, as of any date, the difference between
(a) the total amount of Indebtedness of the Borrower and its Restricted
Subsidiaries, determined on a consolidated basis, as of such date (excluding any
Indebtedness of the type described in clause (b) of the definition of
Obligations from the amount determined pursuant to this clause (a)) minus (b)
the aggregate amount of Unrestricted cash and Cash Equivalents of the Borrower
and its Restricted Subsidiaries then on hand (other than the proceeds of
Indebtedness incurred substantially concurrently with the determination of such
amount) not to exceed $150,000,000.

 

“Administrative Agent” shall mean Wells Fargo, in its capacity as Administrative
Agent for the Secured Parties or any successor Administrative Agent appointed
pursuant to Section 9.6.

 

“Administrative Agent Fee Letter” shall mean that certain letter agreement dated
as of May 27, 2014 by and between Wells Fargo and Gray.

 

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at Syndication Agency Services, MAC D1109-019, 1525 W.T. Harris
Blvd., Charlotte, NC 28262, or such other office as may be designated pursuant
to the provisions of Section 11.1.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Advance” shall mean amounts advanced by the Lenders to the Borrower pursuant to
Article 2 on the occasion of any borrowing and having the same Interest Rate
Basis and Interest Period; and “Advances” shall mean more than one Advance.

 

“Affiliate” shall mean, with respect to a Person, any other Person that directly
or indirectly through one or more intermediaries Controls, or is Controlled by
or is otherwise under common Control with the Person specified. Unless otherwise
specified, “Affiliate” shall mean an Affiliate of the Borrower.

 

“Agreement” shall mean this Second Amended and Restated Credit Agreement, as
amended, supplemented, restated or otherwise modified from time to time.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, laws, statutes, ordinances, rules, treaties, regulations,
permits, licenses, approvals, interpretations and orders of Governmental
Authorities applicable to such Person, including, without limitation, the
Communications Laws, zoning ordinances and all Environmental Laws, and all
orders, decisions, judgments and decrees of all courts and arbitrators in
proceedings or actions to which the Person in question is a party or by which it
is bound.

 

 
3

--------------------------------------------------------------------------------

 

 

“Applicable Margin” shall mean the interest rate margin applicable to Base Rate
Advances and LIBOR Advances, as the case may be, in each case determined in
accordance with Section 2.3(f) (or, (i) with respect to Incremental Term Loans
or the Additional Revolving Loan Facility, as set forth in the applicable
Incremental Increase Amendment, and (ii) with respect to any Extended Term Loans
or any Initial Revolving Loans or Additional Revolving Loans, as applicable,
made pursuant to any Extended Revolving Loan Commitments, as set forth in the
applicable Extension Offer).

 

“Applicable Period” shall have the meaning ascribed thereto in Section
2.3(f)(i).

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Asset Sale” shall mean (a) the sale, lease, transfer or other disposition by
the Borrower or any Restricted Subsidiary to any Person of any of the Capital
Stock of any Restricted Subsidiary or any other assets of the Borrower or any
Restricted Subsidiary (including, without limitation, insurance and condemnation
proceedings), (b) the entering into of any Station Sharing Arrangement by the
Borrower or any Restricted Subsidiary and (c) any Spectrum Tender.

 

“Assignment and Assumption Agreement” shall mean any Assignment and Assumption
Agreement substantially in the form of Exhibit A attached hereto pursuant to
which any Lender, as further provided in Section 11.5, sells a portion of its
Commitments and/or Loans.

 

“Auction” shall have the meaning ascribed thereto in Section 2.17(a).

 

“Auction Manager” shall have the meaning ascribed thereto in Section 2.17(a).

 

“Auction Notice” shall have the meaning ascribed thereto in Exhibit I.

 

“Auction Procedures” shall mean the procedures set forth in Exhibit I.

 

“Authorized Signatory” shall mean, as to any Person, the chief executive
officer, president, chief financial officer, chief accounting officer,
controller, treasurer, assistant treasurer, senior vice president or vice
president of such Person or any other officer of such Person reasonably
acceptable to the Administrative Agent. Any document delivered hereunder that is
signed by an Authorized Signatory of a Person shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Person and such Authorized Signatory shall be conclusively
presumed to have acted on behalf of such Person.

 

 
4

--------------------------------------------------------------------------------

 

 

“Available Amount” shall mean, as of any date and time of determination, an
amount equal to the sum of (a) $10,000,000 plus (b) 100% of the cumulative
amount of Excess Cash Flow for each fiscal year of the Borrower (commencing with
the fiscal year ending December 31, 2013) less the ECF Prepayment Amount for
such fiscal year plus (c) to the extent not already included in the calculation
of Operating Cash Flow of the Borrower and its Restricted Subsidiaries, and
subject to Section 2.6(b)(iii), any returns in cash on Investments made pursuant
to Section 7.5(k), including, without limitation, the aggregate amount received
in cash through interest payments, principal payments, dividends or
distributions or any sale, transfer or other disposition of such Investment (in
an amount equal to the lesser of the return of capital with respect to such
Investment and the cost of such Investment, in either case, reduced (but not
below zero) by the excess, if any, of the cost of the disposition of such
Investment over the gain, if any, realized by the Borrower or its Restricted
Subsidiary, as the case may be, in respect of such disposition) plus (d) the
amount of all Net Proceeds (Equity), but only to the extent such Net Proceeds
(Equity) have been received by the Borrower prior to the applicable date of
determination in cash as equity that is not Disqualified Stock (other than any
such Net Proceeds (Equity) to the extent utilized for an Investment permitted
pursuant to Section 7.5 or a Restricted Payment permitted pursuant to Section
7.6) plus (e) in the event that any Unrestricted Subsidiary is re-designated as
a Restricted Subsidiary or is merged, consolidated or amalgamated with or into,
or transfers or conveys its assets to, or is liquidated into, the Borrower or
any Restricted Subsidiary, the fair market value of the Investments of the
Borrower or any Restricted Subsidiary in such Unrestricted Subsidiary at the
time of such re-designation, combination or transfer (or of the assets
transferred or conveyed, as applicable), in each case to the extent that such
Investments were originally made pursuant to Section 7.5(k) in an aggregate
amount not to exceed the original amount of such Investments minus (f) the
aggregate amount of Investments made pursuant to Section 7.5(k) (including any
Investments deemed to be made thereunder pursuant to Section 1.11(b)) and
Restricted Payments made or declared pursuant to Section 7.6(f), in each case,
(i) prior to such time of determination and (ii) except to the extent such
Investments and/or Restricted Payments were excluded from the amount determined
pursuant the foregoing clause (d).

 

“Available Letter of Credit Commitment” shall mean, at any time, the lesser of
(a) (i) $30,000,000, minus (ii) all Letter of Credit Obligations then
outstanding, and (b) the Available Revolving Loan Commitment.

 

“Available Revolving Loan Commitment” shall mean, as of any date, (a) the
Initial Revolving Loan Commitment in effect on such date minus (b) the sum of
(i) the aggregate amount of all Letter of Credit Obligations then outstanding,
(ii) the Swingline Loans then outstanding and (iii) the Initial Revolving Loans
then outstanding.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bankruptcy Exception” shall have the meaning ascribed thereto in Section
4.1(b).

 

“Base Rate” shall mean, at any time, a fluctuating interest rate per annum equal
to the highest of (a) the Prime Rate, (b) the Federal Funds Rate plus one-half
of one percent (1/2%) and (c) LIBOR plus one percent (1.00%).

 

 
5

--------------------------------------------------------------------------------

 

 

“Base Rate Advance” shall mean an Advance (a) which the Borrower requests to be
made as or converted to a Base Rate Advance, in accordance with the provisions
of Sections 2.2(a) through (c), (b) in the form of a Swingline Loan which the
Borrower requests to be made in accordance with the provisions Section 2.1(d)
and (c) which (i) in the case of any such Advance (other than an Advance in the
form of a Swingline Loan) shall be in a principal amount of at least $500,000,
and in an integral multiple of $250,000 and (ii) in the case of any such Advance
in the form of a Swingline Loan, shall be in a principal amount of at least
$100,000, and in an integral multiple of $100,000.

 

“Base Rate Basis” shall mean a simple interest rate equal to the sum of (a) the
Base Rate and (b) the Applicable Margin applicable to Base Rate Advances. The
Base Rate Basis shall be adjusted automatically as of the opening of business on
the effective date of each change in the Base Rate to account for such change,
and shall also be adjusted to reflect changes of the Applicable Margin
applicable to Base Rate Advances.

 

“Borrower” shall mean (a) prior to the date of completion of a Holding Company
Reorganization, Gray, and (b) on or after the date of completion of a Holding
Company Reorganization, Gray or a New Borrower, as applicable.

 

“Borrower Materials” shall have the meaning ascribed thereto in Section 6.5.

 

“Business Day” shall mean (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or legal holiday on which banks
in Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Advance, or any Base Rate Advance as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

 

“Calculation Date” shall have the meaning ascribed thereto in Section 2.3(f)(i).

 

“Capital Expenditures” shall mean, with respect to the Borrower and its
Restricted Subsidiaries for any period, the aggregate of all items classified as
capital expenditures in accordance with GAAP; provided, however, that neither
(a) the capitalized portion of the purchase price and other consideration
payable in connection with any Acquisition, nor (b) expenditures of proceeds of
insurance policies reasonably and promptly applied to replace insured assets,
shall constitute a Capital Expenditure for purposes of this Agreement.

 

“Capital Stock” shall mean (a) in the case of a corporation, capital stock, (b)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person. Except as expressly set forth herein, the term
“Capital Stock” shall include all warrants, options, purchase rights, conversion
or exchange rights, voting rights, calls or claims of any character with respect
thereto.

 

 
6

--------------------------------------------------------------------------------

 

 

“Capitalized Lease Obligation” shall mean with respect to any Person, the
obligations to pay rent or other amounts under a lease of (or other Indebtedness
arrangements conveying the right to use) real or personal property of such
Person which are required to be classified and accounted for as a capital lease
on the balance sheet of such Person in accordance with GAAP. The amount of such
obligations shall be the capitalized amount thereof in accordance with GAAP and
the stated maturity thereof shall be the date of the last payment of rent or any
other amount due under such lease prior to the first date upon which such lease
may be terminated by the lessee without payment of a penalty.

 

“Cash Collateralize” shall mean, to deposit in a Controlled Account or to pledge
and deposit with, or deliver to, the Administrative Agent, for the benefit of
one or more of the Issuing Bank, the Swingline Lender or the Lenders, as
collateral for Letter of Credit Obligations or obligations of the Lenders to
fund participations in respect of Letter of Credit Obligations or Swingline
Loans, cash or deposit account balances or, if the Administrative Agent, the
Issuing Bank and the Swingline Lender shall agree, in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to the Administrative Agent, the Issuing Bank and the
Swingline Lender. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” shall mean (a) marketable direct obligations issued or
guaranteed by the United States, or any governmental entity or agency or
political subdivision thereof (provided that the full faith and credit of the
United States is pledged in support thereof) maturing within one year of the
date of purchase; (b) commercial paper issued by corporations, each of which
shall have a consolidated net worth of at least $500,000,000, maturing within
180 days from the date of the original issue thereof, and rated “P-1” or better
by Moody’s or “A-1” or better by S&P or an equivalent rating or better by any
other nationally recognized securities rating agency; (c) certificates of
deposit issued or acceptances accepted by or guaranteed by any bank or trust
company organized under the laws of the United States or any state thereof or
the District of Columbia, in each case having capital, surplus and undivided
profits totaling more than $500,000,000, maturing within one year of the date of
purchase; and (d) any money market fund sponsored by a registered broker dealer
or mutual fund distributor that invests solely in the securities specified in
the foregoing clause (a), (b) or (c).

 

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

 

“Cash Management Bank” shall mean the Administrative Agent or any Lender with an
Initial Revolving Loan Commitment or an Additional Revolving Loan Commitment
that is a party to a Cash Management Agreement with a Credit Party.

 

“Certificate of Financial Condition” shall mean a certificate dated the Closing
Date, substantially in the form of Exhibit C attached hereto, signed by the
chief financial officer of the Borrower, together with any schedules, exhibits
or annexes appended thereto.

 

 
7

--------------------------------------------------------------------------------

 

 

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Class” shall mean (a) when used with respect to Commitments, a specific tranche
of Initial Revolving Loan Commitments, Extended Revolving Loan Commitments,
Additional Revolving Loan Commitments or Commitments with respect to Term Loans,
in each case, as set forth in the Register, (b) when used with respect to Loans
or Advances, a specific tranche of Initial Revolving Loans, Initial Revolving
Loans made pursuant to an Extended Revolving Loan Commitment, Additional
Revolving Loans made pursuant to an Extended Revolving Loan Commitment,
Additional Revolving Loans, Term Loans, Extended Term Loans or Incremental Term
Loans comprising such Loans or Advance, as set forth on the Register and (c)
when used with respect to Lenders, whether such Lenders are Lenders holding
Initial Revolving Loan Commitments, Lenders holding Extended Revolving Loan
Commitments, Lenders holding Additional Revolving Loan Commitments or Lenders
holding a specific tranche of Term Loans, in each case with respect to the same
“Class” as described in clauses (a) or (b) above, as applicable. Loans and
Advances that have different terms and conditions shall be construed to be in
different Classes.

 

“Closing Date” shall mean June 13, 2014.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean any property of any kind constituting collateral for the
Obligations under any of the Security Documents.

 

“Collateral Agreement” shall mean the Amended and Restated Collateral Agreement
dated as of the Closing Date and executed by the Credit Parties in favor of the
Administrative Agent for the ratable benefit of itself and the other Secured
Parties, substantially in the form of Exhibit B attached hereto, as reaffirmed,
amended, restated, supplemented or otherwise modified from time to time.

 

“Commitment Ratio” shall mean, with respect to any Lender for any Commitment,
the percentage equivalent of the ratio which such Lender’s portion of such
Commitment (or, in the case of the Term B-2 Loan or, to the extent applicable,
any Incremental Term Loan, in each case after the funding date thereof, such
Lender’s outstanding portion of such Loan) bears to the aggregate amount of such
Commitment or Loan, as the case may be (as each may be adjusted from time to
time as provided herein); and “Commitment Ratios” shall mean, with respect to
any Commitment, the Commitment Ratios of all of the Lenders with respect to such
Commitment. The Commitment Ratios of the Lenders party to this Agreement shall
be set forth in the Register.

 

 
8

--------------------------------------------------------------------------------

 

 

“Commitments” shall mean, collectively, the Initial Revolving Loan Commitment,
the Term B-2 Loan Commitment and, as applicable, the Incremental Term Loan
Commitments and the Additional Revolving Loan Commitments; and “Commitment”
shall mean any of the foregoing Commitments.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Communications Act” shall mean the Communications Act of 1934, as amended, and
any similar or successor federal statute.

 

“Communications Laws” shall mean the Communications Act and the FCC Regulations,
as each may be in effect from time to time.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
total amount of assets (less applicable reserves and other properly deductible
items) of the Borrower and the Restricted Subsidiaries (including the value of
any broadcast licensing agreements) reflected on the most recent consolidated
balance sheet of the Borrower and the Restricted Subsidiaries as at the end of
the most recently ended fiscal quarter for which financial statements have been
delivered pursuant to this Agreement, determined on a consolidated basis in
accordance with GAAP on a pro forma basis to give effect to any acquisition or
disposition of assets made after such balance sheet date and on or prior to the
date of determination.

 

“Continue”, “Continuation” and “Continued” shall mean the continuation pursuant
to Article 2 of a LIBOR Advance as a LIBOR Advance from one Interest Period to
the next Interest Period.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Account” shall mean each deposit account and securities account that
is subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and the Issuing Bank.

 

“Convert”, “Conversion” and “Converted” shall mean a conversion pursuant to
Article 2 of a LIBOR Advance into a Base Rate Advance or of a Base Rate Advance
into a LIBOR Advance, as applicable.

 

“Credit Parties” shall mean, collectively, the Borrower and the Subsidiary
Guarantors.

 

 
9

--------------------------------------------------------------------------------

 

 

“Debt Incurrence Test” shall mean, with respect to any incurrence of
Indebtedness or other transaction, a Leverage Ratio of less than or equal to
7.00 to 1.00, calculated for the most recent fiscal quarter end for which
financial statements have been provided pursuant to Section 6.1 or 6.2, as
applicable, and calculated after giving pro forma effect to such transaction and
the incurrence or repayment or prepayment of any Indebtedness in connection
therewith and the application of the proceeds thereof.

 

“Debt Rating” shall mean, as applicable, (a) the corporate family rating of the
Borrower as determined by Moody’s from time to time, (b) the corporate rating of
the Borrower as determined by S&P from time to time and (c) the ratings of the
Term B-2 Loan as determined by Moody’s and S&P from time to time.

 

“Debt Service” shall mean, for any period with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis, the amount of all principal
required to be paid and actually made and Interest Expense paid in cash in
respect of Indebtedness of the Borrower and its Restricted Subsidiaries (other
than, for the avoidance of doubt, (a) pursuant to a Restricted Payment in the
form of principal payments with respect to Junior Securities that are permitted
by this Agreement and made by the Borrower or any of its Restricted Subsidiaries
during such period, (b) any such payments made in connection with a refinancing
of Indebtedness, (c) voluntary or mandatory prepayments of the Term Loans
(including pursuant to Section 2.17) or any New Securities that are secured by a
pari passu Lien on any Collateral, (d) principal payments of the Initial
Revolving Loans, Additional Revolving Loans and/or Swingline Loans and (e)
principal payments of other revolving Indebtedness which are not required to be
accompanied by an identical permanent reduction in the applicable commitments
therefor).

 

“Debtor Relief Laws” shall mean, collectively, the Bankruptcy Code of the United
States, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” shall mean any of the events specified in Section 8.1, regardless of
whether there shall have occurred any passage of time or giving of notice, or
both, that would be necessary in order to constitute such event as an Event of
Default.

 

“Default Rate” shall mean a simple per annum interest rate equal to the
applicable rate specified in Section 2.3(d)(i).

 

 
10

--------------------------------------------------------------------------------

 

 

“Defaulting Lender” shall mean, subject to Section 2.16(b), any Lender that (a)
has failed to (i) fund all or any portion of the Initial Revolving Loans, the
Term B-2 Loan, any Additional Revolving Loans, any Incremental Term Loan,
participations in Letter of Credit Obligations or participations in Swingline
Loans required to be funded by it hereunder within two Business Days of the date
such Loans or participations were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder within two Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, the Swingline
Lender and each Lender.

 

“Designated Non-Cash Consideration” shall mean (a) the fair market value of
non-cash consideration received by the Borrower or a Restricted Subsidiary in
connection with an Asset Sale pursuant to Section 7.4(a)(iii) that is designated
as Designated Non-Cash Consideration pursuant to a certificate of an Authorized
Signatory of the Borrower or such Restricted Subsidiary, as applicable, setting
forth the basis of such valuation less (b) the amount of cash or Cash
Equivalents received in connection with a subsequent sale of, or collection on,
such Designated Non-Cash Consideration.

 

“Disqualified Stock” shall mean any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Capital Stock),
or upon the happening of any event, matures or is mandatorily redeemable (other
than solely for Capital Stock which is not Disqualified Stock) pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder of the Capital Stock, in whole or in part, on or prior to the date that
is 180 days after the latest applicable Maturity Date. Notwithstanding the
preceding sentence, any Capital Stock that would constitute Disqualified Stock
solely because the holders of the Capital Stock have the right to require the
Borrower to repurchase such Capital Stock upon the occurrence of a change of
control or an asset sale will not constitute Disqualified Stock if the terms of
such Capital Stock provide that the Borrower may not repurchase or redeem any
such Capital Stock pursuant to such provisions unless such repurchases or
redemptions comply with Section 7.6 and in any event shall otherwise be deemed
to constitute Disqualified Stock only upon the occurrence of such change of
control or asset sale. Disqualified Stock shall be valued at the greater of its
voluntary or involuntary maximum fixed repurchase price plus accrued and unpaid
dividends thereon. For purposes hereof, the “maximum fixed repurchase price” of
any Disqualified Stock which does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock as if such
Disqualified Stock were purchased on any date on which Indebtedness shall be
required to be determined pursuant to this Agreement, and if such price is based
upon, or measured by the fair market value of, such Disqualified Stock, such
fair market value is to be determined in good faith by the board of directors of
the issuer of such Disqualified Stock.

 

 
11

--------------------------------------------------------------------------------

 

 

“Dollars” or “$” shall mean, unless otherwise qualified, dollars in lawful
currency of the United States.

 

“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of any
political subdivision of the United States.

 

“EAT Completion Event” shall have the meaning ascribed thereto in Section
1.11(b).

 

“EAT Completion Period” shall have the meaning ascribed thereto in Section
1.11(b).

 

“EAT Restricted Subsidiary” shall mean an EAT Subsidiary that is a Restricted
Subsidiary that has become a Credit Party pursuant to and in compliance with all
applicable requirements of Section 5.13.

 

“EAT Subsidiary” shall mean, a special purpose Subsidiary of the Borrower or a
Restricted Subsidiary formed as an “exchange accommodation titleholder” solely
for the benefit of the Borrower or a Restricted Subsidiary to facilitate a
like-kind exchange under Section 1031 of the Code which will act as agent of the
Borrower or a Restricted Subsidiary for all purposes (including, the
Communications Laws), except as required by the Code or the regulations of the
Internal Revenue Service; provided that such special purpose Subsidiary shall:

 

(a)     have no assets or liabilities other than (i) the initial Investment
therein made by the Borrower and its Subsidiaries the proceeds of which shall be
promptly used to acquire the assets to be held for a like-kind exchange under
Section 1031 of the Code, (ii) the assets to be held for such like-kind
exchange, (iii) minute books and other organizational books and records, (iv)
other miscellaneous de minimis assets and liabilities, (v) franchise taxes and
organizational, administrative and overhead expenses, in each case that are
incidental to the maintenance of its legal existence and (vi) solely in the case
of any EAT Subsidiary that is a Restricted Subsidiary, (A) liabilities under the
Loan Documents, (B) Guarantees of the Senior Notes or other Indebtedness
permitted under Section 7.1(c) and (C) Guarantees and, if applicable, Liens with
respect to New Securities to the extent permitted under this Agreement; and

 

(b)     engage in no operations or business other than (i) issuing its own
Capital Stock, (ii) holding the assets and liabilities specified in clause (a)
above and (iii) completing the applicable like-kind exchange and EAT Completion
Event, in each case for the benefit of the Borrower or the applicable Restricted
Subsidiary; and

 

(c)     comply in all respects with all Applicable Laws (including, without
limitation, Communications Laws).

 

 
12

--------------------------------------------------------------------------------

 

 

“ECF Prepayment Amount” shall have the meaning ascribed thereto in Section
2.6(b)(iv).

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” shall mean, as to any tranche of Term Loans (including,
without limitation, the Term B-2 Loan or any Incremental Term Loan), the
effective yield on such Term Loans as determined by the Administrative Agent in
consultation with the Borrower, taking into account the applicable interest rate
margins, any interest rate floors or similar devices and all upfront or similar
fees or original issue discount (amortized over the shorter of (x) the life of
such Term Loans and (y) the four years following the date of incurrence thereof)
payable generally to Lenders making such Loans, but excluding any arrangement,
structuring, commitment, syndication, ticking, unused, underwriting or other
fees payable in connection therewith that are not generally shared with the
relevant Lenders and customary consent fees paid generally to consenting
Lenders.

 

“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 11.5(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.5(b)(iii)).

 

“Environmental Claim” shall mean any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any governmental authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (b) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (c) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

 
13

--------------------------------------------------------------------------------

 

 

“Environmental Laws” shall mean all applicable federal, state or local laws,
statutes, rules, regulations or ordinances, codes, common law, consent
agreements, orders, decrees, judgments or injunctions issued, promulgated,
approved or entered thereunder relating to public health, safety or the
pollution or protection of the environment, including, without limitation, those
relating to releases, discharges, emissions, spills, leaching, or disposals to
air, water, land or ground water, to the withdrawal or use of ground water, to
the use, handling or disposal of polychlorinated biphenyls, asbestos or urea
formaldehyde, to the treatment, storage, disposal or management of hazardous
substances (including, without limitation, petroleum, crude oil or any fraction
thereof, or other hydrocarbons), pollutants or contaminants, to exposure to
toxic, hazardous or other controlled, prohibited, or regulated substances,
including, without limitation, any such provisions under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C.
§1801 et seq.), the Resource Conservation and Recovery Act of 1976, as amended
(42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §
1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal Insecticide,
Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), the Occupational Safety
and Health Act (29 U.S.C. § 651 et seq.), the Oil Pollution Act (33 U.S.C. §
2701 et seq.) and the Emergency Planning and Community Right-to-Know Act (42
U.S.C. § 11001 et seq.), each as amended or supplemented, any analogous present
or future state or local statutes or laws, and any regulations promulgated
pursuant to any of the foregoing.

 

“Equity Issuance” shall mean (a) any issuance by the Borrower or any of its
Restricted Subsidiaries, any Holding Company or any Intermediate Holding Company
of Capital Stock (including any issuance pursuant to the granting of or exercise
of any options or warrants or the incurrence of or conversion of any debt
securities into Capital Stock) to any Person other than a Credit Party and (b)
any capital contribution from any Person (other than a Credit Party) to the
Borrower or any of its Restricted Subsidiaries or any Holding Company or any
Intermediate Holding Company.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 and the
rules and regulations thereunder, as in effect from time to time.

 

“ERISA Affiliate” shall mean any Person, including a Subsidiary or an Affiliate
of the Borrower, that together with the Borrower would be deemed to be a member
of the same “controlled group” within the meaning of Title IV of ERISA.

 

“ERISA Event” shall mean an event where any one or more of the following occurs:
(a) any Reportable Event with respect to a Plan; or (b) any failure to satisfy
the minimum funding standards, or any occurrence of an accumulated funding
deficiency, within the meaning of Section 302, 303, and 304 of ERISA or in
Section 412, 430, 431, and 432 of the Code, with respect to any Plan maintained
by Borrower, any of its Restricted Subsidiaries or any ERISA Affiliate, or to
which the Borrower, any of its Restricted Subsidiaries or any ERISA Affiliate
has liabilities or, any trust created thereunder; or (c) a trustee is appointed
by a United States District Court to administer any Plan; or (d) the PBGC
institutes proceedings to terminate any Plan; or (e) the Borrower, any of its
Restricted Subsidiaries or any ERISA Affiliate incurs any liability to the PBGC
in connection with the termination of any Plan; or (f) the withdrawal of the
Borrower, any of its Restricted Subsidiaries or any ERISA Affiliate from a Plan
subject to 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; or (g) any Plan or trust created under any Plan of the Borrower, any of
its Restricted Subsidiaries or any ERISA Affiliate engages in a “prohibited
transaction” (as such term is defined in Section 406 of ERISA or Section 4975 of
the Code) which would subject any such Plan, any trust created thereunder, any
trustee or administrator thereof or any party dealing with any such Plan or
trust to be taxed or assessed a penalty on “prohibited transactions” imposed by
Section 502 of ERISA or Section 4975 of the Code; or (h) any excise taxes are
assessed by the Internal Revenue Service or the Department of Labor and relate
to any Plan; or (i) a Lien arises under Section 303(k) of ERISA in favor of any
Plan of the Borrower, any of its Restricted Subsidiaries or its ERISA
Affiliates; or (j) the Borrower, any of its Restricted Subsidiaries or any of
its ERISA Affiliates engages in any transaction in connection with the Borrower,
any of its Restricted Subsidiaries or any of its ERISA Affiliates which could
reasonably be subject to either a civil penalty assessed under Section 502(i) of
ERISA or a tax imposed by Section 4975 of the Code; or (k) the Borrower or any
of its Restricted Subsidiaries has made promises of Borrower-funded retirement
benefits to employees, other than the Plans, which are set forth in written
agreements with such employees, are in the Borrower’s employee handbook or are
in correspondence to employees; or (l) the determination that any Plan is
considered an at-risk plan within the meaning of Section 303 of ERISA and
Section 430 of the Code.

 

 
14

--------------------------------------------------------------------------------

 

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. 2

 

“Event of Default” shall mean any of the events specified in Section 8.1,
provided that any requirement for notice or lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow” shall mean, with respect to the Borrower and its Restricted
Subsidiaries, as of the end of any fiscal year of the Borrower based on the
audited financial statements provided under Section 6.2 for such fiscal year,
the excess, if any, without duplication, of (a) the sum of (i) Operating Cash
Flow for such fiscal year (determined without giving effect to clause (e) of the
definition of Operating Cash Flow) and (ii) any decrease in the Borrower’s
working capital account during such fiscal year (excluding cash and Cash
Equivalents from current assets for such working capital account determination),
minus (b) the sum of the following: (i) cash Investments made during such fiscal
year and permitted under clauses (c), (e), (f), (i), (j), (l), (n) or (q) of
Section 7.5; (ii) Debt Service paid in cash during such fiscal year; (iii) cash
taxes paid during such fiscal year; (iv) Restricted Payments made during such
fiscal year which are permitted under clauses (g), (h) or (l) of Section 7.6;
(v) any Specified Transaction Costs and Expenses and any other cash charges or
expenses added back to Net Earnings in such fiscal year pursuant to the
definition of Operating Cash Flow and (vi) any increase in the Borrower’s
working capital account during such fiscal year (excluding cash and Cash
Equivalents from current assets for such working capital account determination),
in each case, as determined in accordance with GAAP and in the case of clauses
(b)(i) through (b)(v) above only to the extent not made with the proceeds of
Indebtedness (other than Indebtedness incurred pursuant to any Additional
Revolving Loan, Initial Revolving Loan and/or Swingline Loan), any Equity
Issuance, Asset Sale or other proceeds that would not be included in calculating
Operating Cash Flow for such fiscal year.

 

Notwithstanding the foregoing or anything to the contrary contained herein,
Excess Cash Flow for the fiscal year ended December 31, 2013 shall be deemed to
equal $9,332,000.

 

 

--------------------------------------------------------------------------------

2 The EU Bail-In Legislation Schedule may be found at
http://www.lma.eu.com/uploads/files/EU%20BAIL-IN%20LEGISLATION%20SCHEDULE%2022-Dec-2015%2010-46%20.pdf

 

 

 
15

--------------------------------------------------------------------------------

 

 

“Excluded Swap Obligation” shall mean, with respect to any Credit Party, any
Swap Obligation if, and to the extent that, all or a portion of the liability of
such Credit Party for or the guarantee of such Credit Party of, or the grant by
such Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under Section 2.12 of the Subsidiary
Guaranty). If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal for the reasons identified in the immediately
preceding sentence of this definition.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, United States federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 10.5(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.12, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.12(g) and (d)
any United States federal withholding Taxes imposed under FATCA.

 

“Excluded VIE” shall mean, at any time, any “variable interest entity” under
GAAP that is not a Qualified VIE.

 

“Existing Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement dated as of October 12, 2012 by and among the Borrower, the lenders
party thereto and Wells Fargo, as administrative agent, as amended, restated,
supplemented or otherwise modified prior to the Closing Date.

 

“Existing Letters of Credit” shall mean those letters of credit existing on the
Closing Date and identified on Schedule 12.

 

“Existing Term Loans” shall mean the existing term loans funded under the Second
Amended and Restated Credit Agreement prior to the Restatement Effective Date
and then outstanding.

 

“Extended Revolving Loan Commitment” shall have the meaning ascribed thereto in
Section 2.18(a)(ii).

 

 
16

--------------------------------------------------------------------------------

 

 

“Extended Term Loans” shall have the meaning ascribed thereto in Section
2.18(a)(iii).

 

“Extension” shall have the meaning ascribed thereto in Section 2.18(a).

 

“Extension Offer” shall have the meaning ascribed thereto in Section 2.18(a).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“FCC” shall mean the Federal Communications Commission and any successor or
substitute governmental commission, agency, department, board or authority
performing functions similar to those performed by the Federal Communications
Commission on the Closing Date.

 

“FCC License” shall mean any license required under the Communications Laws.

 

“FCC Regulations” shall mean all rules, regulations, written policies, orders
and decisions of the FCC under the Communications Act.

 

“Fed Regulations” shall have the meaning ascribed thereto in Section 4.1(n).

 

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day (or, if such day is not a
Business Day, for the immediately preceding Business Day), as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that if such rate is not so published for any day which is a Business
Day, the average of the quotation for such day on such transactions received by
the Administrative Agent from three (3) federal funds brokers of recognized
standing selected by the Administrative Agent. Notwithstanding the foregoing, if
the Federal Funds Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“First Lien Adjusted Total Indebtedness” shall mean, as of any date, the
difference between (a) the sum of (i) the Obligations plus (ii) all other
Indebtedness of the Borrower and its Restricted Subsidiaries secured by a Lien
(A) on assets not constituting Collateral or (B) on the Collateral that ranks
pari passu or prior to the Lien of the Administrative Agent for the benefit of
the Secured Parties (excluding any Indebtedness of the type described in clause
(b) of the definition of Obligations from the amount determined pursuant to this
clause (a)) minus (b) the aggregate amount of the Unrestricted cash and Cash
Equivalents of the Borrower and its Restricted Subsidiaries then on hand (other
than the proceeds of Indebtedness incurred substantially concurrently with the
determination of such amount), not to exceed $150,000,000 minus (c) an amount,
not to exceed $15,000,000, of undrawn letters of credit included under clause
(a) above as of such date.

 

“First Lien Leverage Ratio” shall mean, as of any date, the ratio of (a) First
Lien Adjusted Total Indebtedness as of such date to (b) Operating Cash Flow for
the then applicable Reference Period divided by two (2).

 

 
17

--------------------------------------------------------------------------------

 

 

“First Tier Foreign Subsidiary” shall mean any Foreign Subsidiary that is a
“controlled foreign corporation” with the meaning of Section 957 of the Code and
the Capital Stock of which is owned directly by any Credit Party.

 

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to the Issuing Bank, such Defaulting Lender’s Initial Revolving
Loan Commitment Ratio of the outstanding Letter of Credit Obligations other than
Letter of Credit Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Initial Revolving Loan Commitment Ratio of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” shall mean generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Gray” shall have the meaning ascribed thereto in the preamble hereof.

 

“Gray Midwest” shall have the meaning ascribed thereto in Section 1.11(c).

 

“Gray Midwest Investment” shall have the meaning ascribed thereto in Section
1.11(c).

 

“GTG” shall mean Gray Television Group, Inc., a Delaware corporation.

 

“Guaranty” or “Guaranteed,” as applied to an obligation, shall mean and include
(a) a guaranty, direct or indirect, in any manner, of all or any part of such
obligation, and (b) any agreement, direct or indirect, contingent or otherwise,
the practical effect of which is to assure in any way the payment or performance
(or payment of damages in the event of non-performance) of all or any part of
such obligation, including, without limitation, any reimbursement obligations as
to amounts drawn down by beneficiaries of outstanding letters of credit or
capital call requirements; provided, that the term “Guaranty” or “Guaranteed”
shall not include endorsements for collection or deposit, in either case, in the
ordinary course of business, or customary and reasonable indemnity obligations
entered into in connection with any Acquisition or Asset Sale permitted under
this Agreement (other than such obligations with respect to Indebtedness).

 

 
18

--------------------------------------------------------------------------------

 

 

“Hazardous Materials” shall mean (a) any chemical, material or substance at any
time defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous waste,” “acutely
hazardous waste,” “radioactive waste,” “biohazardous waste,” “pollutant,” “toxic
pollutant,” “contaminant,” “restricted hazardous waste,” “infectious waste,”
“toxic substances,” or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including, without limitation, harmful properties
such as ignitability, corrosivity, reactivity, carcinogenicity, toxicity,
reproductive toxicity, “TCLP toxicity” or “EP toxicity” or words of similar
import under any applicable Environmental Laws); (b) any oil, petroleum,
petroleum fraction or petroleum derived substance; (c) any drilling fluids,
produced waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (d) any flammable
substances or explosives; (e) any radioactive materials; (f) any friable
asbestos-containing materials; (g) urea formaldehyde foam insulation; (h)
electrical equipment which contains any oil or dielectric fluid containing
polychlorinated biphenyls; (i) pesticides; and (j) any other chemical, material
or substance, exposure to which is prohibited, limited or regulated under
Environmental Laws.

 

“Hazardous Materials Activity” shall mean any past, current, proposed or
threatened activity, event or occurrence involving any Hazardous Materials,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any corrective action or response action with respect to any of
the foregoing.

 

“Hedge Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, including, without limitation,
all Interest Rate Hedge Agreements, and (b) any and all transactions of any
kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

 

“Hedge Bank” shall mean any counterparty to a Hedge Agreement (a) existing on
the Closing Date that is a Lender, the Administrative Agent or an Affiliate of a
Lender or the Administrative Agent or (b) entered into after the Closing Date
with a counterparty that was a Lender, the Administrative Agent or an Affiliate
of a Lender or the Administrative Agent at the time such Hedge Agreement was
executed.

 

 
19

--------------------------------------------------------------------------------

 

 

“Hoak Acquisition” shall mean the Acquisition by one or more Credit Parties of
all of the outstanding Capital Stock of the Hoak Targets.

 

“Hoak Targets” shall mean those certain Subsidiaries of Hoak Media, LLC
identified on Schedule 4.

 

“Holding Company” shall mean a holding company entity formed to effectuate a
Holding Company Reorganization that, after giving effect to a Holding Company
Reorganization, will own, directly or indirectly, all of the Capital Stock of
(a) each Intermediate Holding Company and (b) the Borrower.

 

“Holding Company Overhead Expenses” shall mean (a) any reasonable and customary
fees payable in connection with the issuance of any Permitted Holding Company
Indebtedness; (b) accounting and auditing costs and expenses incurred by the
Holding Company in the ordinary course of its business in connection with
preparing consolidated and consolidating financial reports and tax filings; (c)
customary fees and expenses payable to the United States Securities and Exchange
Commission and other reasonable and customary costs and expenses payable in
connection with such Holding Company being a publicly traded company (including,
without limitation, reasonable and customary fees and expenses required to be
paid for professional and regulatory compliance); (d) reasonable and customary
legal fees and expenses required for the corporate maintenance of the Holding
Company and its Subsidiaries; (e) reasonable and customary director fees; (f)
reasonable and customary costs and expenses payable for director and officer
insurance; (g) transfer agent fees payable in connection with Capital Stock of
the Holding Company; and (h) franchise taxes and other fees payable to the
jurisdiction of incorporation or qualification of the Holding Company incurred
in the ordinary course of conducting its business; provided that in no event
shall Holding Company Overhead Expenses include management fees, salaries,
bonuses, debt service and dividends and other distributions in respect of the
Capital Stock of the Holding Company.

 

“Holding Company Reorganization” shall mean any restructuring of Gray and its
Subsidiaries which results in the Borrower becoming a wholly owned Subsidiary of
the Holding Company, whether directly, or indirectly through one or more
Intermediate Holding Companies.

 

“Immaterial Subsidiary” shall mean any Restricted Subsidiary (other than (x) a
License Sub or (y) any Subsidiary that is a party to any documentation governing
any Station Servicing Arrangement) that (a) together with its Subsidiaries,
(i) represents no more than 2% of the consolidated total assets of the Borrower
and its Restricted Subsidiaries and (ii) generates no more than 2% of the
consolidated revenues of the Borrower and its Restricted Subsidiaries, in each
case, as reflected in the most recent financial statements delivered pursuant to
Section 6.1 or 6.2, as applicable, (b) does not Guaranty and has not granted a
Lien securing the Senior Notes or any other Indebtedness, (c) has no
Subsidiaries that are not also Immaterial Subsidiaries and (d) has been
designated as an “Immaterial Subsidiary” by the Borrower in accordance with
Section 5.13(a); provided that, if at any time, the aggregate total assets or
aggregate total revenues of all of the Immaterial Subsidiaries, taken as a
whole, as of the last day of the Borrower’s most recently ended fiscal quarter
shall be greater than (1) 4% of the consolidated total assets of the Borrower
and its Restricted Subsidiaries or (2) 4% of the consolidated total revenues of
the Borrower and its Restricted Subsidiaries on such date, then, in each case,
the Borrower shall take such actions necessary, including causing an Immaterial
Subsidiary to become a Subsidiary Guarantor and grant security interests
pursuant to Section 5.13, to ensure that the aggregate total assets and the
aggregate total revenues of all of the remaining Immaterial Subsidiaries, taken
as a whole, would not constitute greater than 4% of the consolidated total
assets of the Borrower and its Restricted Subsidiaries or 4% of the consolidated
total revenues of the Borrower and its Restricted Subsidiaries at such time. The
Immaterial Subsidiaries as of the Closing Date (after giving effect to the
Transactions occurring on the Closing Date) are identified as such on Schedule
4.

 

 
20

--------------------------------------------------------------------------------

 

 

“Incremental Increase” shall have the meaning ascribed thereto in Section
2.14(a).

 

“Incremental Increase Amendment” shall have the meaning ascribed thereto in
Section 2.14(d)(vii).

 

“Incremental Increase Effective Date” shall have the meaning ascribed thereto in
Section 2.14(c).

 

“Incremental Indebtedness Limit” shall mean, as of any date of determination, an
amount equal to the sum of (a) $150,000,000 plus (b) the maximum amount of
Indebtedness that could be incurred on such date which would not cause (i) the
Secured Leverage Ratio to exceed 5.5 to 1.0 or (ii) the First Lien Leverage
Ratio to exceed 4.0 to 1.0 (in each case, calculated on a pro forma basis after
giving effect to any then requested Incremental Increase or issuance of New
Securities (assuming that such Incremental Increase or issuance of New
Securities is fully funded on the effective date thereof) and to any permanent
repayment of Indebtedness in connection therewith). Notwithstanding anything to
the contrary contained herein, in the case of any Incremental Increase or New
Securities, the proceeds of which shall be used to finance a substantially
concurrent Limited Condition Acquisition, the determination of the Incremental
Indebtedness Limit shall be subject to Section 1.10.

 

“Incremental Institutional Term Loan” shall mean an Incremental Term Loan in the
form of a term “B” facility, as such term is understood in the leveraged finance
market and which is marketed primarily to institutional investors, and increase
in any such Incremental Term Loan.

 

“Incremental Lender” shall have the meaning ascribed thereto in Section 2.14(b).

 

“Incremental Term Loan” shall have the meaning ascribed thereto in Section
2.14(a).

 

“Incremental Term Loan Commitment” shall mean the commitment of any Incremental
Lender to make an Incremental Term Loan to the Borrower in accordance with
Section 2.14, and “Incremental Term Loan Commitments” shall mean the aggregate
of the Incremental Term Loan Commitments of each Incremental Lender.

 

“Incremental Term Loan Maturity Date” shall mean, with respect to any
Incremental Term Loan, the date specified in the applicable Incremental Increase
Amendment as the maturity date of such Incremental Term Loan.

 

 
21

--------------------------------------------------------------------------------

 

 

“Indebtedness” shall mean, with respect to any Person, without duplication,
whether or not contingent, (a) all obligations of such Person for borrowed money
or for the deferred purchase price of property or services or which is evidenced
by a note, bond, debenture or similar instrument; provided that, for the
avoidance of doubt, “Indebtedness” shall not include (i) the deferred purchase
price of property or services (including, without limitation, trade payables
arising in the ordinary course of business) which are payable over a period of
one (1) year or less and (ii) all Programming Obligations), (b) all Capitalized
Lease Obligations of such Person, (c) all obligations of such Person as an
account party to reimburse any Person in respect of letters of credit
(including, without limitation, the Letters of Credit) or bankers’ acceptances,
(d) all net payment obligations incurred by any such Person pursuant to Hedge
Agreements, (e) all obligations of others secured by (or for which the holder of
such obligations has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed by such Person, provided that if
such obligation shall not have been assumed by such Person and is otherwise
limited in recourse only to property of such Person securing such obligation,
the amount of such obligation shall not exceed the lesser of (i) the fair market
value of the property of such Person securing such obligation as determined by
such Person in good faith and (ii) the amount of such obligation so secured, (f)
all obligations to purchase, redeem, retire or otherwise acquire for value any
Capital Stock of such Person, or any warrants, rights or options to acquire such
Capital Stock, now or hereafter outstanding on or prior to the latest applicable
Maturity Date, (g) to the extent not otherwise included in clause (f) above, all
obligations of such Person with respect to Disqualified Stock, valued at the
greater of its voluntary or involuntary maximum fixed repurchase price plus
accrued and unpaid dividends thereon and (h) to the extent not otherwise
included, any Guaranty by such Person with respect to liabilities or obligations
of any other Person of the type described in clauses (a) through (g) above. For
purposes hereof, (i) the amount of Indebtedness represented by Hedge Agreements
shall be equal to (A) zero if such Hedge Agreement has been incurred pursuant to
clause (b)(i) of Section 7.1 or (B) the notional amount thereof if such Hedge
Agreement is incurred otherwise and (ii) the Indebtedness of any Person shall
include any recourse Indebtedness of any partnership in which such Person is a
general partner.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Indemnitee” shall have the meaning ascribed thereto in Section 5.11.

 

“Initial Revolving Commitment Fees” shall have the meaning ascribed thereto in
Section 2.4(a).

 

“Initial Revolving Loan Commitment” shall mean (a) as to any Lender the several
commitment of such Lender to fund its respective portion of the Initial
Revolving Loans to, and to purchase participations in Letter of Credit
Obligations and Swingline Loans for the account of, the Borrower in an amount
set forth in the Register and (b) as to all Lenders, the aggregate commitments
of such Lenders to make Initial Revolving Loans, and to purchase participations
in Letter of Credit Obligations and Swingline Loans, as such amount may be
modified at any time or from time to time pursuant to the terms hereof
(including, without limitation, Section 2.14). The aggregate Initial Revolving
Loan Commitment of all the Lenders as of the Restatement Effective Date shall be
$100,000,000. The Initial Revolving Loan Commitment of each Lender as of the
Restatement Effective Date is set forth on Annex C to the Restatement Agreement.

 

 
22

--------------------------------------------------------------------------------

 

 

“Initial Revolving Loan Commitment Ratio” shall mean, with respect to any
Lender, the percentage equivalent of the ratio which such Lender’s portion of
the Initial Revolving Loan Commitment bears to the aggregate Initial Revolving
Loan Commitment of all Lenders (as each may be adjusted from time to time as
provided herein).

 

“Initial Revolving Loan Facility” shall mean the revolving credit facility
tranche consisting of Initial Revolving Loans and Initial Revolving Loan
Commitments.

 

“Initial Revolving Loan Maturity Date” shall mean the earlier to occur of (a)
February 7, 2022, or (b) such date as payment of the Initial Revolving Loans
shall be due (whether by acceleration, reduction of the Initial Revolving Loan
Commitment to zero or otherwise).

 

“Initial Revolving Loans” shall mean, collectively, those revolving loans
advanced by the Lenders to the Borrower pursuant to Section 2.1(a).

 

“Interest Expense” shall mean, for any period, the gross interest expense
accrued by the Borrower and its Restricted Subsidiaries in respect of their
Indebtedness for such period, net of interest income for such period, determined
on a consolidated basis, all fees payable under Section 2.4 or any fee letter of
the Borrower executed in connection with this Agreement, and any other fees,
charges, commissions and discounts in respect of Indebtedness, including,
without limitation, any fees payable in connection with the Letters of Credit,
but excluding the amortization of deferred finance charges all calculated in
accordance with GAAP. For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received by
the Borrower and its Restricted Subsidiaries with respect to Interest Rate Hedge
Agreements, but shall exclude any non-cash mark-to-market adjustments made by
the Borrower and its Restricted Subsidiaries with respect to Interest Rate Hedge
Agreements.

 

“Interest Period” shall mean (a) in connection with any Base Rate Advance, the
period beginning on the date such Advance is made as or Converted to a Base Rate
Advance and ending on the last day of the fiscal quarter in which such Advance
is made or as Converted to a Base Rate Advance, provided, however, that if a
Base Rate Advance is made or Converted on the last day of any fiscal quarter, it
shall have an Interest Period ending on, and its Payment Date shall be, the last
day of the following fiscal quarter, and (b) in connection with any LIBOR
Advance, the term of such Advance selected by the Borrower or otherwise
determined in accordance with this Agreement. Notwithstanding the foregoing,
however, (i) any applicable Interest Period which would otherwise end on a day
which is not a Business Day shall be extended to the next succeeding Business
Day unless, with respect to LIBOR Advances only, such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any applicable Interest Period, with respect to
LIBOR Advances only, which begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period is to
end shall (subject to clause (i) above) end on the last day of such calendar
month, and (iii) the Borrower shall not select an Interest Period which extends
beyond the applicable Maturity Date, or such earlier date as would interfere
with the Borrower’s repayment obligations under Section 2.6. Interest shall be
due and payable with respect to any Advance as provided in Section 2.3.

 

 
23

--------------------------------------------------------------------------------

 

 

“Interest Rate Basis” shall mean the Base Rate Basis or the LIBOR Basis, as
appropriate.

 

“Interest Rate Hedge Agreements” shall mean any agreement or other arrangement
of any Person with any other Person whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

 

“Intermediate Holding Company” shall mean any Subsidiary of the Holding Company
formed in connection with a Holding Company Reorganization that, after giving
effect to a Holding Company Reorganization, will own, directly or indirectly,
all of the Capital Stock of the Borrower.

 

“Investment” shall mean, with respect to the Borrower or any of its Restricted
Subsidiaries, (a) any loan, advance or extension of credit (other than to
customers in the ordinary course of business) by such Person to, or any Guaranty
or other contingent liability with respect to the capital stock, indebtedness or
other obligations of, or any contributions to the capital of, any other Person,
or any ownership, purchase or other acquisition by such Person of any interest
in any capital stock, limited partnership interests, general partnership
interest, or other securities of such other Person, including an Acquisition,
and (b) any Station Servicing Arrangement of the Borrower or any of its
Restricted Subsidiaries.

 

“Issuing Bank” shall mean Wells Fargo, in its capacity as the issuer of the
Letters of Credit, or any successor issuer of the Letters of Credit.

 

“Joint Sales Agreement” shall mean an agreement for the sale of commercial or
advertising time or any similar arrangement pursuant to which a Person (other
than the Person holding the FCC License for the applicable television broadcast
station or an Affiliate of such Person) obtains the right to (a) sell at least a
majority of the time for commercial spot announcements, and/or resell to
advertisers such time on, (b) provide the sales staff for the sale of the
advertising time or the collection of accounts receivable with respect to
commercial advertisements broadcast on, (c) set the rates for advertising on
and/or (d) provide the advertising material for broadcast on, such television
broadcast station.

 

“Junior Securities” shall mean, collectively, (a) the Senior Notes, (b) any
Indebtedness incurred in accordance with Section 7.1(c), (c) any subsequent New
Securities incurred by the Borrower on or after the Closing Date, that are
secured by Liens on all or a portion of the Collateral that, pursuant to the
terms of the applicable intercreditor agreement, rank junior in priority to the
Liens securing the Term B-2 Loan and (d) any Refinancing Indebtedness in respect
of any of the Indebtedness specified in clauses (a) through (c) of this
definition.

 

“known to the Borrower” or “to the knowledge of the Borrower” shall mean known
by, or reasonably should have been known by, the executive officers of the
Borrower (including, without limitation, the chief executive officer, president,
the chief operating officer, if any, the chief financial officer, the
controller, the chief accounting officer or the general counsel of the
Borrower).

 

 
24

--------------------------------------------------------------------------------

 

 

“Lead Arrangers” shall mean, collectively, Wells Fargo Securities, LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), RBC Capital Markets and
Deutsche Bank Securities Inc.

 

“Lenders” shall mean the Persons who agree to be bound by this Agreement by
executing a signature page hereto on the Closing Date and any other Person which
becomes a “Lender” hereunder after the Closing Date pursuant to an Assignment
and Assumption Agreement; and “Lender” shall mean any one of the foregoing
Lenders. Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender.

 

“Lending Office” shall mean, with respect to any Lender, the office of such
Lender maintaining such Lender’s Advances, and, if applicable, participations in
Letters of Credit.

 

“Letter of Credit Obligations” shall mean, as of any date, the sum of (a) an
amount equal to the aggregate undrawn and unexpired amount (including the amount
to which any such Letter of Credit can be reinstated pursuant to the terms
hereof) of the then outstanding Letters of Credit and (b) an amount equal to the
aggregate drawn, but unreimbursed drawings on any Letters of Credit.

 

“Letters of Credit” shall mean the collective reference to (a) standby letters
of credit issued to support obligations of the Borrower or its Restricted
Subsidiaries and issued by the Issuing Bank at the request of the Borrower on
behalf of the Borrower or its Restricted Subsidiaries from time to time in
accordance with the terms hereof and (b) the Existing Letters of Credit.

 

“Leverage Ratio” shall mean, as of any date, the ratio of (a) Adjusted Total
Indebtedness as of such date to (b) Operating Cash Flow for the then applicable
Reference Period divided by two (2).

 

“LIBOR” shall mean,

 

(a)     for any interest rate calculation with respect to a LIBOR Advance, with
respect to a particular Interest Period, the rate of interest per annum
determined on the basis of the rate for deposits in Dollars for a period equal
to the applicable Interest Period which appears on Reuters Page LIBOR01 (or any
successor page) at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of the applicable Interest Period. If, for any reason,
such rate does not appear on Reuters Page LIBOR01 (or any successor page), then
“LIBOR” shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period; and

 

 
25

--------------------------------------------------------------------------------

 

 

(b)     for any interest rate calculation with respect to a Base Rate Advance,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars for a period equal to one month (commencing on the date of
determination of such interest rate) which appears on Reuters Page LIBOR01 (or
any successor page) at approximately 11:00 a.m. (London time) on the applicable
date of determination or, if such date is not a Business Day, then the
immediately preceding Business Day. If, for any reason, such rate does not
appear on Reuters Page LIBOR01 (or any successor page), then “LIBOR” for such
Base Rate Advance shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on the applicable
date of determination for a period of one month commencing on such date of
determination.

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error. Notwithstanding the foregoing,
in no event shall LIBOR be less than 0%.

 

“LIBOR Advance” shall mean an Advance which the Borrower requests to be made as,
Continued as or Converted to a LIBOR Advance in accordance with the provisions
of Section 2.2, and which shall be in a principal amount of at least $1,000,000
and in an integral multiple of $1,000,000.

 

“LIBOR Basis” shall mean a simple per annum interest rate equal to the sum of
(a) the quotient of (i) LIBOR divided by (ii) one (1) minus the LIBOR Reserve
Percentage, if any, stated as a decimal, plus (b) the Applicable Margin. The
LIBOR Basis shall apply to Interest Periods of one (1), two (2), three (3), six
(6) months and, to the extent available to, and agreed to by, all applicable
Lenders, twelve (12) months and, once determined, shall remain unchanged during
the applicable Interest Period, except for changes to reflect adjustments in the
LIBOR Reserve Percentage and the Applicable Margin as adjusted pursuant to
Section 2.3(f). The LIBOR Basis for any LIBOR Advance shall be adjusted as of
the effective date of any change in the LIBOR Reserve Percentage and the
Applicable Margin.

 

“LIBOR Reserve Percentage” shall mean for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, all basic,
supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements) for
a member bank of the Federal Reserve System in respect of Eurocurrency
Liabilities (as that term is defined in Regulation D of the Board of Governors
of the Federal Reserve System, as in effect from time to time) or any similar
category of liabilities for a member bank of the Federal Reserve System in New
York City. The LIBOR Basis shall be adjusted automatically on and as of the
effective date of any change in the LIBOR Reserve Percentage.

 

“License” shall mean any license, authorization, permit, consent, franchise,
ordinance, registration, certificate, agreement or other right filed with,
granted by, or entered into by a federal, state or local governmental authority
which permits or authorizes the acquisition, construction or operation of a
television station or any part of a television station or which is required for
the acquisition, ownership or operation of any Station or any other Permitted
Business, including, without limitation, the FCC Licenses.

 

 
26

--------------------------------------------------------------------------------

 

 

“License Sub” shall mean each wholly-owned Domestic Subsidiary of the Borrower
which has no assets other than FCC Licenses.

 

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest, hypothecation or encumbrance of any kind in respect
of such asset, whether or not filed, recorded or otherwise perfected under
Applicable Law (including any conditional sale or title retention agreement, any
lease in the nature thereof and any option or other agreement to sell or give a
security interest in any asset).

 

“Limited Condition Acquisition” shall mean any Acquisition that (a) is not
prohibited hereunder, (b) is financed in whole or in part with a substantially
concurrent incurrence of Incremental Term Loans, New Securities or any other
Indebtedness and (c) is not conditioned on the availability of, or on obtaining,
third-party financing.

 

“Liquidity” shall mean, as of any date, the sum of (a) all Unrestricted cash and
Cash Equivalents of the Borrower and its Restricted Subsidiaries on such date
and (b) the amount available and permitted to be drawn under the Initial
Revolving Loan Commitment and the Additional Revolving Loan Commitment as of
such date.

 

“Loan Documents” shall mean this Agreement, the Notes, the Security Documents,
the Administrative Agent Fee Letter, all Requests for Advance, all Requests for
Issuance of Letters of Credit, all Incremental Increase Amendments, all
compliance certificates issued by the Borrower or any of its Restricted
Subsidiaries (including, without limitation, each Officer’s Compliance
Certificate) and all other documents, agreements, supplements, confirmations,
instruments or certificates conveying any rights or remedies to, or creating any
liability or obligation of, the Administrative Agent or any Secured Party in
connection with the transactions contemplated by this Agreement or any of the
foregoing (excluding any Hedge Agreement or Cash Management Agreement).

 

“Loan Obligations” shall mean all payment and performance obligations of every
kind, nature and description of the Borrower, its Subsidiaries, and any other
obligors to the Lenders, or the Administrative Agent, or any of them or their
respective Related Parties, under this Agreement and the other Loan Documents
(including any interest, fees and other charges on the Loans or otherwise under
the Loan Documents irrespective of whether a claim for such interest, fees and
other charges is allowed or allowable in any proceeding under any Debtor Relief
Law or otherwise) as they may be amended from time to time, or as a result of
making the Loans, whether such obligations are direct or indirect, absolute or
contingent, due or not due, contractual or tortious, liquidated or unliquidated,
arising by operation of law or otherwise, now existing or hereafter arising.

 

“Loans” shall mean, collectively, the Initial Revolving Loans, the Swingline
Loans, the Term B-2 Loan, and, if applicable, the Incremental Term Loans and the
Additional Revolving Loans and, to the extent the context requires, Extended
Term Loans and Initial Revolving Loans and Additional Revolving Loans made
pursuant to any Extended Revolving Loan Commitments.

 

 
27

--------------------------------------------------------------------------------

 

 

“Local Marketing Agreement” shall mean a local marketing arrangement, time
brokerage agreement, management agreement or similar arrangement pursuant to
which a Person (other than the Person holding the FCC License for the applicable
television broadcast station or an Affiliate of such Person) obtains the right,
subject to customary preemption rights and other limitations, to exhibit
programming and sell advertising time during more than fifteen percent (15%) of
the air time per week of such television broadcast station.

 

“Margin Stock” shall have the meaning ascribed thereto in Section 4.1(n).

 

“Materially Adverse Effect” shall mean a material adverse effect upon or change
in (a) the business, assets, liabilities (actual or contingent), operations or
financial condition of the Borrower and its Restricted Subsidiaries, taken as a
whole, or on the ability of the Borrower and its Restricted Subsidiaries, taken
as a whole, to conduct their business, (b) the validity or enforceability of
this Agreement or any other Loan Document against the Borrower or any Subsidiary
of the Borrower party thereto, or (c) the rights or remedies of the
Administrative Agent or the Lenders under this Agreement or any other Loan
Document or at law or in equity.

 

“Maturity Date” shall mean the Initial Revolving Loan Maturity Date, the Term
B-2 Loan Maturity Date, the applicable Additional Revolving Loan Maturity Date
or the applicable Incremental Term Loan Maturity Date, as applicable.

 

“Minimum Collateral Amount” shall mean, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the sum of the Fronting Exposure of the Issuing Bank with respect to
Letters of Credit issued and outstanding at such time plus the Fronting Exposure
of the Swingline Lender with respect to all Swingline Loans outstanding at such
time and (b) otherwise, an amount determined by the Administrative Agent and the
Issuing Bank in their reasonable discretion.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall mean a multiemployer pension plan as defined in
Section 3(37) of ERISA to which the Borrower, any of its Subsidiaries or any
ERISA Affiliate is or has been required to contribute.

 

“Necessary Authorizations” shall mean all approvals, consents and licenses from,
and all filings and registrations with, any Governmental Authority, shareholder
or other third party, including, without limitation, (a) all approvals,
consents, Licenses, filings and registrations under the Communications Laws and
(b) all approvals, consents, filings and registrations required by the United
States Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions, and any state securities
regulatory authorities.

 

“Net Earnings” shall mean, as of any date with respect to the Borrower, the
consolidated net income (or deficit) of the Borrower and its Restricted
Subsidiaries for the period involved, after taxes accrued and after all proper
charges and reserves (excluding, however, non-recurring special charges and
credits), all as determined in accordance with GAAP; provided that there shall
be excluded from such net income, the net income of any Unrestricted Subsidiary
or Excluded VIE, except to the extent that such net income is actually paid in
cash to the Borrower or any of its Restricted Subsidiaries by dividend or other
distribution prior to such date (including, without limitation (but without
duplication), in the form of fees paid in connection with a Station Servicing
Arrangement).

 

 
28

--------------------------------------------------------------------------------

 

 

“Net Proceeds (Asset Sales)” shall mean, with respect to any Asset Sale by, or
any insurance or condemnation proceeding in respect of any assets of, the
Borrower or any of its Restricted Subsidiaries, as applicable, the aggregate
amount of cash received for such assets (including, without limitation, any
payments received for non-competition covenants, any time brokerage, consulting
or management fees for services rendered on or prior to the consummation of such
sale (other than such fees received in the ordinary course of business for
brokerage, management or consulting services rendered after the consummation of
such sale in amounts usual and customary for the services rendered), and any
portion of the amount received evidenced by a promissory note or other evidence
of Indebtedness issued by the purchaser), net of (a) amounts reasonably and in
good faith reserved, if any, for (i) taxes payable with respect to any such sale
(after application (assuming application first to such reserves) of any
available losses, credits or other offsets), (ii) pension and other
post-employment benefit liabilities, (iii) workers compensation liabilities,
(iv) liabilities associated with retiree benefits and (v) liabilities relating
to environmental matters, (b) transaction costs properly attributable to such
transaction and payable by the Borrower or any of its Restricted Subsidiaries
(other than to an Affiliate) in connection with such Asset Sale, including,
without limitation, reasonable and customary commissions, fees and out-of-pocket
expenses attributable to claiming such proceeds and the principal amount of,
premium, if any, and interest on any Indebtedness secured by a Lien on the asset
or assets (or any portion thereof) disposed of, which Indebtedness is required
to be repaid in connection with such Asset Sale, (c) until actually received by
the Borrower or any of its Restricted Subsidiaries, any portion of the amount
received held in escrow, evidenced by a promissory note or other evidence of
Indebtedness, or in respect of a purchase or non-compete, consulting or
management agreement or covenant or otherwise for which compensation is paid
over time, (d) until no longer reserved, any reserves for indemnification
liabilities, the amount of which are reasonably ascertainable on or prior to the
consummation of such sale and (e) amounts required to be paid to any third party
in respect of an Unrestricted Subsidiary pursuant to legally binding and
enforceable provisions of the organizational documents, Operating Agreements or
other applicable contractual provisions governing such Unrestricted Subsidiary
in connection with the Asset Sale of such Unrestricted Subsidiary or its Capital
Stock. Upon receipt by the Borrower or any of its Restricted Subsidiaries of (i)
amounts referred to in clause (c) of the preceding sentence, (ii) a payment
resulting from any reduction in the reserves referred to in clause (a) of the
preceding sentence or (iii) any amount that was reserved as described in clause
(a) of the preceding sentence that exceeds the actual amount paid with respect
to taxes or other liabilities of the type referred to in clause (a) of the
preceding sentence, such amounts shall, in each case, be deemed to be “Net
Proceeds (Asset Sales).”

 

“Net Proceeds (Equity)” shall mean, with respect to any Equity Issuance, the
difference between (a) the aggregate amount of cash or Cash Equivalents received
in connection with such Equity Issuance, and (b) the aggregate amount of any
reasonable and customary legal, underwriting or other fees and expenses incurred
in connection with such Equity Issuance.

 

“Net Proceeds (Indebtedness)” shall mean, with respect to any sale, issuance or
other disposition of any Indebtedness of any Holding Company, any Intermediate
Holding Company, the Borrower or its Restricted Subsidiaries by any Holding
Company, any Intermediate Holding Company, the Borrower or its Restricted
Subsidiaries, the difference between (a) the aggregate amount of cash or Cash
Equivalents received in connection with the sale, issuance or other disposition
of such Indebtedness, and (b) the aggregate amount of any reasonable and
customary transaction costs incurred in connection therewith, including, without
limitation, all reasonable and customary fees and expenses of attorneys,
accountants and other consultants, all reasonable and customary underwriting or
placement agent fees, and reasonable and customary fees and expenses of any
trustee, registrar or transfer agent.

 

 
29

--------------------------------------------------------------------------------

 

 

“New Borrower” shall mean one or more newly formed entities which, after giving
effect to a Holding Company Reorganization (a) shall be an entity organized
under the laws of any political subdivision of the United States and be wholly
owned (whether directly, or indirectly through one or more Intermediate Holding
Companies) by the Holding Company; (b) shall, upon the completion of a Holding
Company Reorganization, own or acquire (whether by transfer, consolidation,
merger or otherwise) all of the assets that were owned by Gray immediately prior
to a Holding Company Reorganization (including without limitation all of the
Capital Stock of the operating Subsidiaries of Gray) and (c) shall assume all of
the rights and obligations of Gray as “Borrower” under this Agreement and the
other Loan Documents.

 

“New Securities” shall mean secured Indebtedness; provided that, in any event,
such Indebtedness (a) shall have a final maturity date that is not earlier than
180 days after the latest Maturity Date then in effect at the time of issuance
of such Indebtedness and shall have no required prepayment or repayment of
principal, amortization, mandatory redemption, put right or sinking fund
obligation prior to such date (other than reasonable and customary prepayment,
redemption, repurchase or defeasance obligations in connection with (i) a change
of control, (ii) asset sale, (iii) the exercise of remedies after an event of
default or (iv) reasonable and customary AHYDO catch up payments) (provided that
any Indebtedness that automatically converts to, or is exchangeable into, notes
or other Indebtedness that meet this clause (a) shall be deemed to satisfy this
condition so long as the Borrower irrevocably agrees at the time of the issuance
thereof to take all actions necessary to convert or exchange such Indebtedness);
(b) shall not be secured by Liens on any assets other than the Collateral (and
any Liens on the Collateral securing such New Securities shall be subject to an
intercreditor agreement in form and substance satisfactory to the Administrative
Agent, which such intercreditor agreement shall provide that any Liens securing
such New Securities shall rank no higher in priority than the Liens securing the
Term B-2 Loans); (c) in the case of any Indebtedness in the form of notes or
bonds, shall not contain any financial performance “maintenance” covenants
(whether stated as a covenant, default or otherwise, although “incurrence-based”
financial tests may be included) or (other than in the case of New Securities
secured by Liens ranking pari passu with the Liens securing the Term B-2 Loans)
cross defaults (but may include cross-defaults at final stated maturity and
cross-acceleration); (d) shall not be recourse to or guaranteed by any Person
that is not a Credit Party; (e) to the extent such Indebtedness constitutes term
loans that are secured on a pari passu basis with the Term B-2 Loans, such
Indebtedness will be subject to the “most favored nation” pricing protection set
forth in Section 2.14(e)(ii) as if such Indebtedness were Incremental
Institutional Term Loans referred to therein and (f) prior to the incurrence of
such New Securities, the Borrower shall have delivered to the Administrative
Agent a certificate from an Authorized Signatory of the Borrower (i) certifying
as to compliance with the requirements of the preceding clauses (a) through (d),
(ii) certifying that such New Securities do not contain terms (including,
without limitation, all covenants, defaults, guaranties and remedies, but
excluding as to interest rate, call protection and redemption premiums), when
taken as a whole, that are more restrictive or adverse to the Borrower and its
Restricted Subsidiaries than those contained in this Agreement and the other
Loan Documents; and (iii) containing calculations, in a form satisfactory to the
Administrative Agent, with respect to clause (ii) of Section 7.1(m).

 

 
30

--------------------------------------------------------------------------------

 

 

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders, all Lenders of a Class, or all affected Lenders in accordance with
the terms of Section 11.12 and (b) has been approved by the Required Lenders,
Required Revolving Lenders, Required Initial Revolving Lenders or Required
Additional Revolving Lenders, as applicable.

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Non-Guarantor Subsidiary” shall mean any Subsidiary of the Borrower that is not
a party to the Subsidiary Guaranty.

 

“Notes” shall mean, collectively, the Revolving Loan Notes, the Swingline Note,
and the Term Loan Notes.

 

“Notice of Account Designation” shall mean the notice by the Borrower,
substantially in the form of Exhibit J attached hereto.

 

“Obligations” shall mean, collectively, (a) the Loan Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (excluding any Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Compliance Certificate” shall have the meaning ascribed thereto in
Section 6.3.

 

“Operating Agreement” shall mean any agreement in respect of a Sharing
Arrangement, network affiliation agreement, programming agreement, franchise
agreement, lease or other agreement of the Borrower or any of its Restricted
Subsidiaries relating to the operation of a Station or any other Permitted
Business, the termination or adverse modification of which could reasonably be
expected to have a Materially Adverse Effect.

 

 
31

--------------------------------------------------------------------------------

 

 

“Operating Cash Flow” shall mean, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis, as of any date for any period,
(a) the Net Earnings for such period (excluding, to the extent included in Net
Earnings for such period, (i) the effect of any exchange of advertising time for
non-cash consideration, such as merchandise or services, (ii) any other non-cash
income or expense (including the cumulative effect of a change in accounting
principles and extraordinary items), (iii) any gains or losses from sales,
exchanges and other dispositions of property not in the ordinary course of
business and (iv) the non-cash portion of any reserves or accruals for one-time
charges incurred in connection with corporate restructurings or expense saving
measures), minus (b) any cash payments made by the Borrower and its Restricted
Subsidiaries during such period in respect of (i) Programming Obligations or
(ii) reserves or accruals described in clause (a)(iv) above, to the extent such
reserves or accruals were excluded from Net Earnings in a prior period, plus (c)
the sum, without duplication, of the following to the extent deducted in
determining Net Earnings (i) depreciation on or obsolescence of fixed or capital
assets and amortization of intangibles and leasehold improvements (including,
without limitation, amortization in respect of Programming Obligations) for such
period, plus (ii) Interest Expense and the amortization of deferred finance
charges in such period, plus (iii) federal, state and local income taxes in such
period to the extent deducted in calculating Net Earnings in such period (other
than any such taxes resulting from any gains from sales and exchanges and other
distributions not in the ordinary course of business), plus (iv) Specified
Transaction Costs and Expenses, plus (d) one-time corporate restructuring
charges, as approved by the Administrative Agent, related to a Holding Company
Reorganization, which charges are taken during or reserved for during the twelve
(12) month period following such Holding Company Reorganization, plus (e)
adjustments (including, without limitation, run-rate cost savings, operating
expense reductions, other operating improvements and initiatives and synergies)
to actual historical Operating Cash Flow in connection with any Acquisition
permitted pursuant to Section 7.5; provided that such adjustments are (i)
consistent with Regulation S-X of the United States Securities and Exchange
Commission or (ii) not in excess of seven and a half percent (7.5%) of the
Operating Cash Flow of the Borrower and its Restricted Subsidiaries for such
period (determined without giving effect to this clause (e)), which, in the case
of this clause (e)(ii), are reasonably identifiable, factually supportable and
based on actions already taken or reasonably expected to be taken within twelve
(12) months and for which the full run-rate effect of such actions is expected
to be realized within twelve (12) months of such action, as determined in good
faith by the Borrower; provided further that, in each case, such adjustments
shall be on a consolidated basis and computed on the accrual method. For the
purposes of calculating Operating Cash Flow (other than as used in calculating
Excess Cash Flow) for any period any Acquisition, Station Servicing Arrangement
with a Qualified VIE or Asset Sale which occurs during such period shall be
deemed to have occurred on the first day of such period.

 

“Original Credit Agreement” shall mean that certain Credit Agreement dated as of
March 19, 2007 by and among the Borrower, the lenders party thereto and Wells
Fargo (successor by merger to Wachovia Bank, National Association), as
administrative agent, as amended, restated, supplemented or otherwise modified
prior to the effectiveness of the Existing Credit Agreement.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean all present or future stamp, court, documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.5).

 

“Ownership Reports” shall mean, with respect to any Station, the reports and
certifications filed with the FCC pursuant to 47 C.F.R. § 73.3615, or any
comparable reports filed pursuant to any successor regulation thereto.

 

“Participant” shall have the meaning ascribed thereto in Section 11.5(d).

 

 
32

--------------------------------------------------------------------------------

 

 

“Participant Register” shall have the meaning ascribed thereto in Section
11.5(d).

 

“Payment Date” shall mean the last day of any Interest Period.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
thereto.

 

“Permitted Acquisition” shall mean:

 

(a)     an Acquisition;

 

(b)     entry by a Credit Party into any Station Servicing Arrangement; or

 

(c)     the Investment by the Borrower or any Restricted Subsidiary in any EAT
Subsidiary for the purpose of facilitating a like-kind exchange on behalf of the
Borrower or such Restricted Subsidiary in accordance with Section 1031 of the
Code if the Borrower shall have provided an irrevocable notice to the
Administrative Agent at least five (5) Business Days prior to the date of such
Investment electing to treat such Investment (and the related like-kind
exchange) as a Permitted Acquisition,

 

so long as, in each case and subject (x) in the case of a Limited Condition
Acquisition to Section 1.10 and (y) in the case of clause (c) above, to Section
1.11:

 

(A)     immediately prior to and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing;

 

(B)     the Leverage Ratio (determined on a pro forma basis, after giving effect
to such transaction and any Indebtedness incurred or assumed in connection
therewith) is less than or equal to the greater of (1) the Leverage Ratio as of
the last day of the most recently ended fiscal quarter for which financial
statements have been, or were required to be, delivered under Section 6.1 or
6.2, as applicable and (2) the ratio that is 0.25 to 1.00 less than the Debt
Incurrence Test applicable at the time of such transaction and the Borrower’s
compliance with this subsection (B) shall, unless waived by the Administrative
Agent in its sole discretion, be set forth in a certificate executed by an
Authorized Signatory of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that the requirements in
this subsection have been satisfied and containing reasonably detailed
supporting calculations and financial information;

 

(C)     the Borrower shall comply with all applicable provisions of Section 5.13
within the time frames set forth in Section 5.13 (or such later time frames as
the Administrative Agent may determine in its sole discretion) and take all
actions required under the Loan Documents to perfect the Security Interest in
any assets acquired in such transaction within the time frames set forth herein
or therein (or such later timeframes as the Administrative Agent may determine
in its sole discretion);

 

(D)     except as provided in clause (c) above, the Acquisition of a Person that
substantially concurrently with such Acquisition is designated as an
Unrestricted Subsidiary shall not be a Permitted Acquisition, but instead shall
be an Investment that is otherwise subject to Section 7.5;

 

 
33

--------------------------------------------------------------------------------

 

 

(E)     the Borrower and its Restricted Subsidiaries (including any newly formed
or acquired entity) shall not assume or otherwise be liable for any Indebtedness
(other than Indebtedness permitted pursuant to Section 7.1) and none of the
assets of the Borrower and its Restricted Subsidiaries (including any assets
acquired in connection with such transaction) shall be subject to any Liens
(other than Permitted Liens);

 

(F)     in the case of an Acquisition, the Administrative Agent shall have
received evidence, in form and substance reasonably satisfactory to it, that
such Acquisition has been approved by the board of directors of the entity to be
acquired or the seller of the assets included in such Acquisition, as the case
may be;

 

(G)     after giving effect thereto, the Borrower shall have Liquidity of at
least $20,000,000;

 

(H)     with respect to (i) any Station Servicing Arrangement with a Qualified
VIE, the Borrower shall have delivered to the Administrative Agent true, correct
and complete copies of the Joint Sales Agreement, Local Marketing Agreement,
Shared Services Agreement, option agreement, put/call agreements, management
services agreement (or similar agreements or instruments), as applicable, and
any other material agreements or documents with respect to such Station
Servicing Arrangement and (ii) any such transaction that involves aggregate
consideration in excess of $35,000,000, the Borrower shall have delivered to the
Administrative Agent true, correct and complete copies of the applicable
Acquisition Documents for such transaction and, to the extent requested by the
Administrative Agent, all financial information with respect to the entities,
television stations or assets to be acquired in connection with (or otherwise
subject to) such transaction (including, without limitation, updated projections
of the Borrower and its Restricted Subsidiaries after giving effect such
transaction); and

 

(I)     the consideration applicable to all such transactions made by Restricted
Subsidiaries that are not Credit Parties and Acquisitions of entities that
become Restricted Subsidiaries but do not become Credit Parties, shall not
exceed $10,000,000 in the aggregate.

 

Without limiting the generality of clause (c) above, except for purposes of
permitting the applicable Investment to be made and calculating Excess Cash Flow
and the Available Amount, any Permitted Acquisition of the type referred to in
clause (c) above and Section 1.11 (including, without limitation, the Gray
Midwest Investment) shall not be deemed to have been completed until the
applicable EAT Completion Event in respect thereof is completed.

 

“Permitted Business” shall mean (a) the business of owning or operating
Stations, all businesses directly related thereto, and any electronic news,
entertainment and information delivery business and any other television
broadcasting-related, television distribution-related or television
content-related business, including the creation and distribution of video
content, (b) digital support services to third party digital sites and (c) any
other ancillary business acquired pursuant to an Acquisition permitted hereunder
of a Person or business that is primarily engaged in the activities specified in
clause (a) or (b) of this definition, but solely with respect to such acquired
Person or business.

 

 
34

--------------------------------------------------------------------------------

 

 

“Permitted Holder” shall mean (a) the estate of J. Mack Robinson, (b) Harriet J.
Robinson and her lineal descendants and spouses of her lineal descendants, (c)
in the event of the incompetence or death of any of the Persons described in
clause (b), such Person’s estate, executor, administrator, committee or other
personal representative, (d) any trusts created for the benefit of the Persons
described in clause (a) or (b), (e) any Person Controlled by any of the Persons
described in clause (a), (b), (c) or (d) and (f) any group of Persons (as
defined in the Securities Exchange Act of 1934, as amended) in which the Persons
described in clause (a), (b), (c), (d) or (e), individually or collectively,
Control such group.

 

“Permitted Holding Company Indebtedness” shall mean all Indebtedness (including
any assumed Indebtedness) of the Holding Company or an Intermediate Holding
Company (a) that is non-recourse to the Borrower or any of its Restricted
Subsidiaries, (b) that has a maturity date that is at least six (6) months after
the latest Maturity Date and does not require any principal repayment prior to
such date, (c) that provides that interest thereon is not required to be paid in
cash, (d) is unsecured and (e) the Net Proceeds (Indebtedness) of which shall be
applied to prepay the Loans in accordance with Section 2.6(b)(v).

 

“Permitted Liens” shall mean, as applied to any Person:

 

(a)     any Lien created pursuant to the Loan Documents (including, without
limitation, Liens in favor of the Swingline Lender and/or the Issuing Bank, as
applicable, on Cash Collateral granted pursuant to the Loan Documents);

 

(b)     (i) Liens on real estate or other property for taxes, assessments,
governmental charges or levies not yet delinquent and (ii) Liens for taxes,
assessments, governmental charges or levies or claims the non-payment of which
is being diligently contested in good faith by appropriate proceedings and for
which adequate reserves have been set aside on such Person’s books in accordance
with GAAP, but only so long as no forfeiture, foreclosure, distraint, sale or
similar proceedings have been commenced with respect thereto;

 

(c)     statutory Liens of carriers, warehousemen, mechanics, vendors, laborers
and materialmen incurred in good faith in the ordinary course of business for
sums not yet due or being diligently contested in good faith, if adequate
reserves have been set aside on such Person’s books in accordance with GAAP, or
appropriate provisions shall have been made therefor, and no forfeiture,
foreclosure, distraint, sale or similar proceedings have been commenced with
respect thereto;

 

(d)     Liens incurred, or pledges and deposits made, in the ordinary course of
business in connection with worker’s compensation and unemployment insurance,
social security obligations, assessments or government charges which are not
overdue for more than sixty (60) days;

 

(e)     restrictions on the transfer of assets of the Borrower or its Restricted
Subsidiaries imposed by the Communications Laws;

 

(f)     easements, rights-of-way, zoning and other restrictions, leases,
licenses, reservations or restrictions on use and other similar encumbrances on
the use of Real Property which do not materially interfere with the ordinary
conduct of the business of such Person or the use or value of such property;

 

 
35

--------------------------------------------------------------------------------

 

 

(g)     Liens reflected by Uniform Commercial Code financing statements filed in
respect of true leases (excluding any Capitalized Lease Obligations) of the
Borrower or any of its Restricted Subsidiaries;

 

(h)     Liens to secure performance of statutory obligations, surety or appeal
bonds, performance bonds, bids, tenders or escrow deposits in connection with
Acquisitions permitted hereunder and, in each case, in the ordinary course of
business;

 

(i)     Liens securing judgments not constituting an Event of Default under
Section 8.1(i);

 

(j)     Liens existing on the Closing Date as set forth in Schedule 1 hereto;

 

(k)     [Reserved];

 

(l)     Liens securing other Indebtedness or obligations in an aggregate amount
not to exceed the greater of (i) $50,000,000 and (ii) two percent (2.0%) of
Consolidated Total Assets (calculated at the time of incurrence or creation of
any such Lien);

 

(m)     (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction and (ii) Liens of any depositary bank in connection with
statutory, common law and contractual rights of set-off and recoupment with
respect to any deposit account;

 

(n)     Liens on the Collateral securing New Securities permitted to be issued
or incurred under Section 7.1(m), which Liens are subject to an intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent, which amongst other things shall provide that such New Securities shall
have priority equal to or junior to the Term B-2 Loans;

 

(o)     leases, subleases or licenses granted by the Borrower or any of its
Restricted Subsidiaries to third persons in the ordinary course of business that
do not interfere in any material respect with the business of the Borrower or
any of its Restricted Subsidiaries;

 

(p)     licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any Restricted Subsidiaries in the ordinary course of
business to the Borrower or another Restricted Subsidiary;

 

(q)     Liens securing Indebtedness permitted under Section 7.1(e); provided
that (i) such Liens and the Indebtedness secured thereby shall be created prior
to or within 180 days after the acquisition, repair, improvement or lease, as
applicable, of the related property, (ii) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness, (iii) the
amount of Indebtedness secured thereby is not increased and (iv) the principal
amount of Indebtedness secured by any such Lien shall at no time exceed one
hundred percent (100%) of the original price for the purchase, repair
improvement or lease amount (as applicable) of such property at the time of
purchase, repair, improvement or lease (as applicable);

 

 
36

--------------------------------------------------------------------------------

 

 

(r)      Liens on property or assets (i) of any Restricted Subsidiary which are
in existence at the time that such Restricted Subsidiary is acquired pursuant to
an Investment permitted under Section 7.5 and (ii) of the Borrower or any of its
Restricted Subsidiaries existing at the time such tangible property or tangible
assets are purchased or otherwise acquired by the Borrower or such Restricted
Subsidiary thereof pursuant to a transaction permitted pursuant to this
Agreement; provided that, with respect to each of the foregoing clauses (i) and
(ii), (A) such Liens are not incurred in connection with, or in anticipation of,
such Investment, purchase or other acquisition, (B) such Liens are applicable
only to specific property or assets, (C) in the case of clause (ii) only, such
Liens are not “blanket” or all asset Liens, (D) such Liens do not attach to any
other property or assets of the Borrower or any of its Restricted Subsidiaries
(other than to the extent of any applicable customary cross collateralization
provisions which are in existence at the time such Restricted Subsidiary is
acquired or such tangible property or asset is purchased or otherwise acquired,
that attach solely to other specific property or assets that secure Indebtedness
owed to the same lender so long as the Lien created by such
cross-collateralization provision otherwise satisfies each of the requirements
of this clause (r)), and (E) the Indebtedness secured by such Liens (including
any applicable Indebtedness secured under any cross-collateralization provision)
is permitted under Section 7.1(l); and

 

(s)     Liens securing Refinancing Indebtedness where the Liens securing the
Indebtedness being refinanced, renewed, refunded or extended were permitted
under this Agreement.

 

“Permitted Purchase Money Indebtedness” shall mean any Indebtedness incurred for
the acquisition of intellectual property rights, property, plant or equipment
used or useful in the business of the Borrower.

 

“Person” shall mean an individual, corporation, limited liability company,
association, partnership, joint venture, trust or estate, an unincorporated
organization, a government or any agency or political subdivision thereof, or
any other entity.

 

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA subject to Title IV of ERISA (other than a Multiemployer Plan) maintained
by the Borrower, any of its Subsidiaries or any ERISA Affiliate.

 

“Prime Rate” shall mean at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Programming Obligations” shall mean all direct or indirect monetary
liabilities, contingent or otherwise, with respect to contracts for television
broadcast rights relating to television series or other programs produced or
distributed for television release, including, without limitation, any such
liabilities with respect to (a) the Notice of Award of Price Contract dated as
of October 1, 2004 among the University of Kentucky, Gray and IMG Worldwide,
Inc. (as successor in interest to Host Communication, Inc.) and (b) the Amended
and Restated Rights Sharing Agreement dated as of July 1, 2006 between Gray
Television Group, Inc. and IMG Worldwide, Inc. (as successor in interest to Host
Communication, Inc.).

 

 
37

--------------------------------------------------------------------------------

 

 

“Public Lender” shall have the meaning ascribed thereto in Section 6.5.

 

“Qualified Joint Venture” shall mean a Person with respect to which the Borrower
or a Restricted Subsidiary owns less than all of the Capital Stock of such
Person where the remaining Capital Stock of such Person is issued to a Person
who is not affiliated with the Borrower or any of its Restricted Subsidiaries in
consideration of the contribution primarily consisting of cash or assets used or
useful in a Permitted Business.

 

“Qualified VIE” shall mean, at any time, any “variable interest entity” under
GAAP if, as of the applicable time, any of the following applies:

 

(a)      such variable interest entity has no Indebtedness of the type described
in clause (a) of the definition of Indebtedness;

 

(b)     (i) any Indebtedness of such variable interest entity of the type
described in clause (a) of the definition of Indebtedness is, at such time,
Guaranteed by one or more Credit Parties pursuant to a Guaranty that is (A)
permitted hereunder; and (B) in accordance with all Applicable Laws (including,
without limitation, the Communications Laws), in each case as certified by an
Authorized Signatory of the Borrower; and (ii) all Necessary Authorizations with
respect to such Guaranty and the applicable Station Servicing Arrangement
(including, without limitation, any consent of the FCC to such transactions
required under Applicable Laws) have been obtained, are in full force and effect
and are not subject to any pending reversal or cancellation; or

 

(c)     such variable interest entity is an EAT Restricted Subsidiary.

 

“Real Property” shall mean any and all real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased, operated or used by the Borrower or any of its Restricted
Subsidiaries or any of their respective predecessors or Affiliates. The Real
Property as of the Closing Date (after giving effect to the Transactions
occurring on the Closing Date) is set forth on Schedule 10.

 

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

 

“Reference Period” shall mean, as to any applicable date of determination of any
applicable financial ratio, the most recent eight (8) consecutive fiscal quarter
period then ended or most recently ended for which financial statements have
been made available to the Administrative Agent and the Lenders.

 

 
38

--------------------------------------------------------------------------------

 

 

“Refinancing Indebtedness” shall mean with respect to any Indebtedness permitted
to be incurred by the Borrower or any Restricted Subsidiary hereunder that is
permitted to be refinanced, renewed, refunded or extended hereunder in
accordance with Section 7.1(p) (such Indebtedness, the “Refinanced
Indebtedness”), any other Indebtedness incurred solely to refinance, renew,
refund or extend such Refinanced Indebtedness; provided that such refinancing,
renewal, refunding and extension shall (a) if the Refinanced Indebtedness is
subordinated to the Loan Obligations, be subordinated to the Loan Obligations to
at least the same extent as the Refinanced Indebtedness; (b) mature no earlier
than, or have a Weighted Average Life to Maturity no shorter than, the
Refinanced Indebtedness; (c) be in an aggregate principal amount that does not
exceed the principal amount of the Refinanced Indebtedness at the time of such
refinancing, renewal, refunding or extension, except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal or
extension and by an amount equal to any existing commitments unutilized under
the Refinanced Indebtedness; (d) not be secured by Liens having a higher
priority than the Liens, if any, securing the Refinanced Indebtedness at the
time of such refinancing, renewal, refunding or extension; and (e) not be
guaranteed, secured or otherwise recourse to any Person or assets other than the
Person(s) to whom the Refinanced Indebtedness is recourse and the assets
securing such Refinanced Indebtedness, in each case as of the time of such
refinancing, refunding, renewal or extension. In addition, in connection with
the incurrence of any such Refinancing Indebtedness the Borrower shall have
delivered to the Administrative Agent a certificate from an Authorized Signatory
of the Borrower certifying that such Refinancing Indebtedness (i) complies with
the requirements of clauses (a) through (e) of the prior sentence and (ii)
either (A) does not have terms that, when taken as a whole, are more restrictive
on the Borrower and its Restricted Subsidiaries than the Refinanced Indebtedness
at the time of such refinancing, renewal, refunding or extension or (B) solely
in the case of a refinancing of any Indebtedness incurred under Section 7.1(l),
contains market terms (as determined by the Borrower in good faith as of the
time of the incurrence of such Refinancing Indebtedness).

 

“Register” shall have the meaning ascribed thereto in Section 11.5(c).

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including, without limitation, the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Materials),
including the movement of any Hazardous Materials through the air, soil, surface
water or groundwater.

 

“Reportable Event” shall mean, with respect to any Plan, an event described in
Section 4043(c) of ERISA, other than those events as to which the 30 day notice
period is waived.

 

“Request for Advance” shall mean a certificate designated as a “Request for
Advance,” signed by an Authorized Signatory of the Borrower requesting an
Advance, Continuation or Conversion hereunder, which shall be in substantially
the form of Exhibit D attached hereto, and shall, among other things, (i)
specify the date of such Advance, Continuation or Conversion, which shall be a
Business Day, the amount and type of Advance (LIBOR or Base Rate), and, with
respect to LIBOR Advances, the Interest Period selected by the Borrower, (ii)
state that there shall not exist, on the date of the requested Advance and after
giving effect thereto, a Default or Event of Default and (iii) designate the
amount of the Initial Revolving Loans, Swingline Loans, Term Loans, and
Additional Revolving Loans, as applicable, being drawn.

 

 
39

--------------------------------------------------------------------------------

 

 

“Request for Issuance of Letter of Credit” shall mean any application or other
documents signed by an Authorized Signatory of the Borrower requesting that the
Issuing Bank issue a Letter of Credit hereunder, which application or other
documents shall be in such form as may be approved from time to time by the
Issuing Bank and shall, among other things, specify (a) the stated amount of the
Letter of Credit, (b) the effective date for the issuance of the Letter of
Credit (which shall be a Business Day), (c) the date on which the Letter of
Credit is to expire (which shall be a Business Day), (d) the Person for whose
benefit such Letter of Credit is to be issued, and (e) other relevant terms of
such Letter of Credit.

 

“Required Additional Revolving Lenders” shall mean, at any time, the Lenders
holding more than fifty percent (50%) of the then aggregate Additional Revolving
Loan Commitments, or, if no Additional Revolving Loan Commitments are then
outstanding, the Lenders holding more than fifty percent (50%) of the aggregate
unpaid principal amount of the Additional Revolving Loans then outstanding;
provided that the Additional Revolving Loan Commitment of, and the portion of
the Additional Revolving Loans, as applicable, held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Additional Revolving Lenders; provided further, that if at any time any
one Lender holds fifty percent (50%) or more of the Additional Revolving Loan
Commitments or fifty percent (50%) or more of the then outstanding Additional
Revolving Loans, Required Additional Revolving Lenders shall require at least
two (2) such Lenders.

 

“Required Initial Revolving Lenders” shall mean, at any time, the Lenders
holding more than fifty percent (50%) of the then aggregate Initial Revolving
Loan Commitments, or, if no Initial Revolving Loan Commitments are then
outstanding, the Lenders holding more than fifty percent (50%) of the aggregate
unpaid principal amount of the Initial Revolving Loans then outstanding;
provided that the Initial Revolving Loan Commitment of, and the portion of the
Initial Revolving Loans, as applicable, held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Initial Revolving Lenders; provided further, that if at any time any one Lender
holds fifty percent (50%) or more of the Initial Revolving Loan Commitments or
fifty percent (50%) or more of the then outstanding Initial Revolving Loans,
Required Initial Revolving Lenders shall require at least two (2) such Lenders.

 

“Required Lenders” shall mean, at any time, the Lenders holding more than fifty
percent (50%) of the sum of (a) the aggregate amount of the Initial Revolving
Loan Commitments or, if no Initial Revolving Loan Commitments are then
outstanding, the aggregate unpaid principal amount of the Initial Revolving
Loans and participations in any Swingline Loans and Letter of Credit Obligations
then outstanding plus (b) if applicable, the aggregate amount of the Additional
Revolving Loan Commitments or, if no Additional Revolving Loan Commitments are
then outstanding, the aggregate unpaid principal amount of the Additional
Revolving Loans then outstanding plus (c) the aggregate outstanding principal
amount of the Term Loans, as applicable; provided that the Initial Revolving
Loan Commitment and, if applicable, the Additional Revolving Loan Commitment of,
and the portion of the Loans, as applicable, held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

 
40

--------------------------------------------------------------------------------

 

 

“Required Revolving Lenders” shall mean, at any time, the Lenders holding more
than fifty percent (50%) of the sum of (a) the aggregate amount of Initial
Revolving Loan Commitments or, if no Initial Revolving Loan Commitments are then
outstanding, the aggregate unpaid principal amount of the Initial Revolving
Loans then outstanding and participations (or other credit exposure) in
Swingline Loans and Letter of Credit Obligations then outstanding plus (b) if
applicable, the aggregate amount of the Additional Revolving Loan Commitments
or, if no Additional Revolving Loan Commitments are then outstanding, the
aggregate unpaid principal amount of the Additional Revolving Loans then
outstanding; provided that the Initial Revolving Loan Commitment and, if
applicable, the Additional Revolving Loan Commitment of, and the portion of the
Loans, as applicable, held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders;
provided further, that if at any time any one Lender holds fifty percent (50%)
or more of the Initial Revolving Loan Commitments and, if applicable, the
Additional Revolving Loan Commitments or fifty percent (50%) or more of the then
outstanding Initial Revolving Loans and participations (or other credit
exposure) in outstanding Swingline Loans and Letter of Credit Obligations, and,
if applicable, the then outstanding Additional Revolving Loans, Required
Revolving Lenders shall require at least two (2) such Lenders.

 

“Restatement Agreement” shall mean that certain Restatement Agreement, dated as
of February 7, 2017, executed in connection with this Agreement.

 

“Restatement Effective Date” shall mean February 7, 2017.

 

“Restricted Payment” shall mean (a) any direct or indirect distribution,
dividend or other payment to any Person (other than to the Borrower or any of
its Restricted Subsidiaries) on account of any Capital Stock of the Borrower or
any of its Restricted Subsidiaries (other than dividends payable solely in
Capital Stock of such Person and splits thereof), (b) any payment (including any
prepayment or installment payment) of principal of, or interest on, or payment
into a sinking fund for the retirement of, or any defeasance of Subordinated
Indebtedness of the Borrower and its Restricted Subsidiaries or Junior
Securities, or any loan advance, release or forgiveness of Indebtedness by the
Borrower or any of its Restricted Subsidiaries to any partner, shareholder or
Affiliate (other than to the Borrower or any of its Restricted Subsidiaries) of
any such Person, (c) any management, consulting or similar fees, or any interest
thereon, payable by the Borrower or any of its Restricted Subsidiaries to any of
their respective Affiliates (other than such fees and interest payable to the
Borrower or any of its Restricted Subsidiaries) or (d) any direct or indirect
purchase, redemption, or other acquisition or retirement (or payment into a
sinking fund for the purchase, redemption, acquisition or retirement) of any
Capital Stock of the Borrower or any of its Restricted Subsidiaries, including,
without limitation, any warrants or other rights or options to acquire shares of
Capital Stock of the Borrower or of any of its Restricted Subsidiaries.

 

“Restricted Subsidiary” shall mean any Subsidiary that has not been designated
as an Unrestricted Subsidiary in accordance with this Agreement (including,
without limitation, Section 5.13).

 

 
41

--------------------------------------------------------------------------------

 

 

“Revolving Loan Notes” shall mean, collectively, those promissory notes issued
to each Lender requesting a note pursuant to Section 2.7 by the Borrower with
respect to the Initial Revolving Loan Commitment or Additional Revolving Loan
Commitment, as applicable, of such Lender, each one substantially in the form of
Exhibit E-1 attached hereto, any other promissory note issued by the Borrower to
evidence the Initial Revolving Loans and Initial Revolving Loan Commitments or
Additional Revolving Loans and Additional Revolving Loan Commitments, as the
case may be, of any Lender requesting such note pursuant to this Agreement, and
any extensions, renewals or amendments to, or replacements of, any of the
foregoing.

 

“S&P” shall mean Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.

 

“Sanctioned Country” shall mean at any time, a country or territory which is
itself the subject or target of any Sanctions.

 

“Sanctioned Person” shall mean (a) any Person listed in any Sanctions-related
list of designated Persons maintained by OFAC, the United States Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in clauses (a) and (b) above.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the United States
government (including those administered by OFAC), the European Union, Her
Majesty’s Treasury, or other relevant sanctions authority.

 

“Schurz Acquisition” shall have the meaning assigned thereto in the Second
Amendment.

 

“Second Amended and Restated Credit Agreement” shall mean that certain Second
Amended and Restated Credit Agreement dated as of June 13, 2014 by and among the
Borrower, the lenders party thereto and Wells Fargo, as administrative agent, as
amended, restated, supplemented or otherwise modified prior to the Restatement
Effective Date.

 

“Second Amendment” shall mean that certain Second Amendment and Incremental
Facility Agreement, dated as of January 21, 2016, to the Second Amended and
Restated Credit Agreement by and among, inter alia, the Credit Parties, the
Administrative Agent, the Incremental Lenders party thereto and certain Lenders
party thereto.

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
between or among any Credit Party and any Cash Management Bank.

 

“Secured Hedge Agreement” shall mean any Hedge Agreement between or among any
Credit Party and any Hedge Bank.

 

“Secured Leverage Ratio” shall mean the ratio of (a) as of any date of
determination, the difference between (i) total amount of Indebtedness of the
Borrower and its Restricted Subsidiaries, determined on a consolidated basis, as
of such date, that is secured by a Lien on any asset or property of the Borrower
or any of its Restricted Subsidiaries (excluding any Indebtedness of the type
described in clause (b) of the definition of Obligations from the amount
determined pursuant to this clause (a)(i)) minus (ii) the aggregate amount of
Unrestricted cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries then on hand (other than the proceeds of Indebtedness incurred
substantially concurrently with the determination of such amount), not to exceed
$150,000,000 to (b) Operating Cash Flow for the then applicable Reference Period
divided by two (2).

 

 
42

--------------------------------------------------------------------------------

 

 

“Secured Parties” shall mean, collectively, (a) the Administrative Agent, (b)
the Lenders, (c) each Hedge Bank and (d) each Cash Management Bank.

 

“Security Documents” shall mean, collectively, the Collateral Agreement, the
Subsidiary Guaranty, any parent guaranty, any intercreditor agreement entered
into in connection with the incurrence of any Indebtedness permitted under this
Agreement and any other agreement or instrument providing for the guarantee of
or Collateral for the Obligations whether now or hereafter in existence, and any
filings, instruments, agreements and documents related thereto or to this
Agreement, and providing the Administrative Agent, for the benefit of the
Secured Parties, with Collateral for the Obligations.

 

“Security Interest” shall mean, collectively, all Liens in favor of the
Administrative Agent, for the benefit of the Secured Parties, created hereunder
or under any of the Security Documents to secure the Obligations.

 

“Senior Notes” shall mean, collectively, the Borrower’s (i) 5.125% senior
unsecured notes due 2024 and (ii) 5.875% senior unsecured notes due 2026.

 

“Shared Services Agreement” shall mean a shared services arrangement or other
similar arrangement pursuant to which two Persons (who are not Affiliates of
each other) owning separate television broadcast stations agree to share the
costs of certain services and procurements which they individually require in
connection with the ownership and operation of one television broadcast station,
whether through the form of joint or cooperative buying arrangements or the
performance of certain functions relating to the operation of one television
broadcast station by employees of the owner and operator of the other television
broadcast station, including, but not limited to, the co-location of the studio,
non-managerial administrative and/or master control and technical facilities of
such television broadcast station and/or the sharing of maintenance, security
and other services relating to such facilities.

 

“Sharing Arrangement” shall mean any Station Servicing Arrangement or Station
Sharing Arrangement.

 

“Specified Acquisitions” shall mean (a) the acquisitions of certain assets (or
the Capital Stock of the applicable Person that owns such assets) that are used
in the operation of each of (i) television station KHAS in Hastings, Nebraska,
(ii) television station KXJB in Fargo-Valley City, North Dakota and (iii)
television station KAQY in Monroe, Louisiana, including, without limitation, the
acquisition of the right to assign the Capital Stock of the Person that owns the
FCC License with respect to any such television station and (b) the entry into
(including by way of assignment and assumption of) each Station Servicing
Arrangement and any related option or put/call agreements with respect to any of
the respective television stations referred to clause (a) above, in each case as
more particularly set forth in the applicable Acquisition Documents with respect
thereto.

 

“Specified Servicing Amendment” shall mean, any amendment, waiver, modification
or other change to any agreement or instrument in respect of a Specified
Servicing Arrangement.

 

“Specified Servicing Arrangement” shall mean, any Station Servicing Arrangement
with respect to a television broadcast station, the acquisition of which
television broadcast station was financed with the proceeds of Indebtedness that
is (a) provided by one or more of the Lenders with an Initial Revolving Loan
Commitment or an Additional Revolving Loan Commitment and (b) not Guaranteed by
the Credit Parties.

 

“Specified Servicing Provider Sale” shall mean, any Asset Sale of (a) the
Capital Stock of, or any of the assets or properties of, the Borrower or any
Restricted Subsidiary that provides services or has obtained the right to
provide programming to, or sell advertising availabilities on, a television
broadcast station of another Person under a Specified Servicing Arrangement or
(b) the FCC License or any of the assets or properties of the Station identified
as the “service provider station” (or any similar or equivalent term or
designation) in any agreement or instrument in respect of a Specified Servicing
Arrangement.

 

“Specified Transaction Costs and Expenses” shall mean (a) reasonable and
customary transaction costs (including without limitation, all reasonable and
customary fees and expenses of attorneys, accountants and other consultants, all
reasonable and customary investment banking, underwriting or placement agent or
similar fees, and reasonable and customary fees and expenses of any trustee,
registrar or transfer agent) to the extent incurred and paid in cash in
connection with and directly related to (i) this Agreement (including all such
amounts incurred in connection with the granting of Liens on Collateral pursuant
to the terms hereof) and all such amounts incurred in connection with any
amendment, modification, consent or waiver in respect thereof (in each case,
whether or not successful) and (ii) Acquisitions, Investments, Asset Sales,
incurrences or repayments (excluding premiums, make whole or penalty payments)
of Indebtedness and Equity Issuances (in each case, whether or not successful)
and (b) any premiums, make whole or penalty payments in connection with the
repayment of Indebtedness, in the case of each of clauses (a) and (b), paid or
otherwise recognized prior to the date that is six (6) months after the
completion or abandonment of the applicable transaction.

 

“Spectrum Tender” shall mean the entry by the Borrower or any of its Restricted
Subsidiaries into any agreement or arrangement alienating, relinquishing,
surrendering or otherwise transferring the right to use all or a material
portion of the spectrum associated with any FCC License of any Station
(including, without limitation, pursuant to an auction of such spectrum,
conducted by a Governmental Authority, but excluding any involuntary
reorganization of such spectrum by the FCC pursuant to 47 U.S.C. §1452(b)).

 

“Station” shall mean, collectively (a) each of the television stations owned and
operated by the Borrower and its Restricted Subsidiaries on the Closing Date
(after giving effect to the Transactions occurring on the Closing Date) as set
forth in Schedule 2 attached hereto and (b) any television station acquired
after the Closing Date by the Borrower or any of its Restricted Subsidiaries in
accordance herewith.

 

 
43

--------------------------------------------------------------------------------

 

 

“Station Servicing Arrangement” shall mean any arrangement or transaction
evidenced by any Joint Sales Agreement, Local Marketing Agreement, Shared
Services Agreement or similar agreement or instrument under which the Borrower
or any of its Restricted Subsidiaries, provides services or obtains the right to
provide programming to, or sells advertising availabilities on, a television
broadcast station of another Person (other than the Borrower or any of its
Restricted Subsidiaries).

 

“Station Sharing Arrangement” shall mean any arrangement or transaction
evidenced by any Joint Sales Agreement, Local Marketing Agreement, Shared
Services Agreement or similar agreement or instrument under which a Person,
other than the Borrower or any of its Restricted Subsidiaries, provides services
or obtains the right to provide programming to, or sells advertising
availabilities on, a Station.

 

“Subordinated Indebtedness” shall mean, as of any date, any Indebtedness of the
Borrower and its Restricted Subsidiaries the repayment of which is subordinated
in right of payment to the Loan Obligations pursuant to a subordination
agreement in form and substance satisfactory to the Administrative Agent, in
each case, as of such date.

 

“Subsidiary” shall mean, as applied to any Person, a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. “Subsidiaries” as used herein shall
mean the Subsidiaries of the Borrower unless otherwise specified.

 

“Subsidiary Guarantors” shall mean each Restricted Subsidiary (other than any
Immaterial Subsidiary) in existence on the Closing Date and each Restricted
Subsidiary that becomes a guarantor pursuant to Section 5.13.

 

“Subsidiary Guaranty” shall mean that certain Amended and Restated Guaranty
Agreement dated as of the Closing Date, in favor of the Administrative Agent and
the Secured Parties, given by the Subsidiary Guarantors, substantially in the
form of Exhibit F attached hereto, as reaffirmed, amended, restated,
supplemented or otherwise modified from time to time.

 

“Suspension Period” shall mean any time during which no Initial Revolving Loans,
Swingline Loans, Additional Revolving Loans or Letters of Credit are then
outstanding (other than (a) undrawn Letters of Credit in an aggregate amount of
up to $15,000,000 and (b) Letters of Credit which have been Cash Collateralized
in a manner and on terms and pursuant to documentation that, in each case, is
reasonably satisfactory to each of the Administrative Agent and the Issuing
Bank).

 

“Swap Obligation” shall mean, with respect to any Credit Party, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” shall mean the lesser of (a) $5,000,000 and (b) the
Initial Revolving Loan Commitment.

 

 
44

--------------------------------------------------------------------------------

 

 

“Swingline Lender” shall mean Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

 

“Swingline Loan” shall mean, collectively, those amounts advanced by the
Swingline Lender to the Borrower under the Swingline Commitment.

 

“Swingline Note” shall mean a promissory note made by the Borrower in favor of
the Swingline Lender evidencing the Swingline Loans made by the Swingline
Lender, substantially in the form attached as Exhibit E-4, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholdings), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
fines, additions to tax or penalties applicable thereto.

 

“Term B-2 Loan Commitment” shall mean (a) as to any Lender, the several
obligation of such Lender to advance to the Borrower its respective portion of
the Term B-2 Loan, in accordance with its respective Term B-2 Loan Commitment
Ratio and (b) as to all Lenders, the aggregate commitments of such Lenders to
make Term B-2 Loans. The aggregate Term B-2 Loan Commitment of all the Lenders
is $556,437,500 as of the Restatement Effective Date.

 

“Term B-2 Loan Commitment Ratio” shall mean, with respect to any Lender, the
percentage equivalent of the ratio which such Lender’s unfunded Term B-2 Loan
Commitment bears to the aggregate Term B-2 Loan Commitments of all Lenders.

 

“Term B-2 Loan Maturity Date” shall mean the earlier to occur of (a) February 7,
2024, or (b) such date as payment of the Term B-2 Loan shall be due (whether by
acceleration or otherwise).

 

“Term B-2 Loan” shall mean the term loan advanced to the Borrower on the
Restatement Effective Date in accordance with Section 2.1(b) and the Restatement
Agreement.

 

“Term Loan Notes” shall mean, collectively, those promissory notes issued to
each Lender requesting a note pursuant to Section 2.7 by the Borrower with
respect to a Class of Term Loans of such Lender, each one substantially in the
form of Exhibit E-2 hereto, any other promissory note issued by the Borrower to
evidence any Class of Term Loan of any Lender requesting such note pursuant to
this Agreement, and any extensions, renewals, or amendments to, or replacements
of, any of the foregoing.

 

“Term Loans” shall mean the collective reference to (a) the Term B-2 Loans and
(b) if applicable, the Incremental Term Loans and “Term Loan” shall mean any of
such Term Loans.

 

“Transactions” shall mean, collectively, (a) the Hoak Acquisition and the
Specified Acquisitions, (b) the refinancing of existing Indebtedness of the
Borrower and its Restricted Subsidiaries on the Closing Date, (c) the entry into
the credit facility established by this Agreement and (d) the payment of
premiums, fees and expenses incurred in connection with the transactions
described in clauses (a) through (c) of this definition.

 

 
45

--------------------------------------------------------------------------------

 

 

“Treasury Stock” shall mean any Capital Stock of the Borrower held by the
Borrower as treasury stock.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
the State of New York.

 

“United States” shall mean the United States of America.

 

“Unrestricted” shall mean, when referring to cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries, that such cash and Cash Equivalents
(a) do not appear or would not be required to appear as “restricted” on the
financial statements of the Borrower or any such Restricted Subsidiary (unless
related to the Loan Documents or the Liens created thereunder), (b) are not
subject to a Lien in favor of any Person other than the Administrative Agent
under the Loan Documents, (c) are assets of the Borrower or a Restricted
Subsidiary that is a Domestic Subsidiary and are held in bank accounts or
securities accounts located in the United States or (d) are not otherwise
unavailable to the Borrower or such Restricted Subsidiary.

 

“Unrestricted Subsidiary” shall mean any Subsidiary formed or acquired after the
Closing Date that is designated as such by the board of directors of the
Borrower in accordance with Section 5.13 and each Subsidiary of such designated
Subsidiary, in each case, until such Person ceases to be an Unrestricted
Subsidiary of the Borrower in accordance with Section 5.13 or ceases to be a
Subsidiary of the Borrower.

 

“Upstream Dividends” shall have the meaning ascribed thereto in Section 7.10.

 

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning ascribed thereto in Section
2.12(g).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness, in each case of clauses (a) and (b), without giving effect to the
application of any prior prepayment to such installment, sinking fund, serial
maturity or other required payment of principal.

 

“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, and any successor thereto.

 

“Withholding Agent” shall mean the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

 
46

--------------------------------------------------------------------------------

 

 

Section 1.2     Interpretation(a)     . Except where otherwise specifically
restricted, reference to a party to this Agreement or any other Loan Document
includes that party and its successors and assigns. All capitalized terms used
herein which are defined in Article 9 of the Uniform Commercial Code on the
Closing Date and which are not otherwise defined herein shall have the same
meanings herein as set forth therein. All terms defined in this Agreement in the
singular shall have comparable meanings when used in the plural and vice versa.
The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 

Section 1.3     Cross References(a)     . Unless otherwise specified, references
in this Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause in
such Article, Section or definition.

 

Section 1.4     Accounting Provisions.

 

(a)     All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP, applied on a
consistent basis, as in effect from time to time and in a manner consistent with
that used in preparing the audited financial statements required by Section 6.2,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, (i) for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Restricted Subsidiaries shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded and (ii) all references herein to consolidated financial statements
of the Borrower and its Subsidiaries or the Borrower and its Restricted
Subsidiaries or to the determination of any amount or calculation for the
Borrower and its Subsidiaries or the Borrower and its Restricted Subsidiaries
that is to be provided, made or determined on a consolidated basis (or any
similar reference) shall, in each case, be deemed to exclude each Excluded VIE
(and the Indebtedness and results of operations thereof) notwithstanding that
the Borrower is required or permitted to consolidate such Excluded VIE pursuant
to FASB ASC 810 or any similar accounting principle having the effect of
requiring or permitting the consolidation of any variable interest entity.

 

(b)     If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the generality of the foregoing, leases shall continue to be classified
and accounted for on a basis consistent with that reflected in the audited
financial statements of the Borrower with respect to the fiscal year ended
December 31, 2015 for all purposes, notwithstanding any change in GAAP relating
thereto (provided that, in connection with all financial statements delivered to
the Administrative Agent in accordance with the terms of this Agreement after
the date of such accounting change, the Borrower shall provide to the
Administrative Agent a summary of the aggregate adjustments in a form reasonably
acceptable to the Administrative Agent to reconcile such financial statements
with GAAP as in effect immediately prior to such accounting change, which
schedule may be included in the Officer’s Compliance Certificate).

 

 
47

--------------------------------------------------------------------------------

 

 

Section 1.5     Rounding. Any financial ratios required to be maintained
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio or percentage is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

Section 1.6     References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, the Code, the Commodity Exchange Act, ERISA, the Securities Exchange
Act of 1934, the Act, the Uniform Commercial Code, the Investment Company Act of
1940, or any of the foreign assets control regulations of the United States
Treasury Department, shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.

 

Section 1.7     Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

Section 1.8     Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Request for Issuance of Letter of Credit therefor (at the time specified
therefor in such applicable Letter of Credit or Request for Issuance of Letter
of Credit and as such amount may be reduced by (a) any permanent reduction of
such Letter of Credit or (b) any amount which is drawn, reimbursed and no longer
available under such Letter of Credit).

 

Section 1.9     Guaranty. Unless otherwise specified, the amount of any Guaranty
shall be the lesser of (a) the stated or determinable amount of the primary
obligations guaranteed and still outstanding and (b) the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Guaranty unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable in which case the amount of such Guaranty shall be the
guaranteeing person’s anticipated liability in respect thereof as determined by
such person in good faith.

 

 
48

--------------------------------------------------------------------------------

 

 

Section 1.10     Limited Condition Acquisition. In the event that the Borrower
notifies the Administrative Agent in writing that any proposed Acquisition is a
Limited Condition Acquisition and that the Borrower wishes to test the
conditions to such Acquisition and the availability of the Indebtedness that is
to be used to finance such Acquisition in accordance with this Section, then, so
long as reasonably agreed to by the Administrative Agent, the following
provisions shall apply:

 

(a)     any condition to such Acquisition or such Indebtedness that requires
that no Default or Event of Default shall have occurred and be continuing at the
time of such Acquisition or the incurrence of such Indebtedness (including,
without limitation, Section 3.2 hereof), shall be satisfied if (i) no Default or
Event of Default shall have occurred and be continuing at the time of the
execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such Acquisition and (ii) no Event of Default
under any of Sections 8.1(b), 8.1(g), 8.1(h) or 8.1(k) shall have occurred and
be continuing both before and after giving effect to such Acquisition and any
Indebtedness incurred in connection therewith (including such additional
Indebtedness);

 

(b)     any condition to such Acquisition or such Indebtedness that the
representations and warranties in this Agreement and the other Loan Documents
shall be true and correct at the time of such Acquisition or the incurrence of
such Indebtedness (including, without limitation, Section 3.2 hereof) shall be
subject to customary “SunGard” or other customary applicable “certain funds”
conditionality provisions (including, without limitation, a condition that the
representations and warranties under the relevant agreements relating to such
Limited Condition Acquisition as are material to the lenders providing such
Indebtedness shall be true and correct, but only to the extent that the Borrower
or its applicable Subsidiary has the right to terminate its obligations under
such agreement as a result of a breach of such representations and warranties or
the failure of those representations and warranties to be true and correct), so
long as all representations and warranties in this Agreement and the other Loan
Documents are true and correct at the time of execution of the definitive
purchase agreement, merger agreement or other acquisition agreement governing
such Acquisition;

 

(c)     any financial ratio test or condition to such Acquisition or the
incurrene of such Indebtedness, may upon the written election of the Borrower
delivered to the Administrative Agent prior to the execution of the definitive
agreement for such Acquisition, be tested either (i) upon the execution of the
definitive agreement with respect to such Limited Condition Acquisition or
(ii) upon the consummation of the Limited Condition Acquisition and related
incurrence of Indebtedness, in each case, after giving effect to the relevant
Limited Condition Acquisition and related incurrence of Indebtedness, on a pro
forma basis; provided that the failure to deliver a notice under this Section
1.10(c) prior to the date of execution of the definitive agreement for such
Limited Condition Acquisition shall be deemed an election to test the applicable
financial ratio under subcluase (ii) of this Section 1.10(c); and

 

 
49

--------------------------------------------------------------------------------

 

 

(d)       if the Borrower has made an election with respect to any Limited
Condition Acquisition to test a financial ratio test or condition at the time
specified in clause (c)(i) of this Section, then in connection with any
subsequent calculation of any ratio (excluding any ratio used in determining the
Applicable Margin or compliance with the covenant in Section 7.7) or basket on
or following the relevant date of execution of the definitive agreement with
respect to such Limited Condition Acquisition and prior to the earlier of
(i) the date on which such Limited Condition Acquisition is consummated or
(ii) the date that the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or basket shall be calculated on a pro
forma basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including the incurrence or assumption of Indebtedness)
have been consummated, except that Operating Cash Flow, Net Earnings and
Consolidated Total Assets of any target of such Limited Condition Acquisition
shall not be included in the determination of the relevant ratios and baskets
for any purposes other than the incurrence test under which such Limited
Condition Acquisition (and any Indebtedness incurred to finance such Limited
Condition Acquisition) is being made unless and until such Limited Condition
Acquisition is consummated.

 

The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Condition Acquisitions such that each of the possible scenarios
is separately tested.

 

Section 1.11     EAT Transactions.   

 

(a)       Any election by the Borrower to treat an Investment in an EAT
Subsidiary as a Permitted Acquisition shall be conditioned upon the satisfaction
of the requirements of the definition of Permitted Acquisition on the date of
such Investment as if the Investment, the related exchange and the related EAT
Completion Event were all being made directly as an Acquisition by the Borrower
or a Restricted Subsidiary on such date.

 

(b)       Notwithstanding any election to treat an Investment in an EAT
Subsidiary as a Permitted Acquisition, if within the earlier of (i) 180 days and
(ii) such shorter period as required by Applicable Law, including the Code (such
earlier period, the “EAT Completion Period”) one of the following (each, an “EAT
Completion Event”) has not occurred:

 

(A)      the subsequent acquisition by the Borrower or one of its Restricted
Subsidiaries of all of the assets of the applicable EAT Subsidiary or Capital
Stock issued by such EAT Subsidiary;

 

(B)      the subsequent merger, consolidation or amalgamation of the applicable
EAT Subsidiary with and into the Borrower or a Restricted Subsidiary; or

 

(C)      the subsequent re-designation of the applicable EAT Subsidiary as a
Restricted Subsidiary in accordance with Section 5.13,

 

then such Investment shall cease to be a Permitted Acquisition and the initial
amount of such Investment less the amount repaid as provided above shall cease
to be accounted for as a Permitted Acquisition and shall thereafter be deemed to
have utilized the Available Amount as if originally made under Section 7.5(k).

 

(c)       Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, (i) the initial Investment made on January 17, 2017 by the
Borrower or one of its Restricted Subsidiaries into Gray Midwest EAT, LLC (“Gray
Midwest”) (such initial Investment, the “Gray Midwest Investment”) and any EAT
Completion Event in respect of Gray Midwest shall, in each case, be deemed to be
a Permitted Acquisition and shall not be considered to be a utilization of the
Available Amount; provided that if an EAT Completion Event in respect of Gray
Midwest shall not have been completed on or prior to July 17, 2017 (or such
earlier date required by Applicable Law) then the Gray Midwest Investment shall
cease to be a Permitted Acquisition and shall, from and after such date, be a
utilization of the Available Amount as if made under Section 7.5(k) and (ii) as
of the Restatement Effective Date, Gray Midwest is an Unrestricted Subsidiary.

 

 
50

--------------------------------------------------------------------------------

 

 

ARTICLE 2


Loans and Letters of Credit

 

Section 2.1     The Loans.

 

(a)       Initial Revolving Loans. The Lenders with an Initial Revolving Loan
Commitment agree, severally, in accordance with their respective Initial
Revolving Loan Commitment Ratios and not jointly, upon the terms and subject to
the conditions of this Agreement and the other Loan Documents to lend to the
Borrower, prior to the Initial Revolving Loan Maturity Date, amounts not at any
one time outstanding to exceed, the aggregate of the Initial Revolving Loan
Commitments of all the Lenders as then in effect less the aggregate amount of
all Letter of Credit Obligations and Swingline Loans then outstanding. Subject
to the terms and conditions hereof, the Borrower may from time to time (i)
Convert a Base Rate Advance into a LIBOR Advance or a LIBOR Advance into a Base
Rate Advance or (ii) Continue a LIBOR Advance as a LIBOR Advance.

 

(b)       Term B-2 Loan. The Lenders with the Term B-2 Loan Commitment agree
severally, in accordance with their respective Term B-2 Loan Commitment Ratios,
and not jointly, upon the terms and subject to the conditions of this Agreement
and the other Loan Documents, to lend to the Borrower in a single draw on the
Restatement Effective Date an aggregate principal amount of $556,437,500 (net of
any amount that is subject to a cashless roll in accordance with the Restatement
Agreement). Subject to the terms and conditions hereof, the Borrower may from
time to time (x) Convert from a Base Rate Advance into a LIBOR Advance or from a
LIBOR Advance into a Base Rate Advance; or (y) Continue a LIBOR Advance as a
LIBOR Advance.

 

(c)       The Letters of Credit. Subject to the terms and conditions of this
Agreement, the Issuing Bank agrees to issue Letters of Credit for the account of
the Borrower (for itself and on behalf of its Restricted Subsidiaries) pursuant
to Section 2.13; provided that no Letter of Credit shall be issued in an amount
exceeding the Available Letter of Credit Commitment determined immediately prior
to giving effect to the issuance thereof.

 

(d)       Swingline Loans.

 

(i)     Subject to the terms and conditions of this Agreement, the Swingline
Lender shall make Swingline Loans to the Borrower from time to time from the
Closing Date through, but not including, the Initial Revolving Loan Maturity
Date; provided, that (A) such requested Swingline Loan shall not exceed the
Available Revolving Loan Commitment and (B) the aggregate principal amount of
all outstanding Swingline Loans (after giving effect to any amount requested),
shall not exceed the Swingline Commitment.

 

 
51

--------------------------------------------------------------------------------

 

 

(ii)     Swingline Loans shall be refunded by the Lenders with an Initial
Revolving Loan Commitment on demand by the Swingline Lender. Such refundings
shall be made by such Lenders in accordance with their respective Initial
Revolving Loan Commitment Ratios and shall thereafter be reflected as Initial
Revolving Loans of such Lenders on the books and records of the Administrative
Agent. Each Lender with an Initial Revolving Loan Commitment shall fund its
respective Initial Revolving Loan Commitment Ratio of Initial Revolving Loans as
required to repay Swingline Loans outstanding to the Swingline Lender upon
demand by the Swingline Lender but in no event later than 2:00 p.m. on the next
succeeding Business Day after such demand is made. No Lender’s obligation to
fund its respective Initial Revolving Loan Commitment Ratio of a Swingline Loan
shall be affected by any other Lender’s failure to fund its Initial Revolving
Loan Commitment Ratio of a Swingline Loan, nor shall any Lender’s Initial
Revolving Loan Commitment Ratio be increased as a result of any such failure of
any other Lender to fund its Initial Revolving Loan Commitment Ratio of a
Swingline Loan.

 

(iii)     The Borrower shall pay to the Swingline Lender on demand the amount of
such Swingline Loans to the extent amounts received from the Lenders with an
Initial Revolving Loan Commitment are not sufficient to repay in full the
outstanding Swingline Loans requested or required to be refunded. In addition,
the Borrower hereby authorizes the Administrative Agent to charge any account
maintained by the Borrower with the Swingline Lender (up to the amount available
therein) in order to immediately pay the Swingline Lender the amount of such
Swingline Loans to the extent amounts received from such Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the Borrower from the Swingline
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all Lenders with an Initial Revolving Loan Commitment in
accordance with their respective Initial Revolving Loan Commitment Ratios
(unless the amounts so recovered by or on behalf of the Borrower pertain to a
Swingline Loan extended after the occurrence and during the continuance of an
Event of Default of which the Administrative Agent has received notice in the
manner required pursuant to Section 6.5 and which such Event of Default has not
been waived by the Required Initial Revolving Lenders, the Required Lenders or
the Lenders, as applicable).

 

(iv)     Each Lender with an Initial Revolving Loan Commitment acknowledges and
agrees that its obligation to refund Swingline Loans in accordance with the
terms of this Section is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, non-satisfaction of
the conditions set forth in Article 3. Further, each such Lender agrees and
acknowledges that if prior to the refunding of any outstanding Swingline Loans
pursuant to this Section, one of the events described in Section 8.1(g) or (h)
shall have occurred, such Lender will, on the date the applicable Initial
Revolving Loan would have been made, purchase an undivided participating
interest in the Swingline Loan to be refunded in an amount equal to its Initial
Revolving Loan Commitment Ratio of the aggregate amount of such Swingline Loan.
Each Lender with an Initial Revolving Loan Commitment will immediately transfer
to the Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Lender a certificate evidencing such participation dated the date of receipt of
such funds and for such amount. Whenever, at any time after the Swingline Lender
has received from any Lender with an Initial Revolving Loan Commitment such
Lender’s participating interest in a Swingline Loan, the Swingline Lender
receives any payment on account thereof, the Swingline Lender will distribute to
such Lender its participating interest in such amount (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s participating interest was outstanding and funded).

 

 
52

--------------------------------------------------------------------------------

 

 

(v)     Notwithstanding anything to the contrary contained in this Agreement,
this Section 2.1(d) shall be subject to the terms and conditions of Sections
2.15 and 2.16.

 

Section 2.2     Manner of Borrowing and Disbursement.

 

(a)       Choice of Interest Rate, Etc. Any (i) Advance (other than an Advance
in the form of a Swingline Loan) shall, at the option of the Borrower, be made
as a Base Rate Advance or a LIBOR Advance (ii) Advance in the form of a
Swingline Loan shall be made only as a Base Rate Advance; provided, however,
that at such time as there shall have occurred and be continuing a Default or
Event of Default hereunder, the Borrower shall not have the right to receive,
Convert an Advance to, or Continue an Advance as, a LIBOR Advance. Any notice
given to the Administrative Agent in connection with a Request for Advance
hereunder shall be given to the Administrative Agent prior to 11:00 a.m. on any
Business Day in order for such Business Day to count toward the minimum number
of Business Days required.

 

(b)       Base Rate Advances.

 

(i)     Advances; Conversion. The Borrower shall give the Administrative Agent,
(A) in the case of a request for a Base Rate Advance, irrevocable telephonic
notice on the date of such Advance and (B) in the case of a request to Convert a
Base Rate Advance (other than an Advance in the form of a Swingline Loan) to a
LIBOR Advance, at least three (3) Business Days’ irrevocable prior telephonic
notice, in each case, followed immediately by a Request for Advance; provided,
however, that the Borrower’s failure to confirm any telephonic notice with a
Request for Advance shall not invalidate any notice so given if acted upon by
the Administrative Agent. Upon receipt of such notice from the Borrower, the
Administrative Agent shall promptly notify each Lender by telephone or telecopy
of the contents thereof.

 

(ii)     Repayments and Reborrowings. Subject to Section 2.1, the Borrower may
repay or prepay a Base Rate Advance without regard to its Payment Date and, (A)
upon irrevocable telephonic notice on the date of such repayment or prepayment,
as applicable, followed immediately by a Request for Advance, reborrow all or a
portion of the principal amount of any Initial Revolving Loans and/or Swingline
Loans previously repaid or prepaid as a Base Rate Advance, (B) upon at least
three (3) Business Days’ irrevocable prior telephonic notice followed
immediately by a Request for Advance, reborrow all or a portion of the principal
of any Initial Revolving Loan previously repaid or prepaid as one or more LIBOR
Advances, or (C) not reborrow all or any portion of such Base Rate Advance. On
the date indicated by the Borrower, such Base Rate Advance shall be so repaid
and, as applicable, reborrowed. The failure to give timely notice hereunder with
respect to the Payment Date of any Base Rate Advance shall be considered a
request for a Base Rate Advance.

 

 
53

--------------------------------------------------------------------------------

 

 

(c)        LIBOR Advances.

  

(i)     Advances. Upon request, the Administrative Agent, whose determination in
absence of manifest error shall be conclusive, shall determine the available
LIBOR Basis and shall notify the Borrower of such LIBOR Basis. The Borrower
shall give the Administrative Agent in the case of LIBOR Advances at least three
(3) Business Days’ irrevocable prior telephonic notice followed immediately by a
Request for Advance; provided, however, that the Borrower’s failure to confirm
any telephonic notice with a Request for Advance shall not invalidate any notice
so given if acted upon by the Administrative Agent. Upon receipt of such notice
from the Borrower, the Administrative Agent shall promptly notify each Lender by
telephone or telecopy of the contents thereof.

 

(ii)     Repayments; Conversion; Continuation. Subject to Section 2.1, at least
three (3) Business Days prior to the last Business Day of each Interest Period
for each LIBOR Advance, the Borrower shall give the Administrative Agent
telephonic notice followed immediately by a Request for Advance specifying
whether all or a portion of such LIBOR Advance (A) is to be Continued in whole
or in part as one or more LIBOR Advances, (B) is to be Converted in whole or in
part to a Base Rate Advance (other than a Swingline Loan), or (C) is to be
repaid and not Continued or Converted. The failure to give such notice shall
preclude the Borrower from Continuing such Advance as a LIBOR Advance on such
day and shall be considered a request for a Conversion to a Base Rate Advance
(other than a Swingline Loan). Upon the last Business Day of the applicable
Interest Period such LIBOR Advance will, subject to the provisions hereof, be so
repaid, Continued or Converted, as applicable.

 

(d)       Notification of Lenders. Upon receipt of a Request for Advance, or a
notice from the Borrower with respect to any outstanding Advance prior to last
Business Day of each Interest Period for such Advance, the Administrative Agent
shall promptly, but no later than, (i) with respect to LIBOR Advances, the close
of business on the day of such notice, and (ii) with respect to Base Rate
Advances (other than a Swingline Loan), 12:30 p.m. on the date of such notice,
notify each applicable Lender (including, in the case of an Incremental Term
Loan, each Lender having an Incremental Term Loan Commitment) by telephone or
telecopy of the contents thereof and the amount of such Lender’s portion of the
Advance. With respect to each Request for Advance, each applicable Lender
(including, in the case of an Incremental Term Loan, each Lender having an
Incremental Term Loan Commitment) shall, not later than 2:00 p.m. on the date of
borrowing specified in such Request for Advance, make available to the
Administrative Agent at the Administrative Agent’s Office, or at such account as
the Administrative Agent shall designate, the amount of its portion of any
Advance which represents an additional borrowing hereunder in immediately
available funds.

 

(e)        Disbursement.

 

(i)     Subject to the satisfaction of the conditions set forth in Article 3,
prior to 3:00 p.m. on the date of (A) an Advance (other than an Advance in the
form of a Swingline Loan) hereunder, the Administrative Agent shall disburse the
amounts made available to the Administrative Agent by the Lenders in like funds
and (B) an Advance hereunder in the form of a Swingline Loan, the Administrative
Agent shall disburse the amounts made available to the Administrative Agent by
the Swingline Lender in like funds, in each case, by (1) transferring the
amounts so made available by wire transfer pursuant to the Borrower’s
instructions or (2) in the absence of such instructions, crediting the amounts
so made available to the account of the Borrower maintained with the
Administrative Agent and identified in the most recent Notice of Account
Designation received from the Borrower. Advances in the form of Initial
Revolving Loans to be made for the purpose of refunding Swingline Loans shall be
made by the Lenders with an Initial Revolving Loan Commitment as provided in
Sections 2.1(d)(ii) through (iv).

 

 
54

--------------------------------------------------------------------------------

 

 

(ii)     Unless the Administrative Agent shall have received notice from a
Lender prior to 2:00 p.m. on the date of any Advance that such Lender will not
make available to the Administrative Agent such Lender’s ratable portion of such
Advance, the Administrative Agent may assume that such Lender has made or will
make such portion available to the Administrative Agent on the date of such
Advance and the Administrative Agent may in its sole discretion and in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent the Lender does not make such ratable
portion available to the Administrative Agent, such Lender agrees to repay to
the Administrative Agent on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent,
at the Federal Funds Rate.

 

(iii)     If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
portion of the applicable Advance for purposes of this Agreement. If such Lender
does not repay such corresponding amount immediately upon the Administrative
Agent’s demand therefor, the Administrative Agent shall notify the Borrower and
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent, with interest at the Federal Funds Rate, without prejudice
to Borrower’s claims against such Lender. The failure of any Lender to fund its
portion of any Advance shall not relieve any other Lender of its obligation, if
any, hereunder to fund its respective portion of the Advance on the date of such
borrowing, but no Lender shall be responsible for any such failure of any other
Lender.

 

Section 2.3     Interest.

 

(a)     On Base Rate Advances. Interest on each Base Rate Advance based on the
rate of interest quoted by the Administrative Agent as its Prime Rate shall be
computed on the basis of a 365/366-day year for the actual number of days
elapsed. Interest on each Base Rate Advance based on the Federal Funds Rate or
LIBOR shall be computed on the basis of a 360-day year for the actual number of
days elapsed. All interest on Base Rate Advances shall be payable at the Base
Rate Basis for such Advance, in arrears on the applicable Payment Date. Interest
on Base Rate Advances then outstanding shall also be due and payable on the
applicable Maturity Date.

 

(b)     On LIBOR Advances. Interest on each LIBOR Advance and all fees payable
hereunder shall be computed on the basis of a 360-day year for the actual number
of days elapsed and shall be payable at the LIBOR Basis for such Advance, in
arrears on the applicable Payment Date, and, in addition, if the Interest Period
for a LIBOR Advance exceeds three (3) months, interest on such LIBOR Advance
shall also be due and payable in arrears on every three-month anniversary of the
beginning of such Interest Period. Interest on LIBOR Advances then outstanding
shall also be due and payable on the applicable Maturity Date.

 

(c)     Interest if No Notice of Selection of Interest Rate Basis. If the
Borrower fails to give the Administrative Agent timely notice of its selection
of a LIBOR Basis, or if for any reason a determination of a LIBOR Basis for any
Advance is not timely concluded, the Base Rate Basis shall apply to such
Advance. If the Borrower fails to give the Administrative Agent timely notice of
its selection of an Interest Period for any LIBOR Advance then an Interest
Period of one (1) month shall apply to such LIBOR Advance.

 

 
55

--------------------------------------------------------------------------------

 

 

(d)        Interest Upon Default.

 

(i)     (A) automatically upon the occurrence and during the continuation of any
Event of Default under Section 8.1(b), (g) or (h), or (B) at the discretion of
the Administrative Agent, or as directed by the Required Lenders, upon the
occurrence and during the continuance of an Event of Default not described in
subclause (A) above, (1) all outstanding LIBOR Advances shall bear interest at a
rate per annum of two percent (2%) in excess of the rate then applicable to
LIBOR Advances until the end of the applicable Interest Period and thereafter at
a rate equal to two percent (2%) in excess of the rate then applicable to Base
Rate Advances and (2) all outstanding Base Rate Advances and other Loan
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
then applicable to Base Rate Advances or such other Loan Obligations arising
hereunder or under any other Loan Document. Such interest shall be payable on
demand by the Required Lenders and shall accrue until the earlier of (x) waiver
or cure of the applicable Event of Default, (y) agreement by the Required
Lenders to rescind the charging of interest at the Default Rate or (z) payment
in full of the Loan Obligations. Interest shall continue to accrue on the Loan
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any act or law pertaining to insolvency or
debtor relief, whether state, federal or foreign.

 

(ii)     upon and during the continuance any Default or Event of Default, the
Borrower shall no longer have the option to request, Convert any Advance to, or
Continue an Advance as, a LIBOR Advance or request Letters of Credit.

 

(e)        LIBOR Contracts. At no time may the number of outstanding LIBOR
Advances hereunder exceed eight (8) in the aggregate.

 

(f)        Applicable Margin.

 

(i)     Initial Revolving Loans. The Applicable Margin with respect to the
Initial Revolving Loans shall be based on the First Lien Leverage Ratio as set
forth below:

 

Level

First Lien Leverage Ratio

Applicable

Margin for

LIBOR

Advances

Applicable

Margin for

Base Rate

Advances

Revolving

Commitment

Fee

I

Greater than or equal to 2.50 to 1.00

2.00%

1.00%

0.500%

II

Greater than or equal to 1.50 to 1.00 but less than 2.50 to 1.00

1.75%

0.75%

0.375%

III

Less than 1.50 to 1.00

1.50%

0.50%

0.375%

 

 
56

--------------------------------------------------------------------------------

 

 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) five (5) Business Days after the day by which the
Borrower provides an Officer’s Compliance Certificate pursuant to Section 6.3
for the most recently ended fiscal quarter of the Borrower; provided that (A)
the Applicable Margin shall be based on Pricing Level III until the Calculation
Date with respect to the first full fiscal quarter ending after the Closing Date
and, thereafter the Pricing Level shall be determined by reference to the First
Lien Leverage Ratio as of the last day of the most recently ended fiscal quarter
of the Borrower preceding the applicable Calculation Date, and (B) if the
Borrower fails to provide the Officer’s Compliance Certificate as required by
Section 6.3 for the most recently ended fiscal quarter of the Borrower preceding
the applicable Calculation Date, the Applicable Margin from such Calculation
Date shall be based on Pricing Level I until such time as an appropriate
Officer’s Compliance Certificate is provided, at which time the Pricing Level
shall be determined by reference to the First Lien Leverage Ratio as of the last
day of the most recently ended fiscal quarter of the Borrower preceding such
Calculation Date. The applicable Pricing Level shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the Pricing
Level shall be applicable to all Initial Revolving Loans, Swingline Loans and
Letters of Credit then outstanding or subsequently made or issued.
Notwithstanding the foregoing, the Applicable Margin in respect of any tranche
of Extended Revolving Loan Commitments or any Initial Revolving Loans or
Additional Revolving Loans, as applicable, made pursuant to any Extended
Revolving Loan Commitments shall be the applicable percentages per annum set
forth in the relevant Extension Offer with respect to such tranche.

 

(ii)     Term B-2 Loan. The Applicable Margin with respect to the Term B-2 Loan
shall initially be 2.50% for all LIBOR Advances and 1.50% for all Base Rate
Advances until the Calculation Date that is five (5) Business Days after the
Administrative Agent’s receipt of the Officer’s Compliance Certificate with
respect to the fiscal quarter ending September 30, 2017 and, thereafter such
Applicable Margin shall be determined by reference to the Leverage Ratio as of
the last day of the most recently ended fiscal quarter of the Borrower preceding
the applicable Calculation Date as follows: (A) if such Leverage Ratio is
greater than 5.25 to 1.00, such Applicable Margin shall be 2.50% for all LIBOR
Advances and 1.50% for all Base Rate Advances and (B) if such Leverage Ratio is
less than or equal to 5.25 to 1.00, such Applicable Margin shall be 2.25% for
all LIBOR Advances and 1.25% for all Base Rate Advances; provided that if the
Borrower fails to provide the Officer’s Compliance Certificate as required by
Section 6.3 for the most recently ended fiscal quarter of the Borrower preceding
the applicable Calculation Date, such Applicable Margin from such Calculation
Date shall be 2.50% for all LIBOR Advances and 1.50% for all Base Rate Advances
until such time as an appropriate Officer’s Compliance Certificate is provided,
at which time such Applicable Margin shall be determined by reference to the
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding such Calculation Date. Such Applicable Margin shall be
effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Applicable Margin shall be applicable to all Term B-2 Loans
then outstanding or subsequently made or issued.

 

 
57

--------------------------------------------------------------------------------

 

 

(iii)     Notwithstanding the foregoing, for purposes of determining the
Applicable Margins under clauses (i) and (ii) above, in the event that any
financial statement or Officer’s Compliance Certificate delivered pursuant to
Sections 6.1, 6.2 or 6.3 is shown to be inaccurate (regardless of whether (A)
this Agreement is in effect, (B) any Commitments are in effect, or (C) any Loan
is outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (1) the Borrower shall immediately deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (2) the Applicable Margins for such Applicable Period shall
be determined as if the First Lien Leverage Ratio and the Leverage Ratio in the
corrected Officer’s Compliance Certificate were applicable for such Applicable
Period and (3) the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent the accrued additional interest and fees owing
as a result of such increased Applicable Margin for such Applicable Period,
which payment shall be promptly applied by the Administrative Agent in
accordance with Section 2.10. Nothing in this paragraph shall limit the rights
of the Administrative Agent and Lenders with respect to Sections 2.3(d) and 8.2
nor any of their other rights under this Agreement or any other Loan Document.
The Borrower’s obligations under this paragraph shall survive the termination of
the Commitments and the repayment of all other Loan Obligations hereunder.

 

(iv)     Swingline Loans. The Applicable Margin with respect to Swingline Loans
shall be equal to the Applicable Margin for Base Rate Advances in the form of
Initial Revolving Loans.

 

Section 2.4      Fees.

 

(a)        Revolving Commitment Fees.

 

(i)     Subject to Section 2.16(a)(iii)(A), the Borrower agrees to pay to the
Administrative Agent for the account of each of the Lenders with an Initial
Revolving Loan Commitment, in accordance with such Lender’s respective Initial
Revolving Loan Commitment Ratio, commitment fees (“Revolving Commitment Fees”)
on the unused Initial Revolving Loan Commitment for each day from the Closing
Date through the Initial Revolving Loan Maturity Date. The Revolving Commitment
Fee shall initially be an amount equal to the product of the unused Initial
Revolving Loan Commitment times a rate per annum equal to 0.375% until the
Calculation Date with respect to the first full fiscal quarter ending after the
Closing Date and thereafter the Revolving Commitment Fee shall be an amount
equal to the product of the unused Initial Revolving Loan Commitment times a
rate per annum equal to the applicable percentage set forth under the heading
“Revolving Loan Commitment Fee” in the table set forth in Section 2.3(f)(i);
provided, that the amount of outstanding Swingline Loans shall not be considered
usage of the Initial Revolving Loan Commitment for the purposes of calculating
the Revolving Commitment Fee.

 

 
58

--------------------------------------------------------------------------------

 

 

(ii)     The Revolving Commitment Fees shall be computed on the basis of a year
of 360 days for the actual number of days elapsed, shall be payable quarterly in
arrears on the last Business Day of each fiscal quarter commencing September 30,
2014, and shall be fully earned when due and non-refundable when paid. A final
payment of all Revolving Commitment Fees then payable shall also be due and
payable on the Initial Revolving Loan Maturity Date.

 

(b)       Letter of Credit Fees. Subject to Section 2.16(a)(iii)(B), the Letters
of Credit shall be issued for a fee equal to the Applicable Margin for LIBOR
Advances for Initial Revolving Loans on a per annum basis as in effect as of the
date of issuance, times the face amount of each Letter of Credit, payable
quarterly in arrears. The fee shall be payable to the Administrative Agent for
the benefit of the Lenders with an Initial Revolving Loan Commitment in
accordance with their respective Initial Revolving Loan Commitment Ratios. If
any Letter of Credit is drawn upon prior to its expiration date, the Lenders
shall reimburse to the Borrower that portion of the fee allocable to the period
from the date of the draw to the expiration date, calculated in accordance with
the Issuing Bank’s standard letter of credit procedures. In addition, the
Borrower shall pay to the Issuing Bank for its own account (i) a fronting fee as
set forth in the Administrative Agent Fee Letter, payable quarterly in arrears
and (ii) its standard charges for the issuance, transfer or other administration
of letters of credit and for draws upon letters of credit.

 

(c)       Other Fees. The Borrower shall pay such other fees as are set forth in
the Administrative Agent Fee Letter.

 

Section 2.5     Voluntary Commitment Reductions. The Borrower shall have the
right, at any time and from time to time after the Closing Date, upon at least
three (3) Business Days’ prior written notice to the Administrative Agent,
without premium or penalty, to cancel or reduce permanently all or a portion of
the Initial Revolving Loan Commitment on a pro rata basis among the Lenders with
an Initial Revolving Loan Commitment; provided, however, that any such partial
reduction shall be made in an amount not less than $5,000,000 and in integral
multiples of not less than $1,000,000. Each permanent reduction of the Initial
Revolving Loan Commitment permitted pursuant to this Section shall be
accompanied by a payment of principal sufficient to reduce the aggregate
outstanding Initial Revolving Loans, Swingline Loans and Letter of Credit
Obligations, as applicable, after such reduction to the Initial Revolving Loan
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Initial Revolving Loan Commitment as so reduced, the
Borrower shall be required to deposit Cash Collateral in a Cash Collateral
account opened by the Administrative Agent in an amount equal to such excess.
Such Cash Collateral shall be applied in accordance with Section 8.2(b). Any
reduction of the Initial Revolving Loan Commitment to zero shall be accompanied
by payment of all outstanding Initial Revolving Loans and Swingline Loans (and
furnishing of Cash Collateral satisfactory to the Administrative Agent for all
Letter of Credit Obligations) and shall result in the termination of the Initial
Revolving Loan Commitment and the Swingline Commitment. If the reduction of the
Initial Revolving Loan Commitment requires the repayment of any LIBOR Advance,
such repayment shall be accompanied by any amount required to be paid pursuant
to Section 2.9 hereof.

 

 
59

--------------------------------------------------------------------------------

 

 

Section 2.6     Prepayments and Repayments.

 

(a)         Prepayments.

 

(i)     The principal amount of any Base Rate Advance may be prepaid in full or
ratably in part at any time without premium (except as provided in
clause (a)(ii) of this Section) or penalty and without regard to the Payment
Date for such Advance (in the case of any Base Rate Advance) upon written
notice, or telephonic notice followed immediately by written notice, to the
Administrative Agent on the date of such prepayment; provided, however, that the
Borrower’s failure to confirm any telephonic notice with a written notice shall
not invalidate any notice so given if acted upon by the Administrative Agent.
LIBOR Advances may be prepaid prior to the applicable Payment Date, upon three
(3) Business Days’ prior written notice, or telephonic notice followed
immediately by written notice, to the Administrative Agent; provided, however,
that the Borrower shall reimburse the Lenders and the Administrative Agent, on
the earlier of demand by the applicable Lender or the applicable Maturity Date,
for any loss or reasonable out-of-pocket expense incurred by any Lender or the
Administrative Agent in connection with such prepayment, as set forth in Section
2.9; provided further, however, that the Borrower’s failure to confirm any
telephonic notice with a written notice shall not invalidate any notice so given
if acted upon by the Administrative Agent. Any partial prepayment hereunder
shall be in amounts of not less than $500,000 and in integral multiples of
$250,000. Initial Revolving Loans and Swingline Loans prepaid pursuant to this
Section 2.6(a) may be reborrowed, subject to the terms and conditions hereof.
Any Term B-2 Loan or Incremental Term Loan, as applicable, prepaid pursuant to
this Section 2.6(a) may not be reborrowed. Amounts prepaid shall be paid
together with accrued interest on the amount so prepaid accrued through the date
of such prepayment. Repayments under this Section 2.6(a) shall be applied to the
remaining scheduled principal installments of the applicable Term Loans as the
Borrower shall direct. Notwithstanding the foregoing, any notice of prepayment
delivered in connection with any refinancing of all of the Loans with the
proceeds of such refinancing or of any other incurrence of Indebtedness may be,
if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence and may be revoked by the Borrower in the event such
refinancing is not consummated; provided that the delay or failure of such
contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 2.9.

 

(ii)     In the event that, during the six month period following the
Restatement Effective Date, the Borrower (A) makes any prepayment of the Term
B-2 Loan in connection with any Repricing Transaction (as defined below) or (B)
effects any amendment of this Agreement resulting in a Repricing Transaction,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each applicable Lender with the Term B-2 Loan, a fee in an amount equal to, (1)
in the case of clause (A), a prepayment premium of 1.0% of the amount of the
Term B-2 Loan being prepaid and (2) in the case of clause (B), a payment equal
to 1.0% of the aggregate principal amount of the applicable Term B-2 Loan
outstanding immediately prior to such amendment. Such amounts shall be due and
payable within three (3) Business Days of the date of the effectiveness of such
Repricing Transaction.  For the purpose of this Section 2.6(a)(ii), “Repricing
Transaction” shall mean (x) any prepayment or repayment of the Term B-2 Loan
with the proceeds of, or any conversion of the Term B-2 Loan into, any new or
replacement Indebtedness with an “effective yield” that is less than the
“effective yield” applicable to the Term B-2 Loan (in each case with such
comparative “effective yields” to be determined in the reasonable judgment of
the Administrative Agent consistent with generally accepted financial practices
taking into account, for example, upfront fees, interest rate margins, interest
rate benchmark floors and original issue discount, but excluding the effect of
any arrangement, structuring, commitment, syndication, underwriting or other
fees payable in connection therewith that are not shared with all lenders or
holders of the Term B-2 Loan or such new or replacement Indebtedness, as the
case may be) and (y) any amendment to the pricing terms of the Term B-2 Loan
which reduces the “effective yield” (determined in accordance with clause (x)
above) applicable to the Term B-2 Loan.

 

 
60

--------------------------------------------------------------------------------

 

 

(b)         Repayments. The Borrower shall repay the Loans as follows:

 

(i)     Term B-2 Loan. The Borrower shall, on the last day of each fiscal
quarter, commencing March 31, 2017, repay the outstanding principal amount of
the Term B-2 Loan in consecutive quarterly principal installments in an amount
for each quarter that is equal to $1,391,093.75 (as adjusted, if applicable, to
give effect to any prepayments as set forth herein). The final principal
repayment installment of the Term B-2 Loan shall be repaid on the Term B-2 Loan
Maturity Date in an amount equal to the aggregate principal amount of all Term
B-2 Loan outstanding on such date.

 

(ii)     Initial Revolving Loans and Swingline Loans in Excess of Initial
Revolving Loan Commitment. If, at any time, the sum of the aggregate amount of
the Initial Revolving Loans, Swingline Loans and Letter of Credit Obligations
outstanding shall exceed the Initial Revolving Loan Commitment, the Borrower
shall make a prepayment thereof on such date in an aggregate amount equal to
such excess, together with any accrued interest with respect thereto, with each
such prepayment applied first, to the principal amount of outstanding Swingline
Loans, second to the principal amount of outstanding Initial Revolving Loans and
third, with respect to any Letters of Credit then outstanding, a payment of Cash
Collateral into a Controlled Account in an amount equal to such excess (such
Cash Collateral to be applied in accordance with Section 8.2(b)).

 

(iii)     Repayments From Net Proceeds of Asset Sales or Insurance or
Condemnation Proceedings. Within three (3) Business Days following the date of
receipt by the Borrower or any of its Restricted Subsidiaries of any Net
Proceeds (Asset Sales) in connection with Asset Sales to the extent made in
reliance upon Section 7.4(a)(ii), (iii), (xii) or (xiv) and Asset Sales not
otherwise permitted hereunder, the Borrower shall prepay the Loans in an amount
equal to, in the aggregate, one-hundred percent (100%) of any Net Proceeds
(Asset Sales) to the extent that the aggregate amount of such Net Proceeds
(Asset Sales) exceed $20,000,000 during the term of this Agreement; provided,
however, that no prepayment under this Section 2.6(b)(iii) shall be required if
such Net Proceeds (Asset Sales) are reinvested in assets customarily used or
useful in a Permitted Business within the two hundred seventy (270) day period
following the receipt of Net Proceeds (Asset Sales) of any such Asset Sale (or
if, within such two hundred seventy (270) day period, the Borrower or such
Restricted Subsidiary enters into a legally binding commitment to reinvest the
Net Proceeds (Asset Sales), the date that is the earlier of (1) three hundred
fifty five (355) days after the date of the receipt of Net Proceeds (Asset
Sales) of such Asset Sale or (2) five (5) Business Days prior to any date of
payment of, or requirement to offer to purchase, any Junior Securities with such
proceeds). Repayments under this Section 2.6(b)(iii) shall be applied first, pro
rata, to the principal of the Term B-2 Loan and, if applicable, the Incremental
Term Loans (applied to reduce the next four scheduled principal installments of
the Term B-2 Loan and, if applicable, the Incremental Term Loans in direct order
of maturity, then to the remaining scheduled principal installments on a pro
rata basis (other than the payment of principal due on the Maturity Date of the
applicable Term Loan) and then to the payment of principal due on the Maturity
Date of the applicable Term Loan) and, second pro rata to the outstanding
principal amount of the Initial Revolving Loans and Swingline Loans and, if
applicable, Additional Revolving Loans (in each case without a reduction in the
related Commitments). Accrued interest on the principal amount of the Loans
being repaid pursuant to this Section 2.6(b)(iii) to the date of such repayment
(together with any additional amount owing under Section 2.9) will be paid by
the Borrower concurrently with such principal repayment. Notwithstanding the
forgoing, if any New Securities are secured by a pari passu Lien on any
Collateral, then the Borrower may, to the extent required pursuant to the
documentation governing such New Securities, prepay Term Loans and purchase such
New Securities (at a purchase price no greater than par plus accrued and unpaid
interest) on a pro rata basis in accordance with the respective outstanding
principal amounts of the Term Loans and such New Securities as of the time of
the applicable Net Cash Proceeds (Asset Sales).

 

 
61

--------------------------------------------------------------------------------

 

 

(iv)     Excess Cash Flow. With respect to each fiscal year, commencing with the
fiscal year ending December 31, 2014, on or prior to April 15 of the following
year (commencing with April 15, 2015), the Loans shall be repaid in an amount
equal to the ECF Prepayment Amount for such fiscal year less (1) the aggregate
amount of all Term Loans prepaid during such fiscal year pursuant to Section
2.6(a), (2) the cash amount paid with respect to all Term Loans prepaid during
such fiscal year pursuant to Section 2.17, (3) any optional prepayments of any
New Securities that are secured by a pari passu Lien on any Collateral (to the
extent not otherwise prohibited under this Agreement or the other Loan
Documents) and (4) any prepayments of Initial Revolving Loans or Additional
Revolving Loans made during such fiscal year which result in a permanent
reduction of the Initial Revolving Loan Commitments or Additional Revolving Loan
Commitments, as applicable (in each case of such clauses (1) through (4) above,
only to the extent not made with the proceeds of Indebtedness (other than any
Indebtedness incurred pursuant to any Initial Revolving Loan, Additional
Revolving Loan and/or Swingline Loan), any Equity Issuance, Asset Sale or other
proceeds that would not be included in calculating Operating Cash Flow for such
fiscal year). For the purposes of this clause (iv), “ECF Prepayment Amount”
shall mean:

 

(A)     if the First Lien Leverage Ratio as of the end of the fiscal year ended
on the immediately preceding December 31 is greater than 4.50 to 1.00, an amount
equal to fifty percent (50%) of Excess Cash Flow for such fiscal year;

 

(B)     if the First Lien Leverage Ratio as of the end of the fiscal year ended
on the immediately preceding December 31 is less than or equal to 4.50 to 1.00
and greater than 3.75 to 1.00, an amount equal to twenty-five percent (25%) of
Excess Cash Flow for such fiscal year; and

 

(C)     if the First Lien Leverage Ratio as of the end of the fiscal year ended
on the immediately preceding December 31 is less than or equal to 3.75 to 1.00,
0% of Excess Cash Flow for such fiscal year.

 

 
62

--------------------------------------------------------------------------------

 

 

Repayments under this Section 2.6(b)(iv) shall be applied first, pro rata, to
the principal of the Term B-2 Loan and, if applicable, the Incremental Term
Loans (applied to reduce the next four scheduled principal installments of the
Term B-2 Loan and, if applicable, the Incremental Term Loans in direct order of
maturity, then to the remaining scheduled principal installments on a pro rata
basis (other than the payment of principal due on the Maturity Date of the
applicable Term Loan) and then to the payment of principal due on the Maturity
Date of the applicable Term Loan) and, second, pro rata, to the outstanding
principal amount of the Initial Revolving Loans and Swingline Loans and, if
applicable, Additional Revolving Loans (in each case without a reduction in the
related Commitments). Accrued interest on the principal amount of the Loans
being repaid pursuant to this Section 2.6(b)(iv) to the date of such repayment
(together with any additional amount owing under Section 2.9) will be paid by
the Borrower concurrently with such principal repayment.

 

(v)     Issuance of Indebtedness. Within three (3) Business Days following the
date of receipt by any Holding Company, any Intermediate Holding Company, the
Borrower or any of its Restricted Subsidiaries of any Net Proceeds
(Indebtedness) arising from the issuance of Indebtedness by any such Person
after the Closing Date not otherwise permitted pursuant to Section 7.1, the
Loans shall be repaid in an amount equal to one hundred percent (100%) of the
Net Proceeds (Indebtedness) related thereto.

 

Repayments under this Section 2.6(b)(v) shall be applied first, pro rata, to the
principal of the Term B-2 Loan and, if applicable, the Incremental Term Loans
(applied to reduce, on a pro rata basis, the next four scheduled principal
installments of the Term B-2 Loan and, if applicable, the Incremental Term Loans
in direct order of maturity, then to the remaining scheduled principal
installments (other than the payment of principal due on the Maturity Date of
the applicable Term Loan) and then to the payment of principal due on the
Maturity Date of the applicable Term Loan) and, second, pro rata, to the
outstanding principal amount of the Initial Revolving Loans and Swingline Loans
and, if applicable, Additional Revolving Loans. Accrued interest on the
principal amount of the Loans being repaid pursuant to this Section 2.6(b)(v) to
the date of such repayment (together with any additional amount owing under
Section 2.9) will be paid by the Borrower concurrently with such principal
repayment.

 

(vi)      [Reserved]

 

(vii)     Initial Revolving Loan Maturity Date. In addition to the foregoing, a
final payment of all Initial Revolving Loans and Swingline Loans, together with
accrued interest and fees with respect thereto, shall be due and payable on the
Initial Revolving Loan Maturity Date.

 

(viii)    Term B-2 Loan Maturity Date. In addition to the foregoing, a final
payment of the Term B-2 Loan, together with accrued interest and fees with
respect thereto, shall be due and payable on the Term B-2 Loan Maturity Date.

 

(ix)      Incremental Term Loan Maturity Date. If applicable, each Incremental
Term Loan, together with accrued interest and fees with respect thereto, shall
be due and payable on the applicable Incremental Term Loan Maturity Date.

 

 
63

--------------------------------------------------------------------------------

 

 

(c)     Term Loans. Any Term B-2 Loan or Incremental Term Loan, as applicable,
repaid pursuant to Section 2.6(b) may not be reborrowed.

 

(d)     Interest Rate Hedge Agreements. No repayment or prepayment pursuant to
this Section 2.6 shall affect any of the Borrower’s obligations under any
Interest Rate Hedge Agreement.

 

Section 2.7     Evidence of Indebtedness; Loan Accounts.

 

(a)     Extensions of Credit. The Loans made by each Lender and the Letters of
Credit issued by the Issuing Bank shall be evidenced by one or more accounts or
records maintained by such Lender or the Issuing Bank and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent, the Issuing Bank and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower or the amounts of Letters of Credit issued by the Issuing Bank for the
account of the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Loan Obligations. In the event of any conflict between the accounts and
records maintained by any Lender or the Issuing Bank and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Revolving Loan Note, a Swingline Note or a Term Loan Note, as
applicable, which shall evidence such Lender’s Initial Revolving Loans,
Swingline Loans, Additional Revolving Loans, Term B-2 Loans and/or applicable
Incremental Term Loans, as applicable, in addition to such accounts or records.
Each Lender may attach schedules to its Notes and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

 

(b)     Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

Section 2.8     Manner of Payment.

 

(a)     Each payment (including any prepayment) by the Borrower on account of
the principal of or interest on the Loans, Revolving Commitment Fees and any
other amount owed to the Lenders or the Administrative Agent or any of them
under this Agreement or the Notes shall be made not later than 1:00 p.m. on the
date specified for payment under this Agreement to the Administrative Agent at
the Administrative Agent’s Office, for the account of the Lenders entitled to
such payment or the Administrative Agent, as the case may be, in Dollars in
immediately available funds. Any payment received by the Administrative Agent
after 1:00 p.m. shall be deemed received on the next Business Day. Receipt by
the Administrative Agent of any payment intended for any Lender or Lenders
hereunder prior to 1:00 p.m. on any Business Day shall be deemed to constitute
receipt by such Lender or Lenders on such Business Day. In the case of a payment
for the account of a Lender, the Administrative Agent will promptly, but no
later than the close of business on the date such payment is deemed received,
thereafter distribute the amount so received in like funds to such Lender. If
the Administrative Agent shall not have received any payment from the Borrower
as and when due, the Administrative Agent will promptly notify the Lenders
accordingly. In the event that the Administrative Agent shall fail to make
distribution to any Lender as required under this Section 2.8, the
Administrative Agent agrees to pay such Lender interest from the date such
payment was due until paid at the Federal Funds Rate.

 

 
64

--------------------------------------------------------------------------------

 

 

(b)     The Borrower agrees to pay principal, interest, fees and all other
amounts due hereunder or under the Notes without set-off or counterclaim or any
deduction whatsoever.

 

(c)     Subject to any contrary provisions in the definition of Interest Period,
if any payment under this Agreement or any of the other Loan Documents is
specified to be made on a day which is not a Business Day, it shall be made on
the next Business Day, and such extension of time shall in such case be included
in computing interest and fees, if any, in connection with such payment.

 

(d)     Notwithstanding the foregoing clause (a), if there exists a Defaulting
Lender each payment by the Borrower to such Defaulting Lender hereunder shall be
applied in accordance with Section 2.16(a)(ii).

 

Section 2.9     Reimbursement.

 

(a)     Whenever any Lender shall sustain or incur any losses or reasonable
out-of-pocket expenses in connection with (i) failure by the Borrower to borrow,
Continue or Convert any LIBOR Advance after having given notice of its intention
to borrow, Continue or Convert such Advance in accordance with Section 2.2
(whether by reason of the Borrower’s election not to proceed or the
non-fulfillment of any of the conditions set forth in Article 3 or for any other
reason other than the failure of such Lender to fund its portion of such
Advance), or (ii) prepayment (or failure to prepay after giving notice thereof)
of any LIBOR Advance in whole or in part for any reason, the Borrower agrees to
pay to such Lender, upon the earlier of such Lender’s demand or the Maturity
Date, an amount sufficient to compensate such Lender for all such losses and
out-of-pocket expenses. Such Lender’s good faith determination of the amount of
such losses or out-of-pocket expenses, as set forth in writing and accompanied
by calculations in reasonable detail demonstrating the basis for its demand,
shall be presumptively correct absent manifest error.

 

(b)     Losses subject to reimbursement hereunder shall include, without
limitation, expenses incurred by any Lender or any participant of such Lender
permitted hereunder in connection with the re-employment of funds prepaid, paid,
repaid, not borrowed, or not paid, as the case may be, and will be payable
whether the Maturity Date is changed by virtue of an amendment hereto (unless
such amendment expressly waives such payment) or as a result of acceleration of
the Loan Obligations.

 

 
65

--------------------------------------------------------------------------------

 

 

Section 2.10     Pro Rata Treatment.

 

(a)       Advances. Each Advance under the Initial Revolving Loan Commitment
from the Lenders hereunder made on or after the Closing Date, shall be made pro
rata on the basis of the respective Initial Revolving Loan Commitment Ratios of
the Lenders. On the Restatement Effective Date, each Advance from the Lenders
under the Term B-2 Loan shall be made pro rata on the basis of the respective
Term B-2 Loan Commitment Ratios of the Lenders.

 

(b)       Payments. Except as provided in Section 2.17, each payment and
prepayment of principal of the Loans, and, except as provided in each of Section
2.2(e) and Article 10, each payment of interest on the Loans, shall be made to
the Lenders pro rata on the basis of their respective unpaid principal amounts
outstanding immediately prior to such payment or prepayment.

 

(c)       Adjustments. If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 2.9, 2.12, 5.11, 10.3 or 11.2) greater than its pro rata share thereof
as provided herein, then the Lender receiving such greater proportion shall (i)
notify the Administrative Agent of such fact, and (ii) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

 

(i)     if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

 

(ii)     the provisions of this paragraph shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including, without limitation, Section 2.17 hereof),
(y) or the application of Cash Collateral provided for in Section 2.15 (z) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Swingline Loans and
Letters of Credit to any assignee or participant, other than to the Borrower or
any Subsidiary thereof (as to which the provisions of this paragraph shall
apply).

 

The Borrower and each Subsidiary consent to the foregoing and agree, to the
extent they may effectively do so under Applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower and each Subsidiary rights of setoff and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower and each Subsidiary in the amount of such participation.

 

 
66

--------------------------------------------------------------------------------

 

 

Section 2.11     Capital Adequacy. If any Lender or the Issuing Bank determines
that any Change in Law affecting such Lender or the Issuing Bank or any lending
office of such Lender or such Lender’s or the Issuing Bank’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Bank’s capital or
on the capital of such Lender’s or the Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitment of such Lender or the Loans
made by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the Issuing Bank, to a level below
that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time upon written request of such
Lender or such Issuing Bank the Borrower shall promptly pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered. Notwithstanding the
foregoing, the Borrower shall only be obligated to compensate such Lender or the
Issuing Bank for any amount under this Section arising or occurring during (i)
in the case of each such request for compensation, any time or period commencing
not more than ninety (90) days prior to the date on which such Lender or the
Issuing Bank submits such request and (ii) any other time or period during
which, because of the unannounced retroactive application of such law,
regulation, interpretation, request or directive, such Lender or Issuing Bank
could not reasonably have known that the resulting reduction in return might
arise.

 

Section 2.12     Taxes.

 

(a)     Defined Terms. For purposes of this Section 2.12, the term “Lender”
includes the Issuing Bank and the term “Applicable Law” includes FATCA.

 

(b)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that, after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section), the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

(c)     Payments of Other Taxes by the Borrower. The Borrower shall timely pay
to the relevant Governmental Authority in accordance with Applicable Law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

 

(d)     Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Recipient, shall be conclusive absent manifest error.

 

 
67

--------------------------------------------------------------------------------

 

 

(e)       Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.5(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)       Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.12,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(g)       Status of Lenders.

 

(i)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.12(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender

 

 
68

--------------------------------------------------------------------------------

 

 

(ii)          Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person:

 

(A)                       Any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
United States federal backup withholding tax;

 

(B)                       any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable establishing an exemption from, or reduction of, United
States federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable establishing an exemption
from, or reduction of, United States federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)     executed originals of IRS Form W-8ECI;

 

(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

 

(4)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-4 on behalf of each such direct and indirect partner;

 

 
69

--------------------------------------------------------------------------------

 

 

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)       if a payment made to a Lender under any Loan Document would be subject
to United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)      Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.12 (including by
the payment of additional amounts pursuant to this Section 2.12), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

 
70

--------------------------------------------------------------------------------

 

 

(i)     Survival. Each party’s obligations under this Section 2.12 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

Section 2.13     Letters of Credit.

 

(a)     Subject to the terms and conditions hereof, the Issuing Bank, on behalf
of the Lenders, and in reliance on the agreements of the Lenders set forth in
Section 2.13(d), hereby agrees to issue one or more Letters of Credit in an
aggregate face amount not to exceed the Available Letter of Credit Commitment
determined immediately prior to giving effect to the issuance thereof; provided,
however, that the Issuing Bank shall not issue any Letter of Credit unless the
conditions precedent to the issuance thereof set forth in Section 3.2 have been
satisfied, and shall have no obligation to issue any Letter of Credit if any
Default then exists or would be caused thereby or if, after giving effect to
such issuance, the Available Revolving Loan Commitment or the Available Letter
of Credit Commitment would be less than zero; and provided further, however,
that at no time shall the total Letter of Credit Obligations outstanding
hereunder exceed $30,000,000. Each Letter of Credit shall (i) be denominated in
Dollars, and (ii) expire no later than the earlier to occur of (A) the fifth
(5th) Business Day prior to the Initial Revolving Loan Maturity Date or (B) one
(1) year after its date of issuance (but may contain provisions for automatic
renewal; provided that no Default or Event of Default exists on the renewal date
or would be caused by such renewal). Each Letter of Credit shall be subject to
the International Chamber of Commerce Publication No. 500 and, to the extent not
inconsistent therewith, the laws of the State of New York. The Issuing Bank
shall not at any time be obligated to issue, or cause to be issued, any Letter
of Credit if such issuance would conflict with, or cause the Issuing Bank to
exceed any limits imposed by, any Applicable Law.

 

(b)     The Borrower may from time to time request the issuance of, and be
provided with by the Issuing Bank, Letters of Credit. The Borrower shall execute
and deliver to the Administrative Agent and the Issuing Bank a Request for
Issuance of Letter of Credit for each Letter of Credit to be issued by the
Issuing Bank, not later than 12:00 noon on the fifth (5th) Business Day
preceding the date on which the requested Letter of Credit is to be issued, or
such shorter notice as may be acceptable to the Issuing Bank and the
Administrative Agent. Upon receipt of any such Request for Issuance of Letter of
Credit, subject to satisfaction of all conditions precedent thereto as set forth
in Section 3.2, the Issuing Bank shall process such Request for Issuance of
Letter of Credit and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby. The Issuing Bank shall furnish a copy of such Letter of Credit to the
Borrower and the Administrative Agent following the issuance thereof. The
Borrower shall pay or reimburse the Issuing Bank for normal and customary costs
and expenses incurred by the Issuing Bank in issuing, effecting payment under,
amending or otherwise administering the Letters of Credit.

 

 
71

--------------------------------------------------------------------------------

 

 

(c)     At such time as the Administrative Agent shall be notified by the
Issuing Bank that the beneficiary under any Letter of Credit has drawn on the
same, the Administrative Agent shall promptly notify the Borrower and each
Lender with an Initial Revolving Loan Commitment, by telephone or telecopy, of
the amount of the draw and, in the case of each Lender with an Initial Revolving
Loan Commitment, such Lender’s portion of such draw amount as calculated in
accordance with its Initial Revolving Loan Commitment Ratio.

 

(d)     The Borrower hereby agrees to immediately reimburse the Issuing Bank for
amounts paid by the Issuing Bank in respect of draws under a Letter of Credit
issued at the Borrower’s request. In order to facilitate such repayment, the
Borrower hereby irrevocably requests the Lenders having an Initial Revolving
Loan Commitment, and such Lenders hereby severally agree, on the terms and
conditions of this Agreement (other than as provided in Article 2 with respect
to the amounts of, the timing of requests for, and the repayment of Advances
hereunder and in Section 3.2 with respect to conditions precedent to Advances
hereunder), with respect to any drawing under a Letter of Credit prior to the
occurrence of an event described in Sections 8.1(g) or (h), to make an Advance
(which Advance may be a LIBOR Advance if the Borrower so requests in a timely
manner or may be Converted to a LIBOR Advance as provided in this Agreement) to
the Borrower on each day on which a draw is made under any Letter of Credit and
in the amount of such draw, and to pay the proceeds of such Advance directly to
the Issuing Bank to reimburse the Issuing Bank for the amount paid by it upon
such draw. Each Lender having an Initial Revolving Loan Commitment shall pay its
share of such Advance by paying its portion of such Advance to the
Administrative Agent in accordance with Article 2 and its Initial Revolving Loan
Commitment Ratio, without reduction for any set-off or counterclaim of any
nature whatsoever and regardless of whether any Default or Event of Default
(other than with respect to an event described in Sections 8.1(g) or (h)) then
exists or would be caused thereby. If at any time that any Letters of Credit are
outstanding, any of the events described in Sections 8.1(g) or (h) shall have
occurred and be continuing, then each Lender having an Initial Revolving Loan
Commitment shall, automatically upon the occurrence of any such event and
without any action on the part of the Issuing Bank, the Borrower, the
Administrative Agent or such Lender, be deemed to have purchased an undivided
participation in the face amount of all Letters of Credit then outstanding in an
amount equal to such Lender’s Initial Revolving Loan Commitment Ratio of such
Letters of Credit, and each Lender having an Initial Revolving Loan Commitment
shall, notwithstanding such Default or Event of Default, upon a drawing under
any Letter of Credit, immediately pay to the Administrative Agent for the
account of the Issuing Bank, in immediately available funds, the amount of such
Lender’s participation in such drawn amount (and the Issuing Bank shall deliver
to such Lender a loan participation certificate dated the date of the occurrence
of such event and in the amount of such Lender’s Initial Revolving Loan
Commitment Ratio). The disbursement of funds in connection with a draw under a
Letter of Credit pursuant to this Section 2.13(d) shall be subject to the terms
and conditions of Article 2. The obligation of each Lender having an Initial
Revolving Loan Commitment to make payments to the Administrative Agent, for the
account of the Issuing Bank, in accordance with this Section 2.13 shall be
absolute and unconditional and no such Lender shall be relieved of its
obligations to make such payments by reason of noncompliance by any other Person
with the terms of the Letter of Credit or for any other reason. The
Administrative Agent shall promptly remit to the Issuing Bank the amounts so
received from the other Lenders. Any overdue amounts payable by the Lenders
having an Initial Revolving Loan Commitment to the Issuing Bank in respect of a
draw under any Letter of Credit shall bear interest, payable on demand, at the
Federal Funds Rate.

 

 
72

--------------------------------------------------------------------------------

 

 

(e)       The Borrower agrees that any action taken or omitted to be taken by
the Issuing Bank in connection with any Letter of Credit, except for such
actions or omissions as shall constitute gross negligence or willful misconduct
on the part of the Issuing Bank, shall be binding on the Borrower as between the
Borrower and the Issuing Bank, and shall not result in any liability of the
Issuing Bank to the Borrower. The obligation of the Borrower to reimburse the
Lenders for Advances made to reimburse the Issuing Bank for draws under the
Letter of Credit shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances whatsoever, including, without limitation, the following
circumstances:

 

(i)        any lack of validity or enforceability of any Loan Document;

 

(ii)       any amendment or waiver of or consent to any departure from any or
all of the Loan Documents;

 

(iii)      any improper use which may be made of any Letter of Credit or any
improper acts or omissions of any beneficiary or transferee of any Letter of
Credit in connection therewith;

 

(iv)     the existence of any claim, set-off, defense or any right which the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or Persons for whom any such beneficiary or any such
transferee may be acting) or any Lender (other than the defense of payment to
such Lender in accordance with the terms of this Agreement) or any other Person,
whether in connection with any Letter of Credit, any transaction contemplated by
any Letter of Credit, this Agreement or any other Loan Document, or any
unrelated transaction;

 

(v)      any statement or any other documents presented under any Letter of
Credit proving to be insufficient, forged, fraudulent or invalid in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;

 

(vi)     the insolvency of any Person issuing any documents in connection with
any Letter of Credit;

 

(vii)     any breach of any agreement between the Borrower and any beneficiary
or transferee of any Letter of Credit, provided that the same shall not have
resulted from the gross negligence or willful misconduct of the Issuing Bank;

 

(viii)     any irregularity in the transaction with respect to which any Letter
of Credit is issued, including, without limitation, any fraud by the beneficiary
or any transferee of such Letter of Credit, provided that the same shall not be
the result of the gross negligence or willful misconduct of the Issuing Bank;

 

(ix)      any errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, wireless or otherwise,
whether or not they are in code, provided that the same shall not be the result
of the gross negligence or willful misconduct of the Issuing Bank;

 

 
73

--------------------------------------------------------------------------------

 

 

(x)       any act, error, neglect, default, omission, insolvency or failure of
business of any of the correspondents of the Issuing Bank, provided that the
same shall not have constituted gross negligence or willful misconduct of the
Issuing Bank;

 

(xi)      any other circumstances arising from causes beyond the control of the
Issuing Bank;

 

(xii)     payment by the Issuing Bank under any Letter of Credit against
presentation of a sight draft or a certificate which does not comply with the
terms of such Letter of Credit, provided that such payment shall not have
constituted gross negligence or willful misconduct of the Issuing Bank; and

 

(xiii)     any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, provided that such other circumstances or
happenings shall not have been the result of gross negligence or willful
misconduct of the Issuing Bank.

 

(f)       Each Lender having an Initial Revolving Loan Commitment shall be
responsible for its pro rata share (based on such Lender’s Initial Revolving
Loan Commitment Ratio) of any and all reasonable out-of-pocket costs, expenses
(including, without limitation, reasonable legal fees) and disbursements which
may be incurred or made by the Issuing Bank in connection with the collection of
any amounts due under, the administration of, or the presentation or enforcement
of any rights conferred by any Letter of Credit, the Borrower’s or any
guarantor’s obligations to reimburse or otherwise. In the event the Borrower
shall fail to pay such expenses of the Issuing Bank within ten (10) days after
demand for payment by the Issuing Bank, each Lender having an Initial Revolving
Loan Commitment shall thereupon pay to the Issuing Bank its pro rata share
(based on such Lender’s Initial Revolving Loan Commitment Ratio) of such
expenses within five (5) days from the date of the Issuing Bank’s notice to the
Lenders having an Initial Revolving Loan Commitment of the Borrower’s failure to
pay; provided, however, that if the Borrower or any guarantor shall thereafter
pay such expense, the Issuing Bank will repay to each Lender having an Initial
Revolving Loan Commitment Ratio the amounts received from such Lender hereunder.

 

(g)       The Borrower agrees that each Advance by the Lenders having an Initial
Revolving Loan Commitment to reimburse the Issuing Bank for draws under any
Letter of Credit, shall, for all purposes hereunder, be deemed to be an Advance
under the Initial Revolving Loan Commitment to the Borrower and shall be payable
and bear interest in accordance with all other Initial Revolving Loans to the
Borrower.

 

(h)       Notwithstanding anything to the contrary contained in this Agreement,
this Section 2.13 shall be subject to the terms and conditions of Section 2.15
and Section 2.16.

 

Section 2.14     Incremental Increases.

 

(a)       Request for Increase. At any time, upon written notice to the
Administrative Agent, the Borrower may, from time to time, request (i) one or
more incremental term loans or increases in the outstanding amount of any Class
of Term Loans (each, an “Incremental Term Loan”) or (ii) a single additional
revolving credit facility tranche (the “Additional Revolving Loan Facility”) and
one or more increases in the Commitments with respect to such Additional
Revolving Loan Facility (each, an “Additional Revolving Loan Commitment
Increase” and, collectively with the Additional Revolving Loan Facility and the
Incremental Term Loans, the “Incremental Increases”); provided that (A) the
initial aggregate principal amount for all prior Incremental Increases together
with the requested Incremental Increase, when added to the aggregate principal
amount of all New Securities incurred after the Restatement Effective Date,
shall not exceed the Incremental Indebtedness Limit and (B) any such request
shall be in a minimum amount of $25,000,000 for any Incremental Term Loan or
$5,000,000 for any Additional Revolving Loan Facility or Additional Revolving
Loan Commitment Increase or, in each case if less, the remaining amount
permitted pursuant to this clause (a); provided further that the Initial
Revolving Loan Commitments may not be increased under this Section 2.14.

 

 
74

--------------------------------------------------------------------------------

 

 

(b)       Incremental Lenders. Each notice from the Borrower pursuant to this
Section shall set forth the requested amount and proposed terms of the relevant
Incremental Increases. Incremental Increases may be provided by any existing
Lender (but no existing Lender will have an obligation to make a portion of any
Incremental Increase) or by any other Persons (each, an “Incremental Lender”);
provided that the Administrative Agent, the Issuing Bank and the Swingline
Lender, as applicable, shall have consented (such consent not to be unreasonably
withheld, conditioned or delayed) to such Incremental Lender’s providing such
Incremental Increase to the extent any such consent would be required under
Section 11.5(b) for an assignment of Loans or Commitments, as applicable, to
such Incremental Lender. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Incremental Lender is requested to respond, which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the proposed Incremental Lenders (or such shorter period as agreed to by the
Administrative Agent in its sole discretion). Each proposed Incremental Lender
may elect or decline, in its sole discretion, and shall notify the
Administrative Agent within such time period whether it agrees, to provide an
Incremental Increase and, if so, whether by an amount equal to, greater than or
less than requested. Any Person not responding within such time period shall be
deemed to have declined to provide an Incremental Increase.

 

(c)       Incremental Increase Effective Date and Allocations. The
Administrative Agent and the Borrower shall determine the effective date (each,
an “Incremental Increase Effective Date”) and the final allocation of such
Incremental Increase. The Administrative Agent shall promptly notify the
Borrower and the Incremental Lenders of the final allocation of such Incremental
Increase (limited in the case of the Incremental Lenders to their own respective
allocations thereof) and the Incremental Increase Effective Date.

 

(d)       Conditions and Terms Applicable to Each Incremental Increase. Any
Incremental Increase shall become effective as of the applicable Incremental
Increase Effective Date; provided that the following terms and conditions shall
apply to each Incremental Increase, subject, in the case of any Incremental
Increase the proceeds of which will be used to fund a substantially concurrent
Limited Condition Acquisition, to the provisions of Section 1.10:

 

(i)     no Default or Event of Default shall exist on such Incremental Increase
Effective Date immediately prior to or after giving effect to (A) such
Incremental Increase or (B) the making of any extension of credit pursuant
thereto;

  

 
75

--------------------------------------------------------------------------------

 

 

(ii)     after giving effect to the incurrence of such Incremental Increase (and
assuming that such Incremental Increase is fully funded), the Borrower shall be
in compliance with the Debt Incurrence Test;

 

(iii)     all of the representations and warranties of the Borrower under this
Agreement and the other Loan Documents (including, without limitation, all
representations and warranties with respect to the Restricted Subsidiaries)
shall be true and correct at such time (or to the extent related specifically to
a specific prior date, as of such date) in all material respects (except to the
extent that any such representation and warranty is qualified by materiality or
Materially Adverse Effect, in which case such representation and warranty shall
be true and correct in all respects), both before and after giving effect to
such Incremental Increase, and after giving effect to any updates to information
provided to the Lenders in accordance with the terms of such representations and
warranties;

 

(iv)     no Incremental Increase may have a stated maturity date that is earlier
than the then applicable latest maturity date applicable to the Initial
Revolving Loan Facility (including, without limitation, the maturity date of any
Extended Revolving Loan Commitment);

 

(v)     each Incremental Increase shall constitute Loan Obligations and shall
rank (A) with respect to the Additional Revolving Loan Facility and any
Additional Revolving Loan Commitment Increase, pari passu with the existing Loan
Obligations consisting of Term B-2 Loans and (B) with respect to each
Incremental Term Loan, (1) pari passu or junior in right of payment and (2) pari
passu or junior with respect to Liens with the existing Loan Obligations with
respect to the Term B-2 Loans;

 

(vi)     the Incremental Lenders shall be included in any determination of the
Required Lenders and, if applicable, Required Additional Revolving Lenders and
Required Revolving Lenders; and

 

(vii)     each such Incremental Increase shall be effected pursuant to (A) an
amendment (each, an “Incremental Increase Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, the
Administrative Agent and the applicable Incremental Lenders, which Incremental
Increase Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.14 and (B) to the extent that any Incremental
Increase ranks junior in right or payment or junior with respect to Liens, an
intercreditor agreement executed by the Borrower, the Administrative Agent and
the applicable Lenders.

 

 
76

--------------------------------------------------------------------------------

 

 

(e)       Terms of Incremental Term Loans. All of the terms and conditions
applicable to an Incremental Term Loan shall be set forth in the relevant
Incremental Increase Amendment and, to the extent not consistent with the Term
B-2 Loans, be satisfactory to the Administrative Agent, the Borrower and the
applicable Incremental Lenders; provided that in the case of an Incremental
Institutional Term Loan:

 

(i)     such Incremental Institutional Term Loan will not have (A) a stated
maturity date prior to the Term B-2 Maturity Date or (B) a shorter Weighted
Average Life to Maturity than the remaining Weighted Average Life to Maturity of
the Term B-2 Loan; and

 

(ii)     the Effective Yield for such Incremental Institutional Term Loan (at
each applicable pricing level with respect thereto) may not exceed by more than
0.50% the Effective Yield for the Term B-2 Loan unless the Effective Yield for
the Term B-2 Loan is adjusted to equal the Effective Yield applicable to such
Incremental Institutional Term Loan (at each applicable pricing level with
respect thereto) minus 0.50%.

 

(f)       Terms of Additional Revolving Loan Facility. All of the terms and
conditions applicable to the Additional Revolving Loan Facility shall be set
forth in the relevant Incremental Increase Amendment and, to the extent not
consistent with the Initial Revolving Loan Facility, be satisfactory to the
Administrative Agent, the Borrower and the applicable Incremental Lenders;
provided that:

 

(i)     such Additional Revolving Loan Facility shall require no scheduled
amortization or mandatory commitment reduction prior to the then applicable
latest maturity date applicable to the Initial Revolving Loan Facility
(including, without limitation, the maturity date of any Extended Revolving Loan
Commitment); and

 

(ii)     such Additional Revolving Loan Facility (and all Additional Revolving
Loans made thereunder) shall, for purposes of Section 8.3 hereof, rank pari
passu in right of payment with the Term B-2 Loans.

 

(g)       Terms of Additional Revolving Loan Commitment Increases. All of the
terms and conditions applicable to the Additional Revolving Loan Commitment
Increase shall be set forth in the relevant Incremental Increase Amendment and
shall be consistent with those applicable to the Additional Revolving Loan
Facility; provided that in connection with any such Additional Revolving Loan
Commitment Increase:

 

(i)     all outstanding Additional Revolving Loans and the Additional Revolving
Loan Commitment Ratios will be reallocated by the Administrative Agent on the
applicable Incremental Increase Effective Date among the Lenders with an
Additional Revolving Loan Commitment (including the Incremental Lenders
providing any portion of such Additional Revolving Loan Commitment Increase) in
accordance with their revised Additional Revolving Loan Commitment Ratios (and
the applicable Lenders (including the Incremental Lenders providing any portion
of such Additional Revolving Loan Commitment Increase) agree to make all
payments and adjustments necessary to effect such reallocation and the Borrower
shall pay any and all costs required pursuant to Section 2.9 in connection with
such reallocation as if such reallocation were a repayment); and

 

(ii)     any Incremental Lender providing any portion of an Additional Revolving
Loan Commitment Increase shall be entitled to the same voting rights as the
existing Lenders with Additional Revolving Loan Commitments and any extensions
of credit made in connection with each Additional Revolving Loan Commitment
Increase shall receive proceeds of prepayments on the same basis as the other
Additional Revolving Loans made hereunder.

 

 
77

--------------------------------------------------------------------------------

 

 

(h)     Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.10 or 11.12 to the contrary.

 

Section 2.15     Cash Collateral. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent, the Issuing Bank or the Swingline Lender (with a copy to
the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of the Issuing Bank and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to Section
2.16(a)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.

 

(a)     Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Obligations and Swingline Loans,
to be applied pursuant to subsection (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent, the Issuing Bank and
the Swingline Lender as herein provided (other than Liens referred to in clause
(a) of the definition of Permitted Liens), or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(b)     Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Section 2.16 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Obligations and Swingline Loans (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(c)     Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Bank and/or the
Swingline Lender, as applicable, shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.15 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Bank and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.16, the
Person providing Cash Collateral, the Issuing Bank and the Swingline Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations; and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

 
78

--------------------------------------------------------------------------------

 

 

Section 2.16     Defaulting Lenders.

 

(a)         Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

 

(i)      Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders, Required
Revolving Lenders, Required Initial Revolving Lenders, Required Additional
Revolving Lenders and Section 11.12.

 

(ii)     Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank and the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Bank and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 2.15; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Bank’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 3.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Letter of Credit Obligations and Swingline Loans are held by the Lenders pro
rata in accordance with the Initial Revolving Loan Commitments without giving
effect to Section 2.16(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

 
79

--------------------------------------------------------------------------------

 

 

(iii)         Certain Fees.

 

(A)     No Defaulting Lender shall be entitled to receive any Revolving
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 

(B)     Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 2.4(b) for any period during which that Lender
is a Defaulting Lender only to the extent allocable to its Initial Revolving
Loan Commitment Ratio of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.15.

 

(C)     With respect to any Revolving Commitment Fee or letter of credit
commission not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (1) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letter of Credit Obligations or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (2) pay to each Issuing Bank and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (3) not be required to pay the
remaining amount of any such fee.

 

(iv)       Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letter of Credit
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Initial Revolving Loan Commitment
Ratios (calculated without regard to such Defaulting Lender’s Initial Revolving
Loan Commitment) but only to the extent that (x) the conditions set forth in
Section 3.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate principal amount at such time of any Non-Defaulting Lender’s
outstanding Initial Revolving Loans and such Non-Defaulting Lender’s
participation in Letter of Credit Obligations and Swingline Loans at such time
to exceed such Non-Defaulting Lender’s Initial Revolving Loan Commitment.
Subject to Section 11.26, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)        Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Bank’s Fronting Exposure in accordance with the procedures set forth in
Section 2.15.

 

 
80

--------------------------------------------------------------------------------

 

 

(b)       Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Bank and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

Section 2.17     Reverse Dutch Auction Prepayments.

 

(a)        Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may at any time and from time to time conduct reverse Dutch
auctions in order to prepay Term Loans below par value on a non-pro rata basis
(each, an “Auction”, and each such Auction to be managed exclusively by the
Administrative Agent or another investment bank of recognized standing selected
by the Borrower and acceptable to the Administrative Agent (in such capacity,
the “Auction Manager”)), so long as the following conditions are satisfied:

 

(i)       each Auction shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section and the Auction Procedures;

 

(ii)      no Default or Event of Default shall have occurred and be continuing
on the date of the delivery of each Auction Notice and at the time of prepayment
of any Term Loans in connection with any Auction and after giving effect to any
Indebtedness incurred in connection therewith;

 

(iii)     the cash amount that the Borrower offers to pay in any such Auction
shall be no less than $10,000,000 and whole increments of $1,000,000 in excess
thereof (unless another amount is agreed to by the Administrative Agent and
Auction Manager);

 

(iv)     after giving effect to any prepayment of Term Loans pursuant to this
Section and any Indebtedness incurred in connection therewith (A) Liquidity
shall not be less than $20,000,000 and (B) the aggregate amount of outstanding
Initial Revolving Loans, Swingline Loans, Letter of Credit Obligations and
Additional Revolving Loans on such date shall not be greater than $10,000,000;

 

 
81

--------------------------------------------------------------------------------

 

 

(v)       the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans so prepaid by the Borrower shall automatically be cancelled
and retired by the Borrower on the settlement date of the relevant prepayment;

 

(vi)      no more than one Auction may be ongoing at any one time;

 

(vii)     the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans prepaid pursuant to this Section shall not exceed
$125,000,000;

 

(viii)    no more than three (3) such prepayments shall be made in any
consecutive twelve (12) month period;

 

(ix)      the Borrower represents and warrants that, at the time of each such
Auction and at the time of any prepayment of Term Loans pursuant to such
Auction, neither the Borrower nor any of its Subsidiaries shall have any
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Borrower and its Subsidiaries or
with respect to the Loans or any securities of the Borrower and its Subsidiaries
that has not been previously disclosed in writing to the Administrative Agent
and the Lenders (other than because such Lender does not wish to receive MNPI)
prior to such time and could reasonably be expected to have a material effect
upon, or otherwise be material to, a Lender’s decision to participate in the
Auction;

 

(x)       at the time of each prepayment of Term Loans through the Auction the
Borrower shall have delivered to the Administrative Agent and the Auction
Manager an officer’s certificate executed by an Authorized Signatory of the
Borrower certifying as to compliance with the preceding clauses (ii), (iv) and
(ix);

 

(xi)      any Auction shall be offered to all Lenders with a Commitment or
outstanding Loans of the applicable tranche of Term Loans that are to be prepaid
on a pro rata basis; and

 

(xii)     the Borrower shall only use (A) Excess Cash Flow that it is permitted
to retain pursuant to Section 2.6(b)(iv) or (B) one time in any consecutive six
(6) month period, the proceeds of Equity Issuances consisting solely of Capital
Stock (other than Disqualified Stock) of the Borrower, in each case for such
prepayment (it being acknowledged and agreed that, for the avoidance of doubt,
no prepayment of any Term Loans pursuant to this Section 2.17 shall be made from
the proceeds of any Initial Revolving Loan or any Additional Revolving Loan).

 

(b)     The Borrower must terminate an Auction if it fails to satisfy one or
more of the conditions set forth above which are required to be met at the time
which otherwise would have been the time of prepayment of Term Loans pursuant to
the respective Auction. If the Borrower commences any Auction (and all relevant
requirements set forth above which are required to be satisfied at the time of
the commencement of the respective Auction have in fact been satisfied), and if
at such time of commencement the Borrower reasonably believes that all required
conditions set forth above which are required to be satisfied at the time of the
prepayment of Term Loans pursuant to such Auction shall be satisfied, then the
Borrower shall have no liability to any Lender for any termination of the
respective Auction as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of prepayment of Term Loans pursuant to the
respective Auction, and any such failure shall not result in any Default
hereunder. With respect to all prepayments of Term Loans made by the Borrower
pursuant to this Section, (i) the Borrower shall pay on the settlement date of
each such prepayment all accrued and unpaid interest and fees (except to the
extent otherwise set forth in the relevant offering documents), if any, on the
prepaid Term Loans up to the settlement date of such prepayment and (ii) such
prepayments shall not constitute voluntary or mandatory payments or prepayments
for purposes of this Agreement, including, without limitation, Section 2.6.

 

 
82

--------------------------------------------------------------------------------

 

 

(c)     The Administrative Agent and the Lenders hereby consent to the Auctions
and the other transactions contemplated by this Section (provided that no Lender
shall have an obligation to participate in any such Auctions) and hereby waive
the requirements of any provision of this Agreement (including, without
limitation, Sections 2.6 and 2.10), it being understood and acknowledged that
prepayments of the Term Loans by the Borrower contemplated by this Section shall
not constitute Investments by the Borrower) that may otherwise prohibit any
Auction or any other transaction contemplated by this Section. The Auction
Manager acting in its capacity as such hereunder shall be entitled to the
benefits of the provisions of Section 5.11 and Article 9 mutatis mutandis as if
each reference therein to the “Administrative Agent” were a reference to the
Auction Manager, and the Administrative Agent shall cooperate with the Auction
Manager as reasonably requested by the Auction Manager in order to enable it to
perform its responsibilities and duties in connection with each Auction.

 

Section 2.18     Extensions of Term Loans and Revolving Loan Commitments.

 

(a)     Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders of any tranche of Term Loans with a like
maturity date or Initial Revolving Loan Commitments or Additional Revolving Loan
Commitments, as applicable, with a like maturity date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective tranche of Term Loans or Initial Revolving Loan Commitments or
Additional Revolving Loan Commitments, as applicable, with a like maturity date,
as the case may be) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s Term Loans of such tranche and/or Initial
Revolving Loan Commitments or Additional Revolving Loan Commitments, as
applicable, of such tranche and otherwise modify the terms of such Term Loans
and/or Initial Revolving Loan Commitments or Additional Revolving Loan
Commitments, as applicable, pursuant to the terms of the relevant Extension
Offer (including, without limitation, by increasing the interest rate or fees
payable in respect of such Term Loans and/or Initial Revolving Loan Commitments
or Additional Revolving Loan Commitments, as applicable (and related
outstandings) and/or modifying the amortization schedule in respect of such Term
Loans) (each, an “Extension”, and each group of Term Loans, Initial Revolving
Loan Commitments or Additional Revolving Loan Commitments, as applicable, in
each case as so extended, as well as the original Term Loans and the original
Initial Revolving Loan Commitments or Additional Revolving Loan Commitments, as
applicable (in each case not so extended), being a separate “tranche”; any
Extended Term Loans shall constitute a separate tranche of Term Loans from the
tranche of Term Loans from which they were converted, and any Extended Revolving
Loan Commitments shall constitute a separate tranche of Commitments from the
tranche of Initial Revolving Loan Commitments or Additional Revolving Loan
Commitments, as applicable, from which they were converted), so long as the
following terms are satisfied:

 

 
83

--------------------------------------------------------------------------------

 

 

(i)     no Default or Event of Default shall have occurred and be continuing at
the time the offering document in respect of an Extension Offer is delivered to
the Lenders or immediately prior to the effectiveness of such Extension;

 

(ii)     except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and set forth in the relevant Extension Offer), the
Initial Revolving Loan Commitment or Additional Revolving Loan Commitments, as
applicable, of any Lender that agrees to an Extension with respect to such
Initial Revolving Loan Commitment or Additional Revolving Loan Commitment, as
applicable, extended pursuant to an Extension (an “Extended Revolving Loan
Commitment”), and the related outstandings, shall be an Initial Revolving Loan
Commitment or Additional Revolving Loan Commitment, as applicable (or related
outstandings, as the case may be) with the same terms as the original Initial
Revolving Loan Commitments or Additional Revolving Loan Commitment, as
applicable (and related outstandings); provided that:

 

(A)          the borrowing and repayment (except for (1) payments of interest
and fees at different rates on Extended Revolving Loan Commitments (and related
outstandings), (2) repayments required upon the maturity date of the
non-extending Initial Revolving Loan Commitments or Additional Revolving Loan
Commitment, as applicable, and (3) repayment made in connection with a permanent
repayment and termination of commitments in accordance with clause (C) below) of
Initial Revolving Loans or Additional Revolving Loans, as applicable, with
respect to Extended Revolving Loan Commitments after the applicable Extension
date shall be made on a pro rata basis with all other Initial Revolving Loan
Commitments or Additional Revolving Loan Commitments, as applicable;

 

(B)          all Swingline Loans and Letters of Credit shall be participated on
a pro rata basis by all Lenders with Initial Revolving Loan Commitments in
accordance with their applicable Initial Revolving Loan Commitment Ratio;

 

(C)          the permanent repayment of Initial Revolving Loans or Additional
Revolving Loans, as applicable, with respect to, and termination of, Extended
Revolving Loan Commitments after the applicable Extension date shall be made on
a pro rata basis with all other Initial Revolving Loan Commitments or Additional
Revolving Loan Commitments, as applicable, except that the Borrower shall be
permitted to permanently repay and terminate commitments of any such tranche on
a better than pro rata basis as compared to any other tranche with a later
maturity date than such tranche; and

 

(D)          assignments and participations of Extended Revolving Loan
Commitments and extended Initial Revolving Loans or Additional Revolving Loans,
as applicable, shall be governed by the same assignment and participation
provisions applicable to Initial Revolving Loan Commitments or Additional
Revolving Loan Commitments, as applicable, and Initial Revolving Loans or
Additional Revolving Loans, as applicable;

 

 
84

--------------------------------------------------------------------------------

 

 

(iii)     except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi) below, be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Lender that agrees to an Extension with respect to such Term
Loans extended pursuant to any Extension (“Extended Term Loans”) shall have the
same terms as the tranche of Term Loans subject to such Extension Offer;

 

(iv)     the final maturity date of any Extended Term Loans shall be no earlier
than the latest Maturity Date hereunder;

 

(v)     the weighted average life to maturity of any Extended Term Loans shall
be no shorter than the remaining weighted average life to maturity of the
applicable tranche of Term Loans extended thereby;

 

(vi)     any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer;

 

(vii)     if the aggregate principal amount of Term Loans (calculated on the
face amount thereof), Initial Revolving Loan Commitments or Additional Revolving
Loan Commitments, as the case may be, in respect of which Lenders who have
issued such Term Loans, Initial Revolving Loan Commitments and/or Additional
Revolving Loan Commitments, as the case may be, shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Term
Loans, Initial Revolving Loan Commitments or Additional Revolving Loan
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans, Initial Revolving Loan Commitments
or Additional Revolving Loan Commitments, as the case may be, of such Lenders
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Lenders have accepted such Extension Offer;

 

(viii)    all documentation in respect of such Extension shall be consistent
with the foregoing; and

 

(ix)      at no time shall there be more than (A) two (2) different tranches of
Initial Revolving Loan Commitments hereunder, (B) two (2) different tranches of
Additional Revolving Loan Commitments hereunder or (C) four (4) different
tranches of Term Loans hereunder.

 

(b)     With respect to all Extensions consummated by the Borrower pursuant to
this Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.6 and (ii) unless otherwise
agreed to by the Administrative Agent, each Extension Offer shall be in a
minimum principal amount (to be specified in the relevant Extension Offer) for
the applicable tranche to be extended of (A) $100,000,000 with respect to Term
Loans and (B) $20,000,000 with respect to Initial Revolving Loan Commitments or
Additional Revolving Loan Commitments (in each case, or, if less, the remaining
amount of such tranche). The Administrative Agent and the Lenders hereby consent
to the transactions contemplated by this Section (including, for the avoidance
of doubt, payment of any interest, fees or premium in respect of any Extended
Term Loans and/or Extended Revolving Loan Commitments on such terms as may be
set forth in the relevant Extension Offer) and hereby waive the requirements of
any provision of this Agreement or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section.

 

 
85

--------------------------------------------------------------------------------

 

 

(c)     No consent of any Lender or the Administrative Agent shall be required
to effectuate any Extension, other than (i) the consent of each Lender agreeing
to such Extension with respect to one or more of its Term Loans, Initial
Revolving Loan Commitments and/or Additional Revolving Loan Commitments (or a
portion thereof) and (ii) with respect to any Extension of the Initial Revolving
Loan Commitments, the consent of the Issuing Bank and the Swingline Lender,
which consent shall not be unreasonably withheld, delayed or conditioned. All
Extended Term Loans, Extended Revolving Loan Commitments and all obligations in
respect thereof shall be Loan Obligations under this Agreement and the other
Loan Documents that are secured by the Collateral on a pari passu basis with all
other applicable Loan Obligations with respect to the tranche from which they
were extended. The Lenders hereby irrevocably authorize the Administrative Agent
to enter into amendments to this Agreement and the other Loan Documents with the
Borrower as may be necessary in order to establish new tranches or sub-tranches
in respect of Initial Revolving Loan Commitments, Additional Revolving Loan
Commitments or Term Loans so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section. In addition,
if so provided in such amendment and with the consent of the Issuing Bank,
participations in Letters of Credit expiring on or after the Initial Revolving
Loan Maturity Date shall be re-allocated from Lenders holding Initial Revolving
Loan Commitments to Lenders holding Extended Revolving Loan Commitments in
accordance with the terms of such amendment; provided, however, that such
participation interests shall, upon receipt thereof by the relevant Lenders
holding Initial Revolving Loan Commitments, be deemed to be participation
interests in respect of such Initial Revolving Loan Commitments and the terms of
such participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly.

 

(d)     In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.

 

ARTICLE 3

Conditions Precedent

 

Section 3.1     Conditions Precedent to Effectiveness of Agreement. The
obligation of the Lenders to undertake the Commitments and make the Term Loan B
on the Closing Date and the effectiveness of this Agreement are subject to the
prior or contemporaneous fulfillment of each of the following conditions:

 

 
86

--------------------------------------------------------------------------------

 

 

(a)         The Administrative Agent shall have received each of the following:

 

(i)       this Agreement duly executed;

 

(ii)      duly executed Notes in favor of each Lender requesting a Note;

 

(iii)     duly executed Security Documents;

 

(iv)     the loan certificate of the Borrower dated as of the Closing Date, in
substantially the form attached hereto as Exhibit G-1, including a certificate
of incumbency with respect to each Authorized Signatory of such Person that is
executing the Loan Documents, together with the following items: (A) a true,
complete and correct copy of the articles of incorporation of the Borrower as in
effect on the Closing Date, (B) a true, complete and correct copy of the by-laws
of the Borrower as in effect on the Closing Date, (C) a certificate of good
standing for the Borrower issued by the Secretary of State or similar state
official for the state of incorporation of the Borrower, (D) a true, complete
and correct copy of the corporate resolutions of the Borrower authorizing the
Borrower to execute, deliver and perform this Agreement and the other Loan
Documents and (E) a true, complete and correct copy of any shareholders’
agreements or voting agreements in effect with respect to the Capital Stock of
the Borrower;

 

(v)     a loan certificate of each Subsidiary Guarantor (including all License
Subs existing as of the Closing Date) dated as of the Closing Date, in
substantially the form attached hereto as Exhibit G-2, including a certificate
of incumbency with respect to each Authorized Signatory of such Person that is
executing the Loan Documents, together with the following items: (A) a true,
complete and correct copy of the articles or certificate of incorporation or
formation (or the equivalent) of such Person as in effect on the Closing Date,
(B) a true, complete and correct copy of the by-laws or operating agreement (or
the equivalent) of such Person as in effect on the Closing Date, (C) a
certificate of good standing for such Person issued by the Secretary of State or
similar state official for the state of incorporation, organization or formation
of such Person, (D) a true, complete and correct copy of the resolutions of such
Person (or another appropriate Person) authorizing such Person to execute,
deliver and perform the Loan Documents to which it is a party and (E) a true,
complete and correct copy of any shareholders’ agreements or voting agreements
in effect with respect to the Capital Stock of such Person;

 

(vi)     copies of insurance certificates covering the assets of the Borrower
and its Restricted Subsidiaries, and otherwise meeting the requirements of
Section 5.5 (including, without limitation, endorsements naming the
Administrative Agent as lender’s loss payee and additional insured, as
applicable);

 

(vii)     legal opinions of (A) Jones Day, corporate counsel to the Borrower and
its Restricted Subsidiaries, (B) FCC counsel to the Borrower and its
Subsidiaries, and (C) such other legal opinions as may be reasonably requested
by the Administrative Agent (which shall include customary reliance by
successors and/or assigns of each Lender and the Administrative Agent) in each
case, addressed to each Lender and the Administrative Agent and dated as of the
Closing Date which shall be in form and substance reasonably acceptable to the
Administrative Agent;

 

 
87

--------------------------------------------------------------------------------

 

 

(viii)     a duly executed Certificate of Financial Condition for the Borrower
and its Restricted Subsidiaries on a consolidated basis as to the financial
condition, solvency and related matters after giving effect to the Transactions
occurring on the Closing Date (including, without limitation, demonstrating that
the Secured Leverage Ratio as of the Closing Date and after giving effect to the
Transactions occurring on the Closing Date does not exceed 3.00 to 1.00), in
form and substance reasonably satisfactory to the Administrative Agent;

 

(ix)      projected financial statements and calculations of the Borrower and
its Restricted Subsidiaries covering the period through the Revolving Loan
Maturity Date and giving effect to the Transactions occurring on the Closing
Date, in form and substance satisfactory to the Administrative Agent and the
Lead Arrangers; provided that any updates or modifications to the projected
financial statements of the Borrower and its Restricted Subsidiaries previously
received by the Administrative Agent shall be in form and substance reasonably
satisfactory to the Administrative Agent;

 

(x)      Uniform Commercial Code Lien, tax Lien, bankruptcy, judgment and
intellectual property searches with respect to the Credit Parties, the
applicable television stations, applicable targets, applicable purchased assets
(including any rights of assignment) and the applicable sellers with respect to
the Hoak Acquisition and each Specified Acquisition, in form and substance
satisfactory to the Administrative Agent;

 

(xi)      evidence reasonably satisfactory to the Administrative Agent and the
Lenders that concurrently with the initial Extensions of Credit there exist no
Indebtedness for borrowed money of the Borrower or its Restricted Subsidiaries
(other than Indebtedness permitted under Section 7.1) and no Liens except for
Permitted Liens and delivery to the Administrative Agent of pay-off letters and
other documents requested by the Administrative Agent in form and substance
reasonably satisfactory to it evidencing repayment, termination, reconveyance
and release of such Indebtedness or Liens (including, without limitation,
evidence of the payoff of the existing Indebtedness of Parker Broadcasting, Inc.
and the release of all Liens securing such Indebtedness);

 

(xii)     subject to the proviso to this subclause, all filings and recordations
that are necessary to perfect (or continue to perfect) the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and all actions reasonably requested by the Administrative Agent or required to
be taken on the Closing Date under the Loan Documents in order to create and
perfect such security interests (including without limitation, delivery to the
Administrative Agent of all possessory collateral, including, without
limitation, any pledged notes or pledged stock, together with the undated stock
powers or note powers endorsed in blank, as applicable) shall have been taken
and the Administrative Agent shall have received evidence reasonably
satisfactory to it that upon such filings and recordations and the taking of
such actions such security interests constitute valid, perfected first priority
(subject to Permitted Liens) Liens thereof; provided that subject to the
approval of the Administrative Agent in its sole discretion, one or more of the
requirements of this subclause may be completed on a post-funding basis; and

 

(xiii)     all such other documents as the Administrative Agent may reasonably
request, in each case certified by an appropriate governmental official or an
Authorized Signatory if so requested.

 

 
88

--------------------------------------------------------------------------------

 

 

(b)     The Administrative Agent shall have received evidence reasonably
satisfactory to it that all Necessary Authorizations relating to the (i)
execution, delivery and performance of this Agreement and the other Loan
Documents and the consummation of the Hoak Acquisition and each Specified
Acquisition (but only to the extent of the portions thereof that are to be
consummated on the Closing Date (including, without limitation, all asset
purchases, Station Servicing Arrangements and/or option agreements, put/call
agreements and agreements evidencing rights to assign any assets, in each case
related to such Specified Acquisition)) and (ii) granting of Liens in all
Operating Agreements and other material contracts and leases of the Borrower and
its Restricted Subsidiaries that are included in the Collateral (including,
without limitation those acquired in the Hoak Acquisition and each Specified
Acquisition (but only to the extent of the portions thereof that are to be
consummated on the Closing Date (including, without limitation, all asset
purchases, Station Servicing Arrangements and/or option agreements, put/call
agreements and agreements evidencing rights to assign any assets, in each case
related to such Specified Acquisition)), each of which shall be in form and
substance satisfactory to the Administrative Agent, have been obtained or made,
are in full force and effect and are not subject to any pending or, to the
knowledge of the Borrower, overtly threatened reversal or cancellation.

 

(c)     The Borrower shall certify to the Administrative Agent and the Lenders
that the conditions set forth in Section 3.2(a) are satisfied as of the Closing
Date.

 

(d)     (i) There shall not exist as of the Closing Date any action, suit,
proceeding or investigation pending, or, to the knowledge of the Borrower,
threatened, to enjoin, restrain or prohibit or to obtain substantial damages in
respect of, or which is related to, the consummation of the Transactions and
(ii) no event shall have occurred that has had or could reasonably be expected
to have a Materially Adverse Effect.

 

(e)     The Borrower shall have paid (i) to the Administrative Agent, the Lead
Arrangers and the Lenders the fees set forth or referenced in Section 2.4 that
are due on the Closing Date and any other accrued and unpaid fees or commissions
due on the Closing Date, (ii) all reasonable and invoiced fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent accrued and unpaid prior
to or on the Closing Date, plus such estimate of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent) and
(iii) to any other Person such amount as may be due thereto on the Closing Date
in connection with the transactions contemplated hereby, including all taxes,
fees and other charges in connection with the execution, delivery, recording,
filing and registration of any Loan Documents.

 

(f)     The Borrower shall, concurrently with the initial extensions of credit
hereunder, have paid in full all principal, interest and other amounts due and
outstanding in connection with the Existing Credit Agreement.

 

(g)     The Administrative Agent shall have received a Notice of Account
Designation duly completed and executed by an Authorized Signatory of the
Borrower.

 

 
89

--------------------------------------------------------------------------------

 

 

(h)     The Borrower shall have received a recent Debt Rating from S&P and
Moody’s.

 

(i)     The Borrower, on behalf of itself and each of its Restricted
Subsidiaries, shall have provided to the Administrative Agent and the Lenders
the documentation and other information requested by the Administrative Agent,
the Lead Arrangers or any Lender with respect to the PATRIOT Act, applicable
“know your customer” and anti-money laundering rules and regulations.

 

(j)     The Administrative Agent shall have received the Acquisition Documents
with respect to the Hoak Acquisition and each of the Specified Acquisitions and
such Acquisition Documents shall be (i) certified by an Authorized Signatory of
GTG to be true, correct and complete and (ii) in form and substance reasonably
satisfactory to the Administrative Agent.

 

(k)     the Hoak Acquisition and each Specified Acquisition (but only to the
extent of the portions of such Specified Acquisitions that are to be consummated
on the Closing Date (including, without limitation, all asset purchases, Station
Servicing Arrangements and/or option agreements, put/call agreements and
agreements evidencing rights to assign any assets, in each case related to such
Specified Acquisition)) shall be consummated substantially concurrently with the
initial extensions of credit hereunder in accordance with all Applicable Laws
and on the terms and conditions set forth in Acquisition Documents with respect
thereto without giving effect to any amendment, modification, waiver or consent
thereto that is materially adverse to the Lenders (as reasonably determined by
the Administrative Agent) unless approved in writing by the Administrative
Agent.

 

Section 3.2     Conditions Precedent to Each Advance, Swingline Loan and Letter
of Credit. The obligation of (x) the Lenders to make, Convert or Continue each
Advance, on or after the Closing Date, (y) the Swingline Lender to fund each
Swingline Loan and (z) the Issuing Bank to issue, increase, extend or renew each
Letter of Credit hereunder is subject to the fulfillment of each of the
following conditions immediately prior to or contemporaneously with such Advance
and/or issuance subject, in the case of any Loan or Advance in connection with a
Limited Condition Acquisition, to Section 1.10:

 

(a)     All of the representations and warranties of the Borrower under this
Agreement and the other Loan Documents (including, without limitation, all
representations and warranties with respect to the Restricted Subsidiaries),
which, pursuant to Section 4.2, are made at and as of the time of such Advance,
Swingline Loan or issuance, increase, extension or renewal of a Letter of
Credit, shall be true and correct at such time in all material respects (except
to the extent that any such representation and warranty is qualified by
materiality or Materially Adverse Effect, in which case such representation and
warranty shall be true and correct in all respects) at such time (or to the
extent related specifically to a specific prior date, as of such date), both
before and after giving effect to the funding of such Advance or Swingline Loan
and/or the issuance, increase, extension or renewal of the Letter of Credit, as
applicable, and the application of the proceeds thereof, and after giving effect
to any updates to information provided to the Lenders in accordance with the
terms of such representations and warranties, and no Default or Event of Default
hereunder shall then exist or be caused thereby.

 

 
90

--------------------------------------------------------------------------------

 

 

(b)     The Administrative Agent shall have received a duly executed Request for
Advance and/or Request for Issuance of Letter of Credit, as applicable.

 

(c)     [Reserved].

 

(d)     On the date of, and after giving effect to, any Advance, Conversion or
Continuation of any Initial Revolving Loan, Swingline Loan or Additional
Revolving Loan (unless, in the case of the Additional Revolving Loans, otherwise
agreed to by the Administrative Agent and each Incremental Lender holding an
Additional Revolving Loan Commitment) and/or increase, extension, renewal or
issuance of any Letter of Credit (except, solely with respect to any increase,
extension, renewal or issuance of any Letter of Credit, if a Suspension Period
would otherwise be in effect both before and after giving effect thereto), the
Borrower shall be in compliance on a pro forma basis with the covenant set forth
in Section 7.7.

 

The acceptance of proceeds of any Advance which would increase the aggregate
principal amount of Loans outstanding shall be deemed to be a representation and
warranty by the Borrower as to compliance with this Section 3.2 on the date any
such Loan is made.

 

 

ARTICLE 4

Representations and Warranties

 

Section 4.1     Representations and Warranties. The Borrower hereby represents
and warrants, in favor of the Administrative Agent and each Lender, that:

 

(a)     Organization; Ownership; Power; Qualification. The Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Georgia. The Borrower has the corporate power and authority to
own its properties and to carry on its business as now being and as proposed
hereafter to be conducted. Each Restricted Subsidiary of the Borrower is a
Person duly organized, validly existing and in good standing under the laws of
the state of its incorporation, organization or formation and has the power and
authority to own its properties and to carry on its business as now being and as
proposed hereafter to be conducted. The Borrower and its Restricted Subsidiaries
are duly qualified, in good standing and authorized to do business in each
jurisdiction in which the character of their respective properties or the nature
of their respective businesses requires such qualification or authorization,
except where failure to be so qualified, in the aggregate, could not reasonably
be expected to have a Materially Adverse Effect.

 

(b)     Borrower: Authorization; Enforceability. The Borrower has the corporate
power and has taken all necessary corporate action to authorize it to borrow
hereunder, and the Borrower has the corporate power and has taken all necessary
corporate action to execute, deliver and perform this Agreement and each of the
other Loan Documents to which it is a party in accordance with their respective
terms, and to consummate the transactions contemplated hereby and thereby. This
Agreement and each of the other Loan Documents to which the Borrower is a party
have been duly executed and delivered by the Borrower and is a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower, in
accordance with its terms, subject, as to enforcement of remedies, to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity (the “Bankruptcy Exception”).

 

 
91

--------------------------------------------------------------------------------

 

 

(c)     Subsidiaries: Authorization; Enforceability. The Borrower’s
Subsidiaries, and the Borrower’s direct and indirect ownership thereof, in each
case as of the Closing Date, are as set forth on Schedule 4 attached hereto, and
the Borrower, directly or indirectly, has the unrestricted right to vote the
issued and outstanding Capital Stock of the Subsidiaries shown thereon; such
Capital Stock of such Subsidiaries has been duly authorized and issued and is
fully paid and nonassessable. Each Restricted Subsidiary of the Borrower has the
power and has taken all necessary action to authorize it to execute, deliver and
perform each of the Loan Documents to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated by this
Agreement and by such Loan Documents. Each of the Loan Documents to which any
Restricted Subsidiary of the Borrower is a party has been duly executed and
delivered by such Restricted Subsidiary and is a legal, valid and binding
obligation of such Restricted Subsidiary enforceable against such Restricted
Subsidiary in accordance with its terms, subject, as to enforcement of remedies,
to the Bankruptcy Exception. The Borrower’s Capital Stock in each of its
Restricted Subsidiaries represents a direct or indirect controlling interest of
such Restricted Subsidiary for purposes of directing or causing the direction of
the management and policies of each Restricted Subsidiary.

 

(d)     Compliance with Other Loan Documents and Contemplated Transactions. The
execution, delivery and performance, in accordance with their respective terms,
by the Borrower of this Agreement and by the Borrower and its Restricted
Subsidiaries of each of the other Loan Documents, and the consummation of the
transactions contemplated hereby and thereby, do not and will not (i) require
any consent or approval, governmental or otherwise, not already obtained, (ii)
violate any Communications Laws or any other material Applicable Law respecting
the Borrower or any of its Restricted Subsidiaries, (iii) conflict with, result
in a breach of, or constitute a default under the certificate or articles of
incorporation or by-laws or partnership agreements or operating agreements or
trust agreements (or the equivalents thereof), as the case may be, as amended,
of the Borrower or of any of its Restricted Subsidiaries, (iv) conflict with,
result in a breach of, or constitute a default under any Operating Agreement, or
any other indenture, agreement, or other instrument, to which the Borrower or
any of its Restricted Subsidiaries is a party or by which any of them or their
respective properties may be bound which could, individually or in the
aggregate, reasonably be expected to have a Materially Adverse Effect, or (v)
result in or require the creation or imposition of any Lien upon or with respect
to any property now owned or hereafter acquired by the Borrower or any of its
Restricted Subsidiaries, except for Permitted Liens.

 

(e)     Business. The Borrower, together with its Restricted Subsidiaries, is
engaged only in the Permitted Businesses.

 

 
92

--------------------------------------------------------------------------------

 

 

(f)         Licenses; Operating Agreements.

 

(i)     Each of the Borrower and its Restricted Subsidiaries has all requisite
power and authority, material Operating Agreements and Licenses to own and
operate its properties and to carry on its businesses as now conducted and as
proposed to be conducted (it being recognized that certain Stations may, from
time to time, operate pursuant to Special Temporary Authority granted by the FCC
or may have pending FCC License renewal applications and, as a result, may be
operating under such FCC Licenses pursuant to provisions of the Communications
Laws that keep such FCC Licenses in effect until the FCC has taken final action
on such renewal applications). Schedule 2 correctly identifies the call letters
and designated market area of each Station and sets forth all of the material
Operating Agreements and Licenses of the Borrower and its Restricted
Subsidiaries with respect to such Station and correctly sets forth the
termination date, if any, of each such Operating Agreements and License. To the
extent requested by the Administrative Agent, a true, correct and complete copy
of each material Operating Agreement and License set forth in Schedule 2 has
been made available to the Administrative Agent. Each material Operating
Agreement and License was duly and validly issued pursuant to procedures which
comply in all material respects with all requirements of Applicable Law. As of
the Closing Date and at all times thereafter, the Borrower and its Restricted
Subsidiaries have the right to use all material Licenses required in the
ordinary course of business for all Stations and any Permitted Business, and
each such License is in full force and effect (it being recognized that certain
Stations may, from time to time, operate pursuant to Special Temporary Authority
granted by the FCC or may have pending FCC License renewal applications and, as
a result, may be operating under such FCC Licenses pursuant to provisions of the
Communications Laws that keep such FCC License in effect until the FCC has taken
final action on such renewal applications). Each of the Borrower and its
Restricted Subsidiaries has taken all material actions and performed all of its
material obligations that are necessary to maintain all material Licenses
without adverse modification or impairment. Except as shown on Schedule 2, no
event has occurred which (A) has resulted in, or after notice or lapse of time
or both would reasonably be expected to result in, revocation, suspension,
adverse modification, non-renewal, impairment, restriction or termination of or
any order of forfeiture with respect to, any material License or (B) materially
and adversely affects or could reasonably be expected in the future to
materially and adversely affect the rights of the Borrower or any of its
Restricted Subsidiaries thereunder. Except as set forth on Schedule 2, each FCC
License is held by a License Sub. Except as set forth in Schedule 2, none of the
FCC Licenses requires that any present stockholder, director, officer or
employee of the Borrower or any of its Restricted Subsidiaries remain a
stockholder or employee of such Person, or that any transfer of control of such
Person must be approved by any public or governmental body other than the FCC.

 

(ii)     Except as shown on Schedule 2 and excluding any customary applications
filed with the FCC seeking the renewal of a FCC License for so long as no Person
has filed with the FCC a Petition to Deny such application, neither the Borrower
nor any of its Restricted Subsidiaries is a party to or has knowledge of any
investigation, notice of apparent liability, violation, forfeiture or other
order or complaint issued by or before any court or regulatory body, including
the FCC, or of any other proceedings (other than proceedings relating to the
radio or television industries generally) which could in any manner materially
threaten or adversely affect the validity or continued effectiveness of the
material Licenses of any such Person. Except as shown on Schedule 2, neither the
Borrower nor any of its Restricted Subsidiaries has any reason to believe that
any material Licenses listed and described in Schedule 2 will not be renewed in
the ordinary course. Each of the Borrower and its Restricted Subsidiaries, as
applicable, (a) has duly filed in a timely manner all material filings, reports,
applications, documents, instruments and information required to be filed by it
under the Communication Act or pursuant to FCC Regulations or requests of any
regulatory body having jurisdiction over any of its Licenses, (b) has submitted
to the FCC on a timely basis all required equal employment opportunity reports,
and (c) is in compliance with the Communications Laws, including all FCC
Regulations relating to the broadcast of television signals, all FCC Regulations
concerning the limits on the duration of advertising in children’s programming
and the record keeping obligations relating to such advertising, the Children’s
Television Act and all FCC Regulations promulgated thereunder and all equal
employment opportunity-related FCC Regulations, except where the failure to be
in compliance could not, individually or in the aggregate, reasonably be
expected to have a Materially Adverse Effect. The Borrower and its Restricted
Subsidiaries maintain appropriate public files at the Stations and at any other
Permitted Business in a manner that complies in all material respects with all
FCC Regulations.

 

 
93

--------------------------------------------------------------------------------

 

 

(iii)        The Ownership Reports filed by the Borrower and its Restricted
Subsidiaries with the FCC are true, correct and complete in all material
respects and there have been no material changes in the ownership of the
Borrower or any Restricted Subsidiary of the Borrower since the filing of such
Ownership Reports other than as described in information filed with the FCC.

 

Each of the representations and warranties made in this Section 4.1(f) or in any
other provision of this Agreement or any other Loan Document that is qualified
by reference to Schedule 2 shall be made as of the most recent date on which
such schedule (or a restatement thereof) was delivered hereunder.

 

(g)     Compliance with Law. The Borrower and its Restricted Subsidiaries are in
compliance with all Applicable Law, except where the failure to be in compliance
would not individually or in the aggregate have a Materially Adverse Effect.

 

(h)     Title to Assets. The Borrower and its Restricted Subsidiaries have good,
legal and marketable title to, or a valid leasehold interest in, all of their
respective material assets. None of the properties or assets of the Borrower or
any of its Restricted Subsidiaries is subject to any Liens, except for Permitted
Liens. Except for financing statements evidencing Permitted Liens, neither the
Borrower nor any of its Restricted Subsidiaries has authorized the filing of any
financing statement under the Uniform Commercial Code as in effect in any
jurisdiction or any other filing which names the Borrower or any of its
Restricted Subsidiaries as debtor or which covers or purports to cover any of
the assets of the Borrower or any of its Restricted Subsidiaries or signed any
security agreement (or similar agreement or instrument) authorizing any secured
party thereunder to file any such financing statement or filing.

 

(i)     Litigation. Except as set forth on Schedule 3 hereto, there is no
action, suit, proceeding or investigation pending against, or, to the knowledge
of the Borrower, overtly threatened against or in any other manner relating
adversely to, the Borrower or any of its Restricted Subsidiaries or any of their
respective properties, including, without limitation, the Licenses, in any court
or before any arbitrator of any kind or before or by any governmental body which
could reasonably be expected to have a Materially Adverse Effect. No action,
suit, proceeding or investigation (i) calls into question the validity of this
Agreement or any other Loan Document, or (ii) individually or collectively
involves the possibility of any judgment or liability not fully covered by
insurance which would reasonably be expected to have a Materially Adverse
Effect.

 

 
94

--------------------------------------------------------------------------------

 

 

(j)         Taxes. All federal, state and other material tax returns of the
Borrower, each of its Restricted Subsidiaries required by law to be filed have
been duly filed and all federal, state and other taxes, including, without
limitation, withholding taxes, assessments and other governmental charges or
levies required to be paid by the Borrower or by any of its Restricted
Subsidiaries or imposed upon the Borrower or any of its Restricted Subsidiaries
or any of their respective properties, income, profits or assets, which are due
and payable, have been paid, except any such taxes (i) (A) the payment of which
the Borrower or any of its Restricted Subsidiaries is diligently contesting in
good faith by appropriate proceedings, (B) for which adequate reserves have been
provided on the books of the Borrower or the Restricted Subsidiary of the
Borrower involved, and (C) as to which no Lien other than a Permitted Lien has
attached and no foreclosure, distraint, sale or similar proceedings have been
commenced, or (ii) which may result from audits not yet conducted. The charges,
accruals and reserves on the books of the Borrower and each of its Restricted
Subsidiaries in respect of taxes are, in the reasonable judgment of the
Borrower, adequate.

 

(k)         Financial Statements; Projections.

 

(i)     The Borrower has furnished or caused to be furnished to the
Administrative Agent and the Lenders a Form 10-K for the Borrower and its
Restricted Subsidiaries on a consolidated basis for the fiscal year ended
December 31, 2013 and a Form 10-Q for the Borrower and its Restricted
Subsidiaries on a consolidated basis for the fiscal quarter ended March 31, 2014
which, together with other financial statements furnished to the Lenders
subsequent to the Closing Date have been prepared in accordance with GAAP and
present fairly in all material respects the financial position of the Borrower
and its Restricted Subsidiaries on a consolidated basis on and as at such dates
and the results of operations for the periods then ended (subject, in the case
of unaudited financial statements, to normal year-end and audit adjustments).

 

(ii)     The Borrower has delivered to the Administrative Agent and the Lenders
projections for fiscal years 2014 through 2019. Such projections were prepared
by the Borrower in good faith on the basis of assumptions the Borrower believes
were reasonable in light of the conditions existing at the time of preparation
thereof and remain reasonable as of the Closing Date, and as of the Closing Date
there are no facts which are known to the Borrower which the Borrower believes
would cause a material adverse change in such projections. It is acknowledged
and understood that the projections as they relate to future events are not to
be viewed as representations and warranties that such events will occur and
actual results may differ significantly and materially from the projected
results.

 

(l)        No Material Adverse Change. There has occurred no event since
December 31, 2013 which has or which could reasonably be expected to have a
Materially Adverse Effect.

 

 
95

--------------------------------------------------------------------------------

 

 

(m)     ERISA. The Borrower and each of its Restricted Subsidiaries and each of
their respective Plans are in material compliance with ERISA and the Code, and
neither the Borrower nor any of its ERISA Affiliates, including its Restricted
Subsidiaries, has incurred any material accumulated funding deficiency with
respect to any such Plan within the meaning of Section 302(a) of ERISA or
Section 412(a) of the Code. Neither the Borrower nor any of its Restricted
Subsidiaries has made any promises of retirement or other benefits to employees,
except as set forth in the Plans, in written agreements with such employees, or
in the Borrower’s employee handbook and memoranda to employees, in each case
other than any such promises required or reasonably necessary to transition
employees acquired in connection with an Acquisition permitted hereunder.
Neither the Borrower nor any of its ERISA Affiliates, including its Restricted
Subsidiaries, has incurred any material liability to PBGC (other than premium
payments) in connection with any such Plan. Except as set forth in the
Borrower’s annual report on Form 10-K for fiscal year ended December 31, 2013,
the present value of all “benefit liabilities” (within the meaning of Section
4001(a)(16) of ERISA) based on the actuarial assumptions used for accounting
purposes specified in FASB ASC 715 using the methodology under FASB ASC 715 to
calculate the accumulated benefit obligation, did not exceed as of the most
recent Pension Plan actuarial valuation date the then current fair market value
of the assets of such Pension Plan. No Reportable Event has occurred and is
continuing with respect to any such Plan. No such Plan or trust created
thereunder, or party in interest (as defined in Section 3(14) of ERISA), or any
fiduciary (as defined in Section 3(21) of ERISA), has engaged in a “prohibited
transaction” (as such term is defined in Section 406 of ERISA or Section 4975 of
the Code) which would subject such Plan or any other Plan of the Borrower or any
of its Restricted Subsidiaries, any trust created thereunder, or any such party
in interest or fiduciary, or any party dealing with any such Plan or any such
trust, to a material tax or penalty on “prohibited transactions” imposed by
Section 502 of ERISA or Section 4975 of the Code. Neither the Borrower nor any
of its ERISA Affiliates, including its Restricted Subsidiaries, is or has been
obligated to make any payment to a Multiemployer Plan.

 

(n)     Compliance with Regulations T, U and X. Neither the Borrower nor any of
its Restricted Subsidiaries is engaged principally or as one of its important
activities in the business of extending credit for the purpose of purchasing or
carrying, and neither the Borrower nor any of its Restricted Subsidiaries owns
or presently intends to acquire, any “margin security” or “margin stock” (the
“Margin Stock”) as defined in Regulations T, U, and X (12 C.F.R. Parts 220, 221
and 224) of the Board of Governors of the Federal Reserve System (the “Fed
Regulations”) which would result in any violation of the Fed Regulations. None
of the proceeds of the Loans will be used, directly or indirectly, for the
purpose of purchasing or carrying any Margin Stock or for the purpose of
reducing or retiring any Indebtedness which was originally incurred to purchase
or carry Margin Stock or for any other purpose which might constitute this
transaction a “purpose credit” within the meaning of said Regulations, in each
case which would result in any violation of the Fed Regulations. The Borrower
has not taken, caused or authorized to be taken, and will not take any action
which might cause this Agreement to violate any Fed Regulation or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
the Securities Exchange Act of 1934, in each case as now in effect or as the
same may hereafter be in effect. If so requested by the Administrative Agent,
the Borrower will furnish the Administrative Agent with (i) a statement or
statements in conformity with the requirements of the applicable Federal Reserve
Forms referred to in Regulation U of said Board of Governors and (ii) other
documents evidencing its compliance with the margin regulations, reasonably
requested by the Administrative Agent. Neither the making of the Loans nor the
use of proceeds thereof will violate, or be inconsistent with, the provisions of
any Fed Regulation. Following the application of the proceeds of each Loan and
Letter of Credit, not more than twenty-five percent (25%) of the value of the
assets (either of the Borrower only or of the Borrower and its Restricted
Subsidiaries on a consolidated basis) subject to the provisions of Section 7.2
or Section 7.4 or subject to any similar restriction contained in any agreement
or instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness subject to Section 8.1(k) will be “Margin Stock”.

 

 
96

--------------------------------------------------------------------------------

 

 

(o)     Investment Company Act. Neither the Borrower nor any of its Restricted
Subsidiaries is required to register under the provisions of the Investment
Company Act of 1940, as amended, and neither the entering into or performance by
the Borrower and its Restricted Subsidiaries of this Agreement and the Loan
Documents violates any provision of such Act or requires any consent, approval
or authorization of, or registration with, the United States Securities and
Exchange Commission or any other governmental or public body or authority
pursuant to any provisions of such Act.

 

(p)     Governmental Regulation. Neither the Borrower nor any of its Restricted
Subsidiaries is required to obtain any consent, approval, authorization, permit
or license which has not already been obtained from, or effect any filing or
registration which has not already been effected with, any federal, state or
local regulatory authority in connection with the execution, delivery and
performance of this Agreement, any other Loan Document, except for (i) the
filing with the FCC of a copy of this Agreement as required by Section 73.3613
of the FCC’s regulations and (ii) the filing of appropriate Uniform Commercial
Code financing statements.

 

(q)     Absence of Default, Etc. The Borrower and its Restricted Subsidiaries
are in compliance in all material respects with all of the provisions of their
respective partnership agreements, operating agreements, certificates or
articles of incorporation and by-laws (or the equivalents thereof), as the case
may be, and no event has occurred or failed to occur (including, without
limitation, any matter which could create a Default hereunder by cross default)
which has not been remedied or waived, the occurrence or non-occurrence of which
constitutes, (i) a Default or (ii) a material default by the Borrower or any of
its Restricted Subsidiaries under any indenture, agreement or other instrument
relating to Indebtedness of the Borrower or any of its Restricted Subsidiaries
in the amount of $20,000,000 or more in the aggregate, any material license, or
any judgment, decree or order to which the Borrower or any of its Restricted
Subsidiaries is a party or by which the Borrower or any of its Restricted
Subsidiaries or any of their respective properties may be bound or affected.

 

(r)     Accuracy and Completeness of Information. All material information,
reports, prospectuses and other papers and data relating to the Borrower or any
of its Restricted Subsidiaries and furnished by or on behalf of the Borrower or
any of its Restricted Subsidiaries to the Administrative Agent or the Lenders,
taken as a whole, were, at the time furnished, true, complete and correct in all
material respects to the extent necessary to give the Administrative Agent and
the Lenders true and accurate knowledge in all material respects of the subject
matter. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by the
Borrower to be reasonable and attainable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may materially differ from the projected results.

 

(s)     Agreements with Affiliates. As of the Closing Date, neither the Borrower
nor any of its Restricted Subsidiaries provides services to, or has any
agreements with, Affiliates except for those forth on Schedule 5 attached
hereto.

 

(t)     Payment of Wages. The Borrower and each of its Restricted Subsidiaries
are in compliance with the Fair Labor Standards Act, as amended, in all material
respects, and to the knowledge of the Borrower and each of its Restricted
Subsidiaries, such Persons have paid all minimum and overtime wages required by
law to be paid to their respective employees.

 

 
97

--------------------------------------------------------------------------------

 

 

(u)     Priority. The Security Interest is a valid and, in accordance with the
terms of the Loan Documents, perfected first priority security interest (subject
to Permitted Liens) in the Collateral in favor of the Administrative Agent, for
the benefit of itself and the Secured Parties, securing in accordance with the
terms of the Security Documents, the Obligations, and the Collateral is subject
to no Liens other than Permitted Liens. The Liens created by the Security
Documents are enforceable as security for the Obligations in accordance with
their terms with respect to the Collateral subject, as to enforcement of
remedies, to the following qualifications: (i) an order of specific performance
and an injunction are discretionary remedies and, in particular, may not be
available where damages are considered an adequate remedy at law, and (ii)
enforcement may be limited by the Bankruptcy Exception (insofar as it relates to
the bankruptcy, insolvency or similar event of the Borrower or any of its
Restricted Subsidiaries, as the case may be).

 

(v)     [Reserved]

 

(w)     Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by the Loan Documents and calculated on a consolidated
basis (i) the property of the Credit Parties, at a fair valuation, will exceed
their debts; (ii) the capital of the Credit Parties will not be unreasonably
small to conduct their business; (iii) the Credit Parties will not have incurred
debts, or have intended to incur debts, beyond their ability to pay such debts
as they mature; and (iv) the present fair salable value of the assets of the
Credit Parties will be greater than the amount that will be required to pay
their probable liabilities (including debts) as they become absolute and
matured. For purposes of this Section 4.1(w), “debt” shall mean any liability on
a claim, and “claim” shall mean (x) the right to payment, whether or not such
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, undisputed, legal, equitable, secured or unsecured, or (y)
the right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured, unmatured, undisputed, secured
or unsecured.

 

(x)     Patents, Trademarks, Franchises, etc. The Borrower and each of its
Restricted Subsidiaries owns, possesses, or has the right to use all necessary
patents, trademarks, trademark rights, trade names, trade name rights, service
marks, copyrights and franchises, and rights with respect thereof, necessary to
conduct its respective business as now conducted, without known conflict with
any patent, trademark, trade name, service mark, franchise, or copyright of any
other Person, and in each case, subject to no mortgage, pledge, Lien, lease,
encumbrance, charge, security interest, title retention agreement or option,
other than Permitted Liens. All such patents, trademarks, trademark rights,
trade names, trade name rights, service marks, copyrights, and franchises are
listed as of the Closing Date on Schedule 7 attached hereto and are in full
force and effect, the holder thereof is in compliance in all material respects
with all of the provisions thereof, and no such asset or agreement is subject to
any pending or, to the Borrower’s knowledge, threatened attack or revocation.

 

 
98

--------------------------------------------------------------------------------

 

 

(y)        Collective Bargaining. As of the Closing Date, none of the employees
of the Borrower or any of its Restricted Subsidiaries is a party to any
collective bargaining agreement with the Borrower or any of its Restricted
Subsidiaries except as set forth on Schedule 8 attached hereto. To the knowledge
of the Borrower and its officers, there are no material grievances, disputes, or
controversies with any union or any other organization of the employees of the
Borrower or any of its Restricted Subsidiaries or threats of strikes, work
stoppages, or any asserted pending demands for collective bargaining by any
union or other organization except as set forth on Schedule 8 attached hereto.

 

(z)        Environmental Protection.

 

(i)       Except as set forth in Schedule 9 attached hereto, neither the
Borrower nor any of its Restricted Subsidiaries nor any of their respective Real
Property or operations are subject to any outstanding written order, consent
decree or settlement agreement with any Person relating to (A) any Environmental
Law, (B) any Environmental Claim or (C) any Hazardous Materials Activity;

 

(ii)      Neither the Borrower nor any of its Restricted Subsidiaries has
received any letter or written request for information under Section 104 of the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§ 9604) or any comparable state law;

 

(iii)     There are no and, to the Borrower’s knowledge, have been no
conditions, occurrences, or Hazardous Materials Activities which could
reasonably be expected to form the basis of an Environmental Claim against the
Borrower or any of its Restricted Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Materially Adverse Effect;

 

(iv)     Neither the Borrower nor any of its Restricted Subsidiaries, nor, to
the Borrower’s knowledge, any predecessor of the Borrower or any of its
Restricted Subsidiaries has filed any notice under any Environmental Law
indicating past or present Release of Hazardous Materials on any Real Property,
and neither the Borrower nor any of its Restricted Subsidiaries’ operations
involves the generation, transportation, treatment, storage or disposal of
hazardous waste (other than hazardous waste generated in the ordinary course of
business, and which is not reasonably likely to materially adversely affect the
Real Property or have a Materially Adverse Effect), as defined under 40 C.F.R.
Parts 260-270 or any state equivalent; and

 

(v)     Compliance with all current requirements pursuant to or under
Environmental Laws will not, individually or in the aggregate, have a reasonable
possibility of giving rise to a Materially Adverse Effect.

 

Notwithstanding anything in this Section 4.1(z) to the contrary, to the
knowledge of Borrower or any of its Restricted Subsidiaries, no event or
condition has occurred or is occurring with respect to the Borrower or any of
its Restricted Subsidiaries relating to any Environmental Law, any Release of
Hazardous Materials, or any Hazardous Materials Activity which individually or
in the aggregate has had or could reasonably be expected to have a Materially
Adverse Effect.

 

 
99

--------------------------------------------------------------------------------

 

 

(aa)     Sanctions, Anti-Corruption Generally. None of (i) the Borrower, any
Subsidiary or, to the knowledge of the Borrower or such Subsidiary, any of their
respective directors, officers, employees or Affiliates, or (ii) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facilities
established by this Agreement, (A) is a Sanctioned Person or currently the
subject or target of any Sanctions, (B) has its assets located in a Sanctioned
Country, (C) directly or indirectly derives revenues from investments in, or
transactions with, Sanctioned Persons or (D) has taken any action, directly or
indirectly, that would result in a violation by such Persons of any
Anti-Corruption Laws. The Borrower has implemented and maintains in effect
policies and procedures designed to promote compliance by the Borrower and its
Subsidiaries and their respective directors, officers, employees, agents and
Controlled Affiliates with the Anti-Corruption Laws. Each of the Borrower and
its Subsidiaries, and to the knowledge of Borrower, each director, officer,
employee, agent and Affiliate of the Borrower and each such Subsidiary, is in
compliance with the Anti-Corruption Laws in all material respects.

 

(bb)     Anti-Corruption and Use of Proceeds. No proceeds of any Loan or Letter
of Credit have been used, directly or indirectly, by the Borrower, any of its
Subsidiaries or any of its or their respective directors, officers, employees
and agents (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in each case in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
including any payments (directly or indirectly) to a Sanctioned Person or a
Sanctioned Country or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

 

(cc)     EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

 

Section 4.2     Survival of Representations and Warranties, etc. All
representations and warranties made under this Agreement and any other Loan
Document shall be deemed to be made, and shall be true and correct in all
material respects (except, to the extent that any such representation and
warranty is qualified by materiality or Materially Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects), at
and as of the Closing Date and on the date of the making, Continuation or
Conversion of each Advance or issuance, increase, extension or renewal of each
Letter of Credit, except to the extent relating specifically to the Closing Date
or an earlier date which shall be true and correct in all material respects (or,
if qualified by materiality or Materially Adverse Effect, in all respects) as of
the Closing Date or such earlier date, as the case may be. All representations
and warranties made under this Agreement and the other Loan Documents shall
survive, and not be waived by, the execution hereof by the Lenders and the
Administrative Agent, any investigation or inquiry by any Lender or the
Administrative Agent, or the making, Continuation or Conversion of any Advance
or issuance, increase, extension or renewal of any Letter of Credit under this
Agreement.

 

ARTICLE 5

General Covenants

 

So long as any of the Loan Obligations is outstanding and unpaid (other than
contingent indemnity and expense reimbursement obligations for which no claim
has been made) or any of the Lenders have an obligation to fund Advances
hereunder (whether or not the conditions to borrowing have been or can be
fulfilled), and unless the Required Lenders, or such greater number of Lenders
as may be expressly provided herein, shall otherwise consent in writing:

 

 
100

--------------------------------------------------------------------------------

 

 

Section 5.1     Preservation of Existence and Similar Matters. Except as
permitted under Section 7.4, the Borrower will, and will cause each of its
Restricted Subsidiaries to:

 

(a)     preserve and maintain its existence, and its material rights,
franchises, Licenses and privileges; and

 

(b)     qualify and remain qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization, except for such failure
to so qualify and be so authorized as could not reasonably be expected to have a
Materially Adverse Effect.

 

Section 5.2     Business; Compliance with Applicable Law. The Borrower will, and
will cause each of its Restricted Subsidiaries to, (a) engage only in Permitted
Businesses and (b) comply with the requirements of all Applicable Law, except in
the case of this clause (b), where the failure to so comply, individually or in
the aggregate, could not reasonably be expected to have a Materially Adverse
Effect.

 

Section 5.3     Maintenance of Properties. The Borrower will, and will cause
each of its Restricted Subsidiaries to, maintain or cause to be maintained in
the ordinary course of business in good repair, working order and condition
(reasonable wear and tear excepted) all properties necessary to conduct, or
material to, their respective businesses (whether owned or held under lease),
other than obsolete equipment or unused assets, and from time to time make or
cause to be made all needed and appropriate repairs, renewals, replacements,
additions, betterments and improvements thereto.

 

Section 5.4     Accounting Methods and Financial Records. The Borrower will, and
will cause each of its Restricted Subsidiaries on a consolidated basis to,
maintain a system of accounting established and administered in accordance with
GAAP, keep adequate records and books of account in which complete entries will
be made in accordance with GAAP and reflecting all transactions required to be
reflected by GAAP and keep accurate and complete records of their respective
properties and assets (which shall be true and correct in all material
respects). The Borrower and its Restricted Subsidiaries will maintain a fiscal
year ending on December 31st.

 

Section 5.5     Insurance. The Borrower will, and will cause each of its
Restricted Subsidiaries to:

 

(a)     maintain insurance, including, without limitation, business interruption
coverage and public liability coverage insurance from responsible companies in
such amounts and against such risks to the Borrower and each of its Restricted
Subsidiaries as is prudent for similarly situated companies engaged in the
television broadcast industry or same industry as any other Permitted Business,
as applicable;

 

(b)     [Reserved]; and

 

 
101

--------------------------------------------------------------------------------

 

 

(c)     unless waived by the Administrative Agent in its sole discretion,
require that each insurance policy provide for at least thirty (30) days’ prior
written notice to the Administrative Agent of any termination of or proposed
cancellation or nonrenewal of such policy, and name the Administrative Agent as
additional named lender loss payee and, as appropriate, additional insured, to
the extent of the Obligations.

 

Section 5.6     Payment of Taxes and Claims. The Borrower will, and will cause
each of its Restricted Subsidiaries to, pay and discharge all taxes, including,
without limitation, withholding taxes, assessments and governmental charges or
levies required to be paid by them or imposed upon them or their income or
profits or upon any properties belonging to them, prior to the date on which
penalties attach thereto, and all lawful claims for labor, materials and
supplies which, if unpaid, might become a Lien or charge upon any of their
properties except where the failure to pay and discharge the same could not,
individually or in the aggregate, reasonably be expected to have a Materially
Adverse Effect; provided, however, that no such tax, assessment, charge, levy or
claim need be paid which is being diligently contested in good faith by
appropriate proceedings and for which adequate reserves shall have been set
aside on the appropriate books, but only so long as such tax, assessment,
charge, levy or claim does not become a Lien or charge other than a Permitted
Lien and no foreclosure, distraint, sale or similar proceedings shall have been
commenced. The Borrower will, and will cause each of its Restricted Subsidiaries
to, timely file all information returns required by federal, state or local tax
authorities.

 

Section 5.7     Compliance with ERISA. The Borrower will, and will cause each of
its Restricted Subsidiaries and ERISA Affiliates to comply with the requirements
of the Code and ERISA with respect to the operation of all Plans, except the
extent that the failure to so comply, individually or in the aggregate, could
not reasonably be expected to have a Materially Adverse Effect.

 

Section 5.8     Visits and Inspections. The Borrower will, and will cause each
of its Restricted Subsidiaries to, permit representatives of the Administrative
Agent and any of the Lenders, prior to the occurrence of an Event of Default
upon reasonable prior notice and at any time upon the occurrence and during the
continuance of an Event of Default, to (a) visit and inspect the properties of
the Borrower or any of its Restricted Subsidiaries during business hours, (b)
inspect and make extracts from and copies of their respective books and records,
and (c) discuss with their respective principal officers and independent public
accountants their respective businesses, assets, liabilities, financial
positions, results of operations and business prospects. Notwithstanding the
foregoing, with respect to environmental inspections of the properties of the
Borrower or any of its Restricted Subsidiaries, representatives of the
Administrative Agent shall only have the right to inspect twice in every twelve
(12) consecutive months, unless the Administrative Agent has a reasonable basis
to believe that a condition exists or an event has occurred which reasonably
could give rise to material liability to the Borrower or its Restricted
Subsidiaries under applicable Environmental Laws, or an Event of Default has
occurred.

 

Section 5.9     [Reserved].

 

Section 5.10     Use of Proceeds. The Borrower will use the aggregate proceeds
of (a) the Term B-2 Loan funded on the Restatement Effective Date to refinance
the Existing Term Loans; and (b) the Initial Revolving Loans and Swingline Loans
for working capital and general corporate purposes of the Borrower and its
Restricted Subsidiaries, including, without limitation, Investments permitted
hereunder and Permitted Acquisitions.

 

 
102

--------------------------------------------------------------------------------

 

 

Section 5.11     Indemnity.

 

(a)     Indemnification by the Borrower. The Borrower shall indemnify the Lead
Arrangers, Administrative Agent (and any sub-agent thereof), each Lender and the
Issuing Bank, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, and shall pay or reimburse any such Indemnitee for, any and all losses,
claims (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), damages, liabilities and related expenses
(including reasonable and documented fees, charges and disbursements of (x) one
counsel to the Administrative Agent and its Affiliates, one additional FCC
counsel to the Administrative Agent and its Affiliates and, if reasonably
necessary, a single specialty or local counsel for the Administrative Agent and
its Affiliates in each relevant specialty or jurisdiction, as applicable and (y)
one counsel to all Indemnitees taken as a whole (other than the Administrative
Agent and its Affiliates), one FCC counsel to all Indemnitees taken as a whole
(other than the Administrative Agent and its Affiliates) and, if reasonably
necessary, a single specialty or local counsel for all Indemnitees taken as a
whole (other than the Administrative Agent and its Affiliates) in each relevant
specialty or jurisdiction, as applicable; provided that in each case, in the
case of an actual or perceived conflict of interest with respect to any of the
foregoing counsel, one additional such counsel to each group of affected
Indemnitees similarly situated and taken as a whole), incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by the Borrower or any
of its Subsidiaries arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby (including, without limitation, the Transactions), (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Restricted Subsidiaries, or any
Environmental Claim related in any way to the Borrower or any of its Restricted
Subsidiaries, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any of
its Subsidiaries, and regardless of whether any Indemnitee is a party thereto,
or (v) any claim, investigation, litigation or other proceeding (whether or not
the Administrative Agent or any Lender is a party thereto) and the prosecution
and defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby (including, without
limitation, the Transactions) or thereby, including without limitation,
reasonable attorneys and consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee, (y) result from a
claim brought by the Borrower or any other Restricted Subsidiary against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Restricted Subsidiary has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) any dispute solely among
the Indemnitees (other than any claims (i) against an Indemnitee in its capacity
as or in fulfilling its role as an agent or arranger or any similar role under
this Agreement or any other Loan Document or (ii) arising out of any act or
omission of the Borrower or any Subsidiary of the Borrower or any of their
respective Affiliates).

 

 
103

--------------------------------------------------------------------------------

 

 

(b)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby (including, without limitation, the
Transactions) or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in clause (a) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby (including, without
limitation, the Transactions) or thereby, unless such use of information or
other materials by unintended recipients is determined by a court of competent
jurisdiction, by a final nonappealable judgment, to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

Section 5.12     Compliance with Anti-Corruption Laws and Sanctions. The
Borrower will maintain in effect and enforce policies and procedures designed to
promote compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

 
104

--------------------------------------------------------------------------------

 

 

Section 5.13     Covenants Regarding Formation of Subsidiaries and Acquisitions;
Partnership, Subsidiaries; Designation of Subsidiaries.

 

(a)     No later than thirty (30) days (or such later time as determined by the
Administrative Agent in its sole discretion) after (i) any Acquisition permitted
hereunder, (ii) any Restricted Subsidiary that was an Immaterial Subsidiary
ceasing to be an Immaterial Subsidiary and (iii) the formation of any new
Subsidiary of the Borrower or any of its Restricted Subsidiaries which is
permitted under this Agreement, the Borrower will, and will cause its Restricted
Subsidiaries, as appropriate, to: (A) notify the Administrative Agent of the
acquisition, purchase or formation of such Subsidiary or such Subsidiary ceasing
to be an Immaterial Subsidiary, as the case may be; (B) in the case of clauses
(i) or (iii) above, indicate whether such Subsidiary is an Immaterial
Subsidiary; (C) in accordance with clause (b) below, indicate whether such
Subsidiary is to be designated as an Unrestricted Subsidiary; (D) in the case of
any Domestic Subsidiary (other than an Immaterial Subsidiary) that is not
designated as an Unrestricted Subsidiary, (1) provide to the Administrative
Agent an executed supplement to the Collateral Agreement and the other
applicable Security Documents for such new Subsidiary, which shall authorize the
filing of appropriate Uniform Commercial Code financing statements, as well as
an executed supplement to the Subsidiary Guaranty for such new Subsidiary, which
shall constitute both Security Documents and Loan Documents for purposes of this
Agreement, as well as a loan certificate for such new Subsidiary, substantially
in the form of Exhibit G-2 attached hereto, together with appropriate
attachments; (2) deliver to the Administrative Agent such original Capital Stock
or other certificates and stock or other transfer powers evidencing the Capital
Stock of such Person (if any), (3) deliver to the Administrative Agent an
updated Schedule 4 to this Agreement and such other updated Schedules to the
Loan Documents as may be necessary to make the representations and warranties
contained in the Loan Documents true and correct as of the date such Person is
joined to any applicable Loan Document, and (4) unless waived by the
Administrative Agent in its sole discretion, provide to the Administrative Agent
all other documentation as reasonably requested by the Administrative Agent,
including one or more opinions of counsel, which are satisfactory to the
Administrative Agent and which in its opinion is appropriate with respect to
such Acquisition (if applicable) and such Person; and (E) in the case of any
First Tier Foreign Subsidiary (that is not designated as an Unrestricted
Subsidiary), to the extent requested by the Administrative Agent, cause (1) the
applicable Credit Party to deliver to the Administrative Agent Security
Documents pledging sixty-five percent (65%) of the total outstanding voting
Capital Stock (and one hundred percent (100%) of the non-voting Capital Stock)
of any such new First Tier Foreign Subsidiary and a consent thereto executed by
such new First Tier Foreign Subsidiary (including, without limitation, if
applicable, original certificates (or the equivalent thereof pursuant to the
Applicable Laws and practices of any relevant foreign jurisdiction) evidencing
the Capital Stock of such new First Tier Foreign Subsidiary, together with an
appropriate undated stock or other transfer power for each certificate duly
executed in blank by the registered owner thereof), (2) such First Tier Foreign
Subsidiary to deliver to the Administrative Agent such documents and
certificates of the type referred to in Section 3.1 as may be reasonably
requested by the Administrative Agent, (3) such Person to deliver to the
Administrative Agent an updated Schedule 4 to this Agreement and such other
updated Schedules to the Loan Documents as may be necessary to make the
representations and warranties contained in the Loan Documents true and correct
as of the date such Person’s Capital Stock is pledged, and (4) unless waived by
the Administrative Agent in its sole discretion, provide to the Administrative
Agent all other documentation, including one or more opinions of counsel, which
are satisfactory to the Administrative Agent and which in its opinion is
appropriate with respect to such Acquisition (if applicable) and such Person.
Any document, agreement or instrument executed or issued pursuant to this
Section 5.13 shall be a “Loan Document” for purposes of this Agreement.

 

 
105

--------------------------------------------------------------------------------

 

 

(b)     The board of directors of the Borrower may at any time designate any
Subsidiary to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Capital Stock or Indebtedness of, or owns or holds any
Lien on any property of, the Borrower or any other Subsidiary of the Borrower
that is not a Subsidiary of the Subsidiary to be so designated; provided that
(i) before and after such designation, no Default or Event of Default shall have
occurred and be continuing; (ii) before and after giving pro forma effect to
such designation, the Borrower shall be in compliance with Section 7.7
(regardless of whether a Suspension Period is in effect at such time); (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if, after such
designation, it would be a “Restricted Subsidiary” for the purpose of, the
Senior Notes or any other Indebtedness of the Borrower or any of its Restricted
Subsidiaries; (iv) either (A) the applicable Subsidiary to be so designated has
total assets of $1,000,000 or less or (B) immediately after giving effect to
such designation, the Borrower shall be in compliance with the Debt Incurrence
Test; and (v) once an Unrestricted Subsidiary is redesignated as a Restricted
Subsidiary, such Restricted Subsidiary may not be further re-designated as an
Unrestricted Subsidiary.  The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value, as determined by the
Borrower in good faith, of the Borrower’s or its Subsidiary’s (as applicable)
Investment therein.  The board of directors of the Borrower may at any time
designate or re-designate any Unrestricted Subsidiary of the Borrower to be a
Restricted Subsidiary, so long as (x) such designation or re-designation would
not result in a Default or Event of Default, (y) before and after giving pro
forma effect to such designation or re-designation, the Borrower shall be in
compliance with Section 7.7 (regardless of whether a Suspension Period is in
effect at such time); and (z) all of the Indebtedness and Liens of such
Unrestricted Subsidiary could be incurred at the time of such designation or
re-designation under Sections 7.1 and 7.2.  The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness and Liens of such Subsidiary existing at
such time and a return on any Investment by the Borrower in such Unrestricted
Subsidiary pursuant to the preceding sentence in an amount equal to the fair
market value as determined by the Borrower in good faith at the date of such
designation of the Borrower’s or its Subsidiary’s (as applicable) Investment in
such Subsidiary.  Notwithstanding the foregoing, if, at any time, any
Unrestricted Subsidiary shall guarantee or otherwise provide credit support or
otherwise be designated as a “Restricted Subsidiary” (or equivalent term) under
the Senior Notes or any other Indebtedness of the Borrower or any of its
Restricted Subsidiaries, such Unrestricted Subsidiary shall automatically and
without further action be re-designated as a Restricted Subsidiary hereunder.

 

Section 5.14     Payment of Wages. The Borrower will, and will cause each of its
Restricted Subsidiaries to, at all times comply in all material respects, with
the material requirements of the Fair Labor Standards Act, as amended,
including, without limitation, the provisions of such Act relating to the
payment of minimum and overtime wages as the same may become due from time to
time.

 

Section 5.15     Further Assurances. The Borrower will, and will cause each of
its Restricted Subsidiaries to, promptly cure, or cause to be cured, defects in
the execution and delivery of the Loan Documents (including this Agreement),
resulting from any acts or failure to act by the Borrower or any of its
Restricted Subsidiaries or any employee or officer thereof. The Borrower, at its
expense, will promptly execute and deliver to the Administrative Agent and the
Lenders, or cause to be executed and delivered to the Administrative Agent and
the Lenders, all such other and further documents, agreements and instruments in
compliance with or accomplishment of the covenants and agreements of the
Borrower and its Restricted Subsidiaries in the Loan Documents, including,
without limitation, this Agreement, or to correct any omissions in the Loan
Documents, or more fully to state the obligations set out herein or in any of
the Loan Documents, or to obtain any consents, all as may be necessary or
appropriate in connection therewith and as may be reasonably requested.

 

 
106

--------------------------------------------------------------------------------

 

 

Section 5.16     License Subs. At the time of any Acquisition permitted
hereunder, the Borrower shall cause each of the FCC Licenses being acquired by
the Borrower or any of its Restricted Subsidiaries to be transferred to one or
more License Subs, each of which License Subs shall have as its sole asset or
assets the FCC Licenses of the Borrower or any of its Restricted Subsidiaries
and a management agreement with the Borrower and such of its Restricted
Subsidiaries subject to such FCC License or FCC Licenses, such that from and
after such applicable date neither the Borrower nor its Restricted Subsidiaries
(other than License Subs) shall hold any FCC Licenses other than through one or
more duly created and existing License Subs. The Borrower shall not permit the
License Subs to have any business activities, operations, assets, Indebtedness,
Guaranties or Liens (other than holding FCC Licenses, being a party to network
affiliation agreements and owning the Capital Stock of other License Subs, and
pursuant to the Loan Documents, any Guaranties to the extent otherwise permitted
hereunder or any Permitted Liens). Promptly after the transfer of the FCC
Licenses to the License Subs, the Borrower shall, upon the request of the
Administrative Agent, provide to the Administrative Agent copies of any required
consents to such transfer from the FCC and any other governmental authority
which such consents shall be in full force and effect and not subject to any
pending reversal or cancellation. Notwithstanding the foregoing, this Section
5.16 shall not apply to any FCC Licenses held by an EAT Restricted Subsidiary
during the applicable EAT Completion Period unless at any time, the aggregate
Operating Cash Flow for the most recent Reference Period that is attributable to
all of the EAT Restricted Subsidiaries holding FCC Licenses, taken as a whole,
as of the last day of the Borrower’s most recently ended fiscal quarter shall be
greater than ten percent (10%) of the Operating Cash Flow of the Borrower and
its Restricted Subsidiaries for the most recent Reference Period, taken as
whole, as of such date, in which case the Borrower shall take all actions
necessary (including designating an EAT Restricted Subsidiary as an Unrestricted
Subsidiary in accordance with Section 5.13) to ensure that the FCC Licenses held
by EAT Restricted Subsidiaries are held by EAT Restricted Subsidiaries that,
taken as a whole, comprise ten percent (10%) or less of the Operating Cash Flow
of the Borrower and its Restricted Subsidiaries, taken as a whole, for the most
recent Reference Period.

 

Section 5.17     Maintenance of Network Affiliations; Operating Agreements. The
Borrower will, and will cause each of its Restricted Subsidiaries to, maintain
one or more network affiliations with any of ABC, CBS, NBC, FOX, the CW, ION,
MyNetworkTV, Telemundo or other network reasonably satisfactory to the
Administrative Agent at all times for each Station except where the failure to
maintain such network affiliation could not, individually or in the aggregate,
reasonably be expected to result in a Materially Adverse Effect. The Borrower
will, and will cause each of its Restricted Subsidiaries to comply with any and
all Operating Agreements except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Materially
Adverse Effect.

 

Section 5.18     Ownership Reports. The Borrower will file Ownership Reports for
any Station acquired after the Closing Date (reflecting such Acquisition by the
Borrower) with the FCC within the time frames required under Applicable Law.

 

Section 5.19     Environmental Compliance.

 

(a)     The Borrower will, and will cause each of its Restricted Subsidiaries
to, comply with all applicable Environmental Laws, including, without
limitation, all applicable Environmental Laws in jurisdictions in which the
Borrower or any of its Restricted Subsidiaries owns or operates a facility or
site, arranges for disposal or treatment of Hazardous Materials, accepts for
transport any Hazardous Materials, or holds any interest in real property,
except where the failure to so comply could not reasonably be expected to have a
Materially Adverse Effect. Neither the Borrower nor any of its Restricted
Subsidiaries shall cause or allow the release of Hazardous Materials, solid
waste or other wastes on, under or to any Real Property in which the Borrower or
such Restricted Subsidiary holds any interest or performs any of its operations,
in violation of any applicable Environmental Law, if such release could
reasonably be expected to have a Materially Adverse Effect. The Borrower shall
notify the Lenders promptly after its receipt of notice thereof, of any
Environmental Claim which the Borrower receives involving any potential or
actual material liability of the Borrower or any of its Restricted Subsidiaries
arising in connection with any noncompliance with or violation of the
requirements of any Environmental Law or a material Release or threatened
Release of any Hazardous Materials, into the environment in violation of
applicable Environmental Law. The Borrower shall promptly notify the Lenders (i)
of any material Release of Hazardous Material on, under or from the Real
Property in which the Borrower or any of its Restricted Subsidiaries holds or
has held an interest, upon the Borrower’s learning thereof by receipt of notice
that the Borrower or any of its Restricted Subsidiaries is or may be liable to
any Person as a result of such Release or that the Borrower or such Restricted
Subsidiary has been identified as potentially responsible for, or is subject to
investigation by any Governmental Authority relating to, such Release, and (ii)
of the commencement or overt threat of any judicial or administrative proceeding
alleging a material violation of any Environmental Laws.

 

 
107

--------------------------------------------------------------------------------

 

 

(b)     If the Administrative Agent at any time has a reasonable basis to
believe that there may be a violation of any Environmental Law by, or any
liability arising thereunder of, the Borrower or any of its Restricted
Subsidiaries or related to any real property owned, leased or operated by the
Borrower or any of its Restricted Subsidiaries, which violation or liability
could reasonably be expected to have a Materially Adverse Effect, then the
Borrower shall, upon written request from the Administrative Agent, provide the
Administrative Agent with such reports, certificates, engineering studies or
other written material or data as the Administrative Agent reasonably may
require so as to reasonably satisfy the Administrative Agent that the Borrower
or such Restricted Subsidiary is in material compliance with all applicable
Environmental Laws.

 

Section 5.20     Covenants Regarding Post-Closing Deliveries. The Borrower will,
and will cause each of its Restricted Subsidiaries to, execute and deliver the
documents and complete the tasks set forth on Schedule 11, in each case within
the time limits specified on such schedule.

 

Section 5.21     Maintenance of Debt Ratings. The Borrower will use commercially
reasonable efforts to maintain Debt Ratings from both Moody’s and S&P.

 

ARTICLE 6

Information Covenants

 

So long as any of the Loan Obligations is outstanding and unpaid (other than
contingent indemnity and expense reimbursement obligations for which no claim
has been made) or the Lenders have an obligation to fund Advances hereunder
(whether or not the conditions to borrowing have been or can be fulfilled), and
unless the Required Lenders shall otherwise consent in writing, the Borrower
will furnish or cause to be furnished to the Administrative Agent (with, for the
reports required under Sections 6.1, 6.2, and 6.3, sufficient copies for each
Lender):

 

 
108

--------------------------------------------------------------------------------

 

 

Section 6.1     Quarterly Financial Statements and Information. Within fifty
(50) days (or five (5) days following such shorter period as required by
Applicable Law) after the last day of each of the first three (3) quarters of
each fiscal year of the Borrower (a) the balance sheets and the related
statements of operations of the Borrower and its Subsidiaries on a consolidated
basis as at the end of such quarter and for the elapsed portion of the year
ended with the last day of such quarter and (b) the related statements of cash
flows of the Borrower on a consolidated basis with its Subsidiaries for such
quarter and for the elapsed portion of the year ended with the last day of such
quarter, each of which shall set forth in comparative form the corresponding
figures as of the end of and for the corresponding quarter in the preceding
fiscal year and the elapsed portion of the preceding fiscal year ended with the
last day of such corresponding quarter in the preceding fiscal year and shall be
certified by the chief financial officer, chief accounting officer or controller
of the Borrower to have been prepared in accordance with GAAP and to present
fairly in all material respects the financial position of the Borrower on a
consolidated basis with its Subsidiaries, as at the end of such period and the
results of operations for such period, and for the elapsed portion of the year
ended with the last day of such period, subject only to normal year-end and
audit adjustments.

 

Section 6.2     Annual Financial Statements and Information. Within ninety-five
(95) days (or five (5) days following such shorter period as required by
Applicable Law) after the end of each fiscal year of the Borrower, the audited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal year and the related audited consolidated statements of operations
for such fiscal year and for the previous fiscal year, the related audited
consolidated statements of cash flow and members’ equity for such fiscal year
and for the previous fiscal year, each of which shall be accompanied by an
opinion of independent certified public accountants of recognized national
standing acceptable to the Administrative Agent (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of the audit).

 

Section 6.3     Officer’s Compliance Certificates. At the time the financial
statements are furnished pursuant to Sections 6.1 and 6.2, a certificate of the
president, chief financial officer, chief accounting officer or controller of
the Borrower as to its financial performance, in substantially the form attached
hereto as Exhibit H (each, a “Officer’s Compliance Certificate”):

 

(a)     setting forth as and at the end of such quarterly period or fiscal year,
as the case may be, the arithmetical calculations required to establish (i) any
adjustment to the Applicable Margins, as provided for in Section 2.3(f) or the
Revolving Commitment Fees, as provided for in Section 2.4(a), (ii) the Leverage
Ratio and (iii) except during a Suspension Period, whether or not the Borrower
was in compliance with the requirements of Section 7.7);

 

(b)     stating that, to his or her knowledge, no Default has occurred as at the
end of such quarterly period or year, as the case may be, or, if a Default has
occurred, disclosing each such Default and its nature, when it occurred, whether
it is continuing and the steps being taken by the Borrower with respect to such
Default;

 

(c)     containing a list of each Subsidiary of the Borrower that identifies
each Subsidiary as a Restricted Subsidiary, Immaterial Subsidiary and/or
Unrestricted Subsidiary as of the date of the applicable Officer’s Compliance
Certificate or a confirmation that there has been no change in such information
since the last such list provided pursuant to this Section;

 

(d)     so long as there is an Unrestricted Subsidiary or Excluded VIE,
attaching the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) and such Excluded VIEs (if any) from such consolidated financial
statements;

 

 
109

--------------------------------------------------------------------------------

 

 

(e)     setting forth as and at the end of such quarterly period or fiscal year,
as the case may be, reasonably detailed calculations of the amount of the
Available Amount and specifying any applicable utilizations of the Available
Amount during such quarterly period or fiscal year, as applicable; and

 

(f)     as and at the end of each fiscal year, a restatement of Schedule 2
hereto with respect to the following items: (i) the call letters and designated
market area of each full power Station, (ii) all of the network affiliation
agreements for the primary channel of such Station, (iii) the FCC Licenses of
the Borrower and its Restricted Subsidiaries with respect to such full power
Stations and (iv) the termination date, if any, of each such network affiliation
agreement and FCC License.

 

Section 6.4     Copies of Other Reports.

 

(a)     Promptly upon receipt thereof, copies of all material reports, if any,
submitted to the Borrower by the Borrower’s independent public accountants
regarding the Borrower, including, without limitation, any management report
submitted to the board of directors of the Borrower prepared in connection with
the annual audit referred to in Section 6.2.

 

(b)     From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
the business, assets, liabilities, financial position, projections, results of
operations or business prospects of the Borrower or any of its Restricted
Subsidiaries, as the Administrative Agent may reasonably request.

 

(c)     Upon the reasonable request of the Administrative Agent, certificates of
insurance indicating that the requirements of Section 5.5 remain satisfied for
such fiscal year, together with, upon request, copies of any new or replacement
insurance policies obtained during such year.

 

(d)     Within seventy-five (75) days of the beginning of each fiscal year, the
annual budget for the Borrower and its Restricted Subsidiaries on a quarter by
quarter basis.

 

(e)     Promptly upon their becoming available, copies of (i) all financial
statements, reports, notices and proxy statements sent or made available
generally by the Borrower to its security holders or by any Restricted
Subsidiary to its security holders other than the Borrower or another Restricted
Subsidiary, (ii) all regular and periodic reports and all registration
statements (other than on Form S-8 or a similar form) and prospectuses, if any,
filed by the Borrower or any of its Restricted Subsidiaries with any securities
exchange or with the United States Securities and Exchange Commission or any
governmental or private regulatory authority, (iii) all press releases and other
statements made available generally by the Borrower or any of its Restricted
Subsidiaries to the public concerning material developments in the business of
the Borrower or any of its Restricted Subsidiaries, (iv) any material
non-routine correspondence or official notices received by the Borrower, or any
of its Restricted Subsidiaries from the FCC or other communications regulatory
authority, and (v) subject to Section 6.5, all material information filed by the
Borrower or any of its Restricted Subsidiaries with the FCC.

 

 
110

--------------------------------------------------------------------------------

 

 

(f)     Promptly upon receipt of notice of (A) any forfeiture, non-renewal,
cancellation, termination, revocation, suspension, impairment or material
modification of any material License held by the Borrower or any of its
Restricted Subsidiaries, or any notice of default or forfeiture with respect to
any such License, (B) any complaint or other matter filed with or communicated
to the FCC or other Governmental Authority of which the Borrower and any of its
Restricted Subsidiaries has knowledge which, individually or in the aggregate,
could reasonably be expected to have a Materially Adverse Effect, or (C) any
lapse, termination or relinquishment of any material License held by the
Borrower or any of its Restricted Subsidiaries, or any refusal by any
Governmental Authority or agency (including the FCC) to renew or extend any such
License, a certificate specifying the nature of such event, the period of
existence thereof, and what action the Borrower and its Restricted Subsidiaries
are taking and propose to take with respect thereto.

 

Section 6.5     Notice of Litigation and Other Matters. Notice specifying the
nature and status of any of the following events, promptly, but in any event not
later than fifteen (15) days after the occurrence of any of the following events
becomes known to the Borrower:

 

(a)     the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against the Borrower or any Restricted Subsidiary, which, in each
case, could reasonably be expected to have a Materially Adverse Effect;

 

(b)     any material adverse change with respect to the business, assets,
liabilities, financial position, annual budget, results of operations, business
prospects or projections of the Borrower and its Restricted Subsidiaries, taken
as a whole, other than changes in the ordinary course of business which have not
had and would not reasonably be expected to have a Materially Adverse Effect and
other than changes in the industry in which the Borrower or any of its
Restricted Subsidiaries operate which would not reasonably be expected to have a
Materially Adverse Effect;

 

(c)     any Default or the occurrence or non-occurrence of any event (i) which
constitutes, or which with the passage of time or giving of notice or both would
constitute a default by the Borrower or any of its Restricted Subsidiaries under
any material agreement other than this Agreement and the other Loan Documents to
which the Borrower or any Restricted Subsidiary is party or by which any of
their respective properties may be bound, including, without limitation, the
Senior Notes, any License, Operating Agreement or other material contract, or
(ii) which could reasonably be expected have a Materially Adverse Effect, giving
in each case a description thereof and specifying the action proposed to be
taken with respect thereto;

 

(d)     the occurrence of an ERISA Event or the reasonable expectation that an
ERISA Event is likely to occur; and

 

(e)     the occurrence of any event subsequent to the Closing Date which, if
such event had occurred prior to the Closing Date, would have constituted an
exception to the representation and warranty in Section 4.1(m) of this
Agreement.

 

 
111

--------------------------------------------------------------------------------

 

 

Documents required to be delivered pursuant to Section 6.1, 6.2 or 6.4(e) (to
the extent any such documents are included in materials otherwise filed with the
United States Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
in Section 11.1; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent), including, without limitation,
the website of the United States Securities and Exchange Commission at
http://www.sec.gov; provided that: (x) the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(y) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents, other than
with respect to regular periodic quarterly and annual reporting and provide to
the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

Documents which are electronically filed with the FCC and are included within
clause (c) of the definition of Acquisition Documents or are required to be
delivered pursuant to Section 6.4(e) shall be deemed to have been delivered on
the date on which (a) such documents are posted on the Borrower’s behalf and
publicly available on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access and (b) other than with respect
to periodic reporting in the ordinary course of business, the Borrower shall
notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents.

 

The Borrower hereby acknowledges that (A) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the Issuing Bank, subject
to Section 11.1(d), materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on SyndTrak Online or another similar electronic system (the
“Platform”) and (B) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (1) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (2) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers, the Issuing Bank and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.24); (3) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (4) the Administrative
Agent and the Lead Arrangers shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.”

 

 
112

--------------------------------------------------------------------------------

 

 

ARTICLE 7

Negative Covenants

 

So long as any of the Loan Obligations is outstanding and unpaid (other than
contingent indemnity and expense reimbursement obligations for which no claim
has been made) or any of the Lenders have an obligation to fund Advances
hereunder (whether or not the conditions to borrowing have been or can be
fulfilled), and unless the Required Lenders, or such greater number of Lenders
as may be expressly provided herein, shall otherwise give their prior consent in
writing:

 

Section 7.1     Indebtedness. The Borrower shall not, and shall not permit any
of its Restricted Subsidiaries to, create, assume, incur or otherwise become or
remain obligated in respect of, or permit to be outstanding, any Indebtedness
except:

 

(a)     the Loan Obligations;

 

(b)     (i) Hedge Agreements entered into in order to manage existing or
anticipated interest rate, exchange rate or commodity price risks and not for
speculative purposes and (ii) Cash Management Agreements entered into in the
ordinary course of business;

 

(c)     unsecured Indebtedness; provided, that (i) the Borrower shall be in
compliance with the Debt Incurrence Test; (ii) no Default or Event of Default
has occurred and is continuing at the time of such incurrence or would exist
after giving effect thereto); (iii) such Indebtedness shall rank no higher than
pari passu in right of payment with the Loan Obligations; (iv) such Indebtedness
is not subject to any scheduled amortization, mandatory redemption, mandatory
repayment or mandatory prepayment, sinking fund or similar payment (other than,
in each case, reasonable and customary offers to repurchase upon a change of
control or asset sale and acceleration rights after an event of default or
reasonable and customary AHYDO catchup payments) or have a final maturity date,
in each case prior to the date occurring 180 days following the latest
applicable Maturity Date (in effect as of the date such Indebtedness is
incurred) (provided that any Indebtedness that automatically converts to, or is
exchangeable into, notes or other Indebtedness that meet this clause (iv) shall
be deemed to satisfy this condition so long as the Borrower irrevocably agrees
at the time of the issuance thereof to take all actions necessary to convert or
exchange such Indebtedness); (v) the indenture or other applicable agreement
governing such Indebtedness (including any related guaranties and any other
related documentation) shall not include any financial performance “maintenance”
covenants (whether stated as a covenant, default or otherwise, although
“incurrence-based” financial tests may be included) or cross-defaults (but may
include cross-defaults at the final stated maturity thereof and
cross-acceleration); (vi) the Borrower shall have delivered to the
Administrative Agent a certificate of an Authorized Signatory certifying that
the terms of such Indebtedness (including, without limitation, all covenants,
defaults, guaranties and remedies, but excluding as to interest rate, call
protection and redemption premiums) are no more restrictive or onerous, taken as
a whole, than the terms applicable to the Borrower and its Restricted
Subsidiaries under this Agreement and the other Loan Documents; (vii) such
Indebtedness shall not be recourse to, or guaranteed by, any Person that is not
a Credit Party and (viii) prior to the incurrence of such Indebtedness Borrower
shall have delivered to the Administrative Agent a certificate from an
Authorized Signatory of Borrower certifying as to compliance with the
requirements of the preceding clauses (i) through (vii) above and containing
calculations, in form and substance satisfactory to the Administrative Agent
with respect to clause (i) above;

 

 
113

--------------------------------------------------------------------------------

 

 

(d)         Indebtedness existing on the Closing Date and set forth on Schedule
6;

 

(e)         Indebtedness incurred in connection with Capitalized Lease
Obligations, Permitted Purchase Money Indebtedness and mortgage financings in an
aggregate amount not to exceed the greater of (i) $50,000,000 and (ii) two
percent (2.0%) of Consolidated Total Assets (calculated at the time of
incurrence thereof);

 

(f)         unsecured intercompany Indebtedness:

 

(i)      owed by any Credit Party to another Credit Party;

 

(ii)      owed by any Credit Party to any Non-Guarantor Subsidiary (provided
that such Indebtedness shall be subordinated to the Loan Obligations in a manner
reasonably satisfactory to the Administrative Agent); and

 

(iii)     owed by any Restricted Subsidiary that is not a Credit Party to any
other Restricted Subsidiary; provided that the aggregate principal amount of
Indebtedness owed at any time by a Non-Guarantor Subsidiary to a Subsidiary
Guarantor shall not exceed $10,000,000;

 

(g)         Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument inadvertently drawn
against insufficient funds in the ordinary course of business, so long as such
Indebtedness is covered within ten Business Days;

 

(h)         Indebtedness under performance bonds, surety bonds, and completion
guarantees provided by the Borrower or any Restricted Subsidiary in the ordinary
course of business;

 

(i)         Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including without limitation, with respect
to letters of credit in respect of workers’ compensation claims or
self-insurance, or other Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation claims; provided however that upon
the drawing of such letters of credit or the incurrence of such Indebtedness,
such obligations are reimbursed within sixty (60) days following such drawing or
incurrence;

 

(j)         Indebtedness consisting of customary indemnification, adjustments of
purchase price or similar obligations, in each case, incurred or assumed in
connection with the acquisition of any business or assets permitted under this
Agreement;

 

 
114

--------------------------------------------------------------------------------

 

 

(k)     unsecured Indebtedness consisting of promissory notes issued to any then
existing or former director, officer or employee of the Borrower or any of its
Restricted Subsidiary (or their respective assigns, estates, heirs or current or
former spouses) for the repurchase, redemption or other acquisition or
retirement for value of any Capital Stock held by them that is permitted
pursuant to Section 7.6; provided that the aggregate principal amount of all
such Indebtedness shall not exceed $10,000,000 at any time outstanding;

 

(l)     Indebtedness of a Person existing at the time such Person became a
Restricted Subsidiary or assets were acquired from such Person in connection
with an Investment permitted pursuant to Section 7.5, to the extent that
(i) such Indebtedness was not incurred in connection with, or in contemplation
of, such Person becoming a Restricted Subsidiary or the acquisition of such
assets, (ii) neither the Borrower nor any Restricted Subsidiary thereof (other
than such Person or any other Person that such Person merges with or that
acquires the assets of such Person) shall have any liability or other obligation
with respect to such Indebtedness and (iii) the aggregate outstanding principal
amount of such Indebtedness does not exceed $75,000,000 at any time outstanding;

 

(m)     Indebtedness consisting of the New Securities incurred in an aggregate
principal amount of up to the Incremental Indebtedness Limit less the aggregate
original principal amount of all Incremental Increases made pursuant to Section
2.14 so long as, subject in the case of a Limited Condition Acquisition, to
Section 1.10, (i) no Default or Event of Default shall have occurred and be
continuing at the time of incurrence or would result therefrom and (ii) the
Borrower shall be in compliance with the Debt Incurrence Test;

 

(n)     Indebtedness in an aggregate amount outstanding at any time not to
exceed the greater of (i) $50,000,000 and (ii) two percent (2.0%) of
Consolidated Total Assets (calculated at the time of incurrence thereof);

 

(o)     (i) Guaranties by any Credit Party with respect to Indebtedness
otherwise permitted pursuant to this Section 7.1; provided that any Guaranty of
Subordinated Indebtedness shall be subordinated to the Loan Obligations on terms
and conditions satisfactory to the Administrative Agent and (ii) to the extent
constituting Indebtedness, other Guaranties permitted pursuant to Section 7.5
(other than Guaranties permitted under clause (d)(ii) of such Section); and

 

(p)     so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, any Refinancing Indebtedness incurred to
refinance, refund, extend or renew any Indebtedness originally permitted under
clauses (c), (d), (l) or (m) of this Section or this clause (p).

 

Section 7.2     Limitation on Liens. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, create, assume, incur or permit to
exist or to be created, assumed, incurred or permitted to exist, directly or
indirectly, any Lien on any of its properties or assets, whether now owned or
hereafter acquired, except for Permitted Liens. The Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to undertake, covenant or
agree with any third party that it will not create, assume, incur or permit to
exist any Lien in the favor the Administrative Agent or the Secured Parties
securing the Obligations on any of its assets or properties, whether now owned
or hereafter acquired, except for any such undertakings, covenants or agreements
in connection with Permitted Liens (provided that any such restriction contained
therein (x) relates only to the asset or assets subject to such Permitted Lien
and (y) does not prohibit the creation, assumption, incurrence or existence of a
Lien on any Real Property in favor of the Administrative Agent or the Secured
Parties to secure the Obligations other than to the extent of any Real Property
that is subject to a Permitted Lien (other than Permitted Liens under clauses
(l) or (q) of the definition of Permitted Liens)).

 

 
115

--------------------------------------------------------------------------------

 

 

Section 7.3     Amendment and Waiver. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, (a) make (without the consent of
the Administrative Agent) any material change in its accounting treatment and
reporting practices, except as required by GAAP, (b) enter into any amendment
of, or agree to or accept or consent to any waiver of any of the provisions of
its articles or certificate of incorporation (or other similar organizational
documents), or its partnership agreement or its by-laws (or other similar
documents), as appropriate, any Acquisition Documents with respect to a
Specified Acquisition, any License or Operating Agreement or any of the
documents evidencing Subordinated Indebtedness, any Junior Securities, any New
Securities, in each case, in any respect materially adverse to the
Administrative Agent or any Lender or any of their rights or claims under any of
the Loan Documents or (c) enter into any Specified Servicing Amendment without
the consent of the Required Revolving Lenders.

 

Section 7.4     Liquidation, Merger; Disposition of Assets; Specified Servicing
Provider Sales.

 

(a)          Disposition of Assets. The Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, make any Asset Sale except:

 

(i)     Asset Sales in the ordinary course of business of assets held for resale
in the ordinary course of business or the trade in or replacement of assets in
the ordinary course of business;

 

(ii)     the concurrent exchange of a television broadcast station or of
long-term Station operating assets or cash (including the Capital Stock of a
Person which owns long-term Station operating assets), for which the Borrower or
any Restricted Subsidiary receives cash, Cash Equivalents or Station operating
assets at least equal to the fair market value of the assets so exchanged as
determined by the Borrower in good faith; provided that (v) no Default or Event
of Default then exists or would result therefrom, (w) the aggregate amount of
all cash and Cash Equivalents received by the Borrower or any Restricted
Subsidiary in connection with such asset exchanges shall not exceed thirty-five
percent (35%) of the aggregate consideration for such asset exchange, (x) the
aggregate amount of all cash and Cash Equivalents paid by the Borrower or any of
its Restricted Subsidiaries in connection with such asset exchange shall not
exceed thirty-five percent (35%) of the aggregate amount paid or transferred by
the Borrower or any of its Restricted Subsidiaries in connection with such asset
exchange, (y) any cash or Cash Equivalents that are received by the Borrower or
any Subsidiary in connection with any asset exchange pursuant to this Section
7.4(a)(ii) shall be applied pursuant to Section 2.6(b)(iii), and (z) at least
five (5) Business Days prior to the completion of such exchange, the Borrower
shall provide to the Administrative Agent (in each case in form and substance
reasonably satisfactory to the Administrative Agent):

 

 
116

--------------------------------------------------------------------------------

 

 

(A)       a written notification of such exchange describing the assets to be
exchanged and the proposed closing date of the exchange;

 

(B)       at the request of the Administrative Agent (in its sole discretion), a
certificate, executed by an Authorized Signatory of the Borrower, (1) certifying
that the property or other consideration received by the Borrower and its
Restricted Subsidiaries is at least equal to the fair market value of the assets
so exchanged, (2) attaching financial calculations specifically demonstrating
either (x) the Borrower’s pro forma compliance with Section 7.7 after giving
effect to such exchange (regardless of whether a Suspension Period is in effect
at the time of such exchange) or (y) that the pro forma Leverage Ratio after
giving effect to such exchange shall not be greater than the Leverage Ratio
immediately prior to giving effect to such exchange, and (3) certifying that no
Default or Event of Default exists or would be caused by such exchange; and

 

(C)       such other additional financial information as the Administrative
Agent shall reasonably request;

 

(iii)        other Asset Sales (including any Asset Sale pursuant to a Spectrum
Tender), so long as (A) no Default or Event of Default shall have occurred and
be continuing or would result therefrom, (B) at least seventy-five percent (75%)
of the consideration received in each such Asset Sale (or series of related
Asset Sales) is in the form of cash or Cash Equivalents; provided that cash and
Cash Equivalents shall include any Designated Non-Cash Consideration having a
fair market value at the time received that, when taken together with all other
Designated Non-Cash Consideration previously received and then outstanding, does
not exceed $15,000,000 at the time of receipt thereof, (C) the portion of
Operating Cash Flow for the most recent Reference Period that is attributable to
the assets sold or disposed of in such proposed Asset Sales and all other Asset
Sales made pursuant to this Section 7.4(a)(iii) during the immediately preceding
12-month period (such portion to be determined by the Borrower in good faith,
without giving effect to any such Asset Sales and, if requested by the
Administrative Agent, certified by an Authorized Signatory of the Borrower),
shall not exceed fifteen percent (15%) of the Operating Cash Flow for such
Reference Period; provided that any Asset Sale pursuant to a Spectrum Tender
shall not be subject to the limitation of this clause (C) and shall not be taken
into account in determining whether the percentage of Operating Cash Flow
specified in this clause (C) has been exceeded, and (D) the Net Proceeds (Asset
Sales) of such Asset Sale (or series of related Asset Sales) are applied or,
subject to the proviso to this clause (D), reinvested, as the case may be,
pursuant to Section 2.6(b)(iii); provided that in the case of any Asset Sale
pursuant to a Spectrum Tender that results in the First Lien Leverage Ratio,
calculated after giving pro forma effect to such Asset Sale, being greater than
3.25 to 1.00, the Borrower shall prepay the Loans as provided in Section
2.6(b)(iii) in an amount equal to 100% of such Net Proceeds (Asset Sales), or if
less, an amount necessary to cause such First Lien Leverage Ratio to be less
than or equal to 3.25 to 1.00 (after giving effect to such prepayment) without
regard to any thresholds or reinvestment provisions in Section 2.6(b)(iii);

 

(iv)        Asset Sales in the form of Station Sharing Arrangements; provided
that (A) at least five (5) Business Days prior to the entry into any Station
Sharing Arrangement (or such later time as may be approved by the Administrative
Agent in its sole discretion), the Administrative Agent shall have received, in
form and substance reasonably satisfactory to the Administrative Agent, a copy
of any Shared Services Agreement, Joint Sales Agreement, Local Marketing
Agreement, option agreement, put/call agreement, management services agreement
and any other material agreement or document with respect to such Station
Sharing Arrangement and (B) at the time of entering into such Station Sharing
Arrangement (and after giving effect thereto) no more than ten percent (10%) of
the Operating Cash Flow of the Borrower and its Restricted Subsidiaries, in each
case determined for the then applicable Reference Period, shall be attributable
to Stations that are subject to Station Sharing Arrangements;

 

 
117

--------------------------------------------------------------------------------

 

 

(v)     the sale or discount without recourse by the Borrower or any Restricted
Subsidiary thereof of accounts receivable arising in the ordinary course of
business in connection with the compromise or collection thereof;

 

(vi)     leases, subleases, easements or licenses granted by the Borrower or any
of its Restricted Subsidiaries to third Persons in the ordinary course of
business that do not interfere in any material respect with the business of the
Borrower or any of its Restricted Subsidiaries;

 

(vii)     the disposition of any Hedge Agreement;

 

(viii)     the transfer of assets to the Borrower or any other Credit Party
pursuant to any other transaction permitted pursuant to Section 7.4(b);

 

(ix)     dispositions of Investments in cash and Cash Equivalents;

 

(x)     (A) the transfer by any Credit Party of its assets to any other Credit
Party, (B) the transfer by any Non-Guarantor Subsidiary of its assets to any
Credit Party (provided that in connection with any such transfer, such Credit
Party shall not pay more than an amount equal to the fair market value of such
assets as determined in good faith at the time of such transfer) and (C) the
transfer by any Non-Guarantor Subsidiary of its assets to any other
Non-Guarantor Subsidiary;

 

(xi)     (A) the sale of obsolete, worn-out or surplus assets no longer used or
usable in the business of the Borrower or any of its Restricted Subsidiaries and
(B) the forfeiture or surrender of assets determined by the Borrower in good
faith to (1) no longer be necessary in the conduct of its business in the
ordinary course and (2) be required to remain in future compliance with
Applicable Laws and final orders of the FCC;

 

(xii)     Asset Sales in connection with insurance and condemnation proceedings;
provided that the requirements of Section 2.6(b)(iii) are complied with in
connection therewith;

 

(xiii)     to the extent constituting Asset Sales, mergers, consolidations and
liquidations permitted pursuant to Section 7.4(b), Restricted Payments permitted
pursuant to Section 7.6, Investments permitted pursuant to Section 7.5 and Liens
permitted pursuant to Section 7.2; and

 

 
118

--------------------------------------------------------------------------------

 

 

(xiv)     the sale or other disposition by the Borrower or any of its Restricted
Subsidiaries of assets to the extent that such sale or other disposition is
required by Applicable Laws or final order of the FCC; provided that at least
seventy-five percent (75%) of the consideration received in each such Asset Sale
(or series of related Asset Sales) is in the form of cash or Cash Equivalents
and the Net Proceeds (Asset Sales) of such Asset Sale (or series of related
Asset Sales) are applied or reinvested, as the case may be, pursuant to Section
2.6(b)(iii) (it being understood and agreed that nothing in this clause (xiv)
shall prohibit the transfer of assets to a divestiture trust in accordance with
Applicable Laws or a final order of the FCC so long as the requirements of
Section 2.6(b)(iii) are complied with when such assets are released from such
divestiture trust).

 

(b)      Liquidation or Merger. The Borrower shall not, and shall not permit any
of its Restricted Subsidiaries to, at any time liquidate or dissolve itself (or
suffer any liquidation or dissolution) or otherwise wind up, or enter into any
merger or consolidation, other than (so long as no Default or Event of Default
exists or would be caused thereby): (i) a merger or consolidation among the
Borrower and one or more of its Restricted Subsidiaries, provided that (other
than a merger of Gray with and into a New Borrower in connection with a Holding
Company Reorganization) the Borrower is the surviving corporation, or (ii) a
merger or consolidation solely between or among two or more Restricted
Subsidiaries of the Borrower; provided that in any merger involving a Subsidiary
Guarantor, a Subsidiary Guarantor is the surviving Person, or (iii) a merger or
consolidation solely between or among one or more Restricted Subsidiaries of the
Borrower and one or more Unrestricted Subsidiaries of the Borrower; provided
that the applicable Restricted Subsidiary(ies) is(are) the surviving
corporation(s), or (iv) in connection with an Acquisition permitted hereunder
effected by a merger in which the Borrower or, in a merger in which the Borrower
is not a party, a Restricted Subsidiary of the Borrower is the surviving
corporation or the surviving corporation becomes a Restricted Subsidiary of the
Borrower and complies with the requirements of Section 5.13, or (v) in
connection with a Holding Company Reorganization, or (vi) the liquidation or
dissolution of any Restricted Subsidiary of the Borrower so long as either (A)
such Restricted Subsidiary owns no assets at the time of such liquidation or
dissolution or (B) any assets owned by such Restricted Subsidiary are
transferred to the Borrower or another Restricted Subsidiary prior to such
liquidation or dissolution (or if such Restricted Subsidiary is a Subsidiary
Guarantor, to the Borrower or another Subsidiary Guarantor).

 

(c)      Specified Servicing Provider Sales. The Borrower shall not, and shall
not permit any of its Restricted Subsidiaries to, make any Specified Servicing
Provider Sales without the written consent of the Required Revolving Lenders.

 

Section 7.5     Investments. The Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, directly or indirectly make any Investment;
provided, however, that so long as no Default or Event of Default exists or
would be caused thereby the Borrower and its Restricted Subsidiaries may:

 

(a)      make Investments in Cash Equivalents;

 

(b)      make Investments in any Credit Party;

 

(c)      make (i) the Hoak Acquisition, (ii) the Specified Acquisitions, and
(iii) Permitted Acquisitions;

 

 
119

--------------------------------------------------------------------------------

 

 

(d)       make Investments in the form of (i) Hedge Agreements permitted
pursuant to Section 7.1 and (ii) Guaranties permitted pursuant to Section 7.1;

 

(e)       make deposits, prepayments and other credits to suppliers, lessors and
landlords and purchasers of assets, in each case made in the ordinary course of
business;

 

(f)       make loans or advances by the Borrower or any Restricted Subsidiary to
employees for moving and travel expenses and similar expenses in an aggregate
amount not to exceed $5,000,000 at any time outstanding;

 

(g)       Investments received in compromise of obligations of account debtors
or customers arising in the ordinary course of business of the Borrower or any
of its Restricted Subsidiaries, including pursuant to any plan of reorganization
or similar arrangement upon the bankruptcy or insolvency of any account debtor
or customer;

 

(h)       acquire and hold promissory notes and/or Capital Stock issued by the
purchaser or purchasers in connection with any Asset Sale permitted under
Section 7.4; provided that such promissory notes and/or Capital Stock shall be
pledged to the Administrative Agent for the ratable benefit of itself and the
other Secured Parties in accordance with the Collateral Agreement;

 

(i)       make Investments in Capital Expenditures;

 

(j)       make Investments in Qualified Joint Ventures; provided that (i) the
aggregate amount of Investments under this clause (j) shall not exceed
$60,000,000 during the term of this Agreement, (ii) after giving effect to such
transaction, the Borrower shall have Liquidity of at least $20,000,000 and (iii)
on or prior to the consummation of any such Investment or series of related
Investments in excess of $10,000,000, the Borrower shall provide to the
Administrative Agent (A) financial calculations, in form and substance
reasonably satisfactory to the Administrative Agent, specifically demonstrating
that the Borrower is, and immediately after giving effect to such Investment and
any Indebtedness incurred in connection therewith, will be, in pro forma
compliance with Section 7.7 (regardless of whether a Suspension Period is in
effect at the time of such Investment) and is in compliance with the Debt
Incurrence Test, (B) financial projections, in form and substance reasonably
satisfactory to the Administrative Agent, for the Borrower for a three year
period after the closing of such Investment after giving effect to such
Investment, (C) certification that no Default or Event of Default exists or
would result from such Investment and (D) copies of the documentation governing
such Investment;

 

(k)       without duplication of any other clause of this Section 7.5, so as
long as (i) no Default or Event of Default has occurred and is continuing or
would result after giving effect to such Investment, (ii) Liquidity (calculated
on a pro forma basis after giving effect to such Investment) is at least
$20,000,000 and (iii) the Borrower shall be in compliance with the Debt
Incurrence Test at the time of and immediately after giving effect to such
Investment, the Borrower and the Restricted Subsidiaries may make other
Investments in an amount not to exceed the Available Amount; provided that:

 

(x)     the aggregate amount of Investments made under this clause (k) together
with the aggregate amount of Restricted Payments made pursuant to Section
7.6(f), in each case at any time that the First Lien Leverage Ratio is greater
than or equal to 4.00 to 1.00, shall not exceed $50,000,000 in any fiscal year
of the Borrower;

 

 
120

--------------------------------------------------------------------------------

 

 

(y)     the aggregate amount of Investments made under this clause (k) together
with the aggregate amount of Restricted Payments made pursuant to Section
7.6(f), in each case at any time that the First Lien Leverage Ratio is greater
than or equal to 4.50 to 1.00, shall not exceed $30,000,000 in any fiscal year
of the Borrower; and

 

(z)      the aggregate amount of Investments made under this clause (k) together
with the aggregate amount of Restricted Payments made pursuant to Section
7.6(f), in each case at any time that the First Lien Leverage Ratio is greater
than or equal to 5.00 to 1.00, shall not exceed $5,000,000 in any fiscal year of
the Borrower.

 

Notwithstanding the foregoing, any Investment made pursuant to this clause (k)
that is permitted at the time made, shall not thereafter be deemed to have been
a violation of this clause (k) as a result of any changes in the First Lien
Leverage Ratio after the date on which such Investment is made.

 

(l)       so long as (i) no Default or Event of Default has occurred and is
continuing or would result after giving effect to such Investment, (ii)
Liquidity (calculated on a pro forma basis after giving effect to such
Investment) is at least $20,000,000 and (iii) the Borrower shall be in
compliance with the Debt Incurrence Test at the time of and after giving effect
to such Investment, the Borrower may make Investments in an aggregate amount not
to exceed $30,000,000 during any fiscal year (such amount, the “Annual
Investment Amount”) of the Borrower; provided that an amount of up to $5,000,000
of the Annual Investment Amount for the immediately following fiscal year may be
pulled forward and added to the Annual Investment Amount for the then current
fiscal year (it being understood that the Annual Investment Amount for the
immediately following fiscal year will be reduced by the amount so pulled
forward pursuant to this proviso);

 

(m)       Investments to the extent that the consideration for such Investment
is made solely with Capital Stock (other than Disqualified Stock) of the
Borrower;

 

(n)       so long as (i) no Default or Event of Default has occurred and is
continuing or would result after giving effect to such Investment, (ii)
Liquidity (calculated on a pro forma basis after giving effect to such
Investment) is at least $20,000,000 and (iii) the Borrower shall be in
compliance with the Debt Incurrence Test at the time of and after giving effect
to such Investment, Investments consisting of customary or reasonable earnest
money deposits required in connection with a purchase agreement or letter of
intent or other acquisition, in each case only to the extent the underlying
transaction is permitted hereunder; provided that if the Borrower is not able to
satisfy clause (ii) and/or clause (iii) above, but reasonably and in good faith
believes that the proposed acquisition will be permitted hereunder at the time
of consummation of such acquisition, then the aggregate amount of Investments
pursuant to this clause (n) shall be limited to $20,000,000 at any time
outstanding;

 

 
121

--------------------------------------------------------------------------------

 

 

(o)     Investments acquired or made in connection with an asset exchange
otherwise permitted under Section 7.4(a)(ii);

 

(p)     asset purchases of the Borrower and its Restricted Subsidiaries
(including purchases of inventory, supplies, materials and equipment) and
licensing, leasing or contribution of intellectual property pursuant to joint
marketing or other arrangements with other Persons, in each case in the ordinary
course of business; and

 

(q)     make any Investments, so long as (i) no Default or Event of Default has
occurred and is continuing or would result after giving effect to such
Investment, (ii) Liquidity (calculated on a pro forma basis after giving effect
to such Investment) is at least $20,000,000, (iii) the Borrower shall be in
compliance with the Debt Incurrence Test at the time of and after giving effect
to such Investment and (iv) the First Lien Leverage Ratio (calculated on a pro
forma basis after giving effect to such Investment and any Indebtedness incurred
in connection therewith) is less than or equal to 2.00 to 1.00.

 

Section 7.6     Restricted Payments. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly declare or
make any Restricted Payment; provided, however, that:

 

(a)     any Restricted Subsidiary of the Borrower may declare and make
Restricted Payments to the Borrower or to a Subsidiary Guarantor or any other
wholly owned Restricted Subsidiary of the Borrower (and, if applicable, to other
holders of its outstanding Capital Stock (other than Disqualified Stock) on a
pro rata basis);

 

(b)     [Reserved];

 

(c)     the Borrower may make payments of current interest on any Subordinated
Indebtedness, subject to the subordination terms thereof, and on the Junior
Securities;

 

(d)     the Borrower may (i) make payments of Indebtedness solely by issuance of
the Capital Stock (other than Disqualified Stock) of the Borrower and (ii)
declare and make dividends in shares of its own Capital Stock (other than
Disqualified Stock);

 

(e)     the Borrower may repurchase Capital Stock of the Borrower deemed to
occur upon the “cashless” exercise of warrants, options or similar rights held
by employees and directors, and to make payments in respect of or purchase
restricted stock and similar stock based awards under employee benefit plans and
to settle employees’ and directors’ tax liabilities (if any) related thereto, in
an aggregate amount not to exceed $50,000,000 during the term of this Agreement;

 

(f)     so long as (i) no Default or Event of Default has occurred and is
continuing or would result after giving effect to such Restricted Payment, (ii)
Liquidity (calculated on a pro forma basis after giving effect to such
Restricted Payment) is at least $20,000,000 and (iii) the Borrower shall be in
compliance with the Debt Incurrence Test, the Borrower may (A) declare and make
dividends to holders of its Capital Stock, (B) fund payments of current interest
on any Permitted Holding Company Indebtedness, (C) fund payments, prepayments
and repurchases of principal of any Permitted Holding Company Indebtedness, (D)
make payments, prepayments and repurchases of Subordinated Indebtedness or
Junior Securities of the Borrower and its Restricted Subsidiaries and
(E) repurchase its Capital Stock (or, after the completion of a Holding Company
Reorganization make Restricted Payments to the Holding Company, or any
Intermediate Holding Company, to fund repurchases of the Capital Stock of the
Holding Company), in an amount not to exceed the sum of:

 

 
122

--------------------------------------------------------------------------------

 

 

(1)         $5,000,000 in the aggregate during the term of this Agreement; plus

 

(2)         the Available Amount; provided that:

 

(x)     the aggregate amount of Restricted Payments made under this clause (2)
together with the aggregate amount of Investments made pursuant to Section
7.5(k), in each case at any time that the First Lien Leverage Ratio is greater
than or equal to 4.00 to 1.00, shall not exceed $50,000,000 in any fiscal year
of the Borrower;

 

(y)     the aggregate amount of Restricted Payments made under this clause (2)
together with the aggregate amount of Investments made pursuant to Section
7.5(k), in each case at any time that the First Lien Leverage Ratio is greater
than or equal to 4.50 to 1.00, shall not exceed $30,000,000 in any fiscal year
of the Borrower; and

 

(z)      the aggregate amount of Restricted Payments made under this clause (2)
together with the aggregate amount of Investments made pursuant to Section
7.5(k), in each case at any time that the First Lien Leverage Ratio is greater
than or equal to 5.00 to 1.00, shall not exceed $5,000,000 in any fiscal year of
the Borrower;

 

provided further that solely with respect to a Restricted Payment consisting
entirely of payments or prepayments of Indebtedness, so long as (I) the First
Lien Leverage Ratio does not increase and (II) the Leverage Ratio decreases (in
each case, determined on a pro forma basis after giving effect to such payment
or prepayment and any Indebtedness incurred in connection therewith), each of
the amounts permitted at such time for such Restricted Payment in accordance
with clauses (x), (y) and (z) above shall be doubled.

 

(g)       after the completion of a Holding Company Reorganization, the Borrower
may make Restricted Payments, directly or indirectly, to the Holding Company to
pay (i) taxes attributable to the operations of the Borrower and its
Subsidiaries and (ii) Holding Company Overhead Expenses;

 

(h)       so long as (i) no Default or Event of Default has occurred and is
continuing or would result from such Restricted Payment, (ii) Liquidity as of
the date of payment of such Restricted Payment (calculated on a pro forma basis
after giving effect to such payment) is at least $20,000,000 and (iii) the First
Lien Leverage Ratio (calculated on a pro forma basis after giving effect to such
payment and any Indebtedness incurred in connection therewith) is less than or
equal to 3.50 to 1.00, the Borrower and its Restricted Subsidiaries may make
Restricted Payments consisting entirely of payment (including any prepayment or
installment payment) of principal of, or interest on, or payment into a sinking
fund for the retirement of, or any defeasance of, unsecured Junior Securities;

 

 
123

--------------------------------------------------------------------------------

 

 

(i)     so long as no Default or Event of Default has occurred and is continuing
or would result after giving effect to such Restricted Payment, the Borrower may
exchange (A) Capital Stock of the Borrower (other than Disqualified Stock) for
outstanding Junior Securities or other Capital Stock of the Borrower; and (B)
Indebtedness permitted hereunder for outstanding Junior Securities; provided
that in the case of an exchange under this clause (B) the Indebtedness being
exchanged for the Junior Securities shall satisfy each of the conditions in
clauses (a) through (e) and the last sentence of the definition of “Refinancing
Indebtedness” (with references therein to “Refinanced Indebtedness” being deemed
to refer to the Junior Securities being exchanged and references therein to
“refinancing” or “refinanced” being deemed to refer to the exchange contemplated
by this clause (i));

 

(j)     the Borrower and its Restricted Subsidiaries may refinance, refund,
renew or extend any Subordinated Indebtedness and any Junior Securities in each
case in accordance with the terms of Section 7.1(p);

 

(k)     the Borrower may make any dividends or distributions within sixty (60)
days after the date of declaration thereof, if as of the date of declaration
thereof the payment of such dividend or distribution would have complied with
the provisions of this Agreement (including one of the other clauses of this
Section, it being understood that any applicable basket or threshold shall be
reduced upon the declaration of such payment and in the case of any declaration
made pursuant to clause (f) above shall be a utilization of the Available
Amount; provided that, the amount of any dividends or distributions declared but
not actually made within the applicable 60-day period shall be credited to the
Available Amount upon receipt of notice by the Administrative Agent evidencing
the amount of such unutilized payments); and

 

(l)     the Borrower may make any Restricted Payments, so long as (i) no Default
or Event of Default has occurred or would result from such Restricted Payment,
(ii) Liquidity as of the date of payment of such Restricted Payment (calculated
on a pro forma basis after giving effect to such payment) is at least
$20,000,000, (iii) the Borrower shall be in compliance with the Debt Incurrence
Test and (iv) the First Lien Leverage Ratio (calculated on a pro forma basis
after giving effect to such payment and any Indebtedness incurred in connection
therewith) is less than or equal to 2.00 to 1.00.

 

Section 7.7     First Lien Leverage Ratio. Except during a Suspension Period,
the Borrower shall not permit its First Lien Leverage Ratio as of the last day
of any fiscal quarter to exceed 4.25 to 1.00.

 

Section 7.8     Affiliate Transactions. Except as specifically provided herein,
transactions among Credit Parties and as may be described on Schedule 5 attached
hereto, the Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, at any time engage in any transaction with an Affiliate, or
make an assignment or other transfer of any of its properties or assets to any
Affiliate on terms no less advantageous to the Borrower or such Restricted
Subsidiary than would be the case if such transaction had been effected with a
non-Affiliate.

 

 
124

--------------------------------------------------------------------------------

 

 

Section 7.9      ERISA Liabilities. The Borrower shall not, and shall cause each
of its ERISA Affiliates not to, enter into any Multiemployer Plan.

 

Section 7.10     No Limitation on Upstream Dividends by Subsidiaries. The
Borrower shall not permit any Restricted Subsidiary to enter into or agree, or
otherwise become subject (other than pursuant to Applicable Law), to any
agreement, contract or other arrangement (other than this Agreement or the other
Loan Documents) with any Person pursuant to the terms of which (a) such
Restricted Subsidiary is or would be prohibited from or limited in declaring or
paying any cash dividends or distributions on any class of its Capital Stock
owned directly or indirectly by the Borrower or from making any other
distribution on account of any class of any such Capital Stock (herein referred
to as “Upstream Dividends”) or (b) the declaration or payment of Upstream
Dividends by a Restricted Subsidiary to the Borrower or to another Restricted
Subsidiary, on an annual or cumulative or other basis, is or would be otherwise
limited or restricted.

 

Section 7.11     Nature of Business.

 

(a)     The Borrower shall not, and shall cause each of its Restricted
Subsidiaries not to, alter in any material respect the character or conduct of
the business conducted by the Borrower and its Restricted Subsidiaries as of the
Closing Date.

 

(b)     With respect to the Holding Company and each Intermediate Holding
Company (if any), engage in any business, operations or activities other than
holding all of the Capital Stock of an Intermediate Holding Company or the
Borrower (as applicable) owned thereby, incurrence of Permitted Holding Company
Indebtedness and activities reasonably complementary and incidental thereto.

 

Section 7.12     Anti-Corruption; Sanctions. The Borrower will not request any
Loan or Letter of Credit, and the Borrower shall not use, and shall ensure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Loan or Letter of Credit, directly or
indirectly, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

ARTICLE 8

Default

 

Section 8.1     Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
governmental or non-governmental body:

 

(a)     Any representation or warranty made under this Agreement or any other
Loan Document shall prove incorrect or misleading in any material respect (or
any representation or warranty made under this Agreement or any other Loan
Document that is qualified by materiality or Materially Adverse Effect shall
prove incorrect or misleading in any respect) when made or deemed to be made
hereunder or thereunder;

 

 
125

--------------------------------------------------------------------------------

 

 

(b)     The Borrower shall default in the payment of: (i) any interest on the
Loans or fees or other amounts payable to the Lenders and the Administrative
Agent under any of the Loan Documents, or any of them, when due, and such
Default shall not be cured by payment in full thereof within three (3) Business
Days from the due date; or (ii) any principal on the Loans or reimbursement
obligations with respect to any Letter of Credit when due;

 

(c)     The Borrower, any Intermediate Holding Company or the Holding Company
(as applicable) shall default in the performance or observance of any agreement
or covenant contained in Sections 5.1(a), 5.10, 5.11, 5.13, 5.16, 5.20, 5.21 or
6.5(c) or in Article 7; provided that a breach or default of Section 7.7 shall
not constitute an Event of Default with respect to any Term Loans unless and
until the Required Revolving Lenders have declared all outstanding amounts with
respect thereto to be due and payable and all outstanding Initial Revolving Loan
Commitments and/or Additional Revolving Loan Commitments, as applicable, to be
terminated, in each case in accordance with this Agreement and such declaration
has not been rescinded;

 

(d)     The Borrower shall default in the performance or observance of any
agreement or covenant contained in Article 6 (other than Section 6.5(c)), and
such default shall not be cured within a period of ten (10) days from the
occurrence of such Default;

 

(e)     The Borrower shall default in the performance or observance of any other
agreement or covenant contained in this Agreement not specifically referred to
elsewhere in this Section 8.1, and such default shall not be cured within a
period of thirty (30) days from the occurrence of such Default;

 

(f)     There shall occur any default in the performance or observance of any
agreement or covenant contained in any Loan Document (other than this Agreement)
by any Credit Party or any Subsidiary thereof, which shall not be cured within a
period of thirty (30) days from the occurrence of such Default;

 

(g)     There shall be entered and remain unstayed a decree or order for relief
in respect of the Borrower or any of its Restricted Subsidiaries under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
applicable federal or state bankruptcy law or other similar law, or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or similar
official of the Borrower or any of its Restricted Subsidiaries, or of any
substantial part of their respective properties, or ordering the winding-up or
liquidation of the affairs of the Borrower, or any of its Restricted
Subsidiaries; or an involuntary petition shall be filed against the Borrower or
any of its Restricted Subsidiaries and a temporary stay entered, and (i) such
petition and stay shall not be diligently contested, or (ii) any such petition
and stay shall continue undismissed for a period of sixty (60) consecutive days;

 

 
126

--------------------------------------------------------------------------------

 

 

(h)        The Borrower or any of its Restricted Subsidiaries shall file a
petition, answer or consent seeking relief under Title 11 of the United States
Code, as now constituted or hereafter amended, or any other applicable federal
or state bankruptcy law or other similar law, or the Borrower or any of its
Restricted Subsidiaries shall consent to the institution of proceedings
thereunder or to the filing of any such petition or to the appointment or taking
of possession of a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Borrower or any of its Restricted
Subsidiaries or of any substantial part of their respective properties, or the
Borrower or any of its Restricted Subsidiaries shall fail generally to pay their
respective debts as they become due or shall be adjudicated insolvent; the
Borrower shall suspend or discontinue its business; the Borrower or any of its
Restricted Subsidiaries shall have concealed or removed any of its property with
the intent to hinder or defraud its creditors or shall have made a fraudulent or
preferential transfer under any applicable fraudulent conveyance or bankruptcy
law, or the Borrower or any of its Restricted Subsidiaries shall take any action
in furtherance of any such action;

 

(i)        The occurrence of either of the following events:

 

(1)     judgments which have not been paid or discharged or stayed pending
appeal or removed to bond either (A) within thirty (30) days after the entry
thereof or (B) after the expiration of any stay (as applicable), which are not
covered by insurance or indemnification (where the indemnifying party has agreed
to indemnify and is financially able to do so) shall be entered by any court
against the Borrower or any of its Restricted Subsidiaries for the payment of
money which exceeds either:

 

(x)     $20,000,000 for any such individual judgment, or

 

(y)     $30,000,000 in the aggregate for all such judgments referred to in this
Section 8.1(i)(1) plus the amount of all property of the Borrower or its
Restricted Subsidiaries that is subject to all issuances, levies or similar
processes described in clause (2) below, or

 

(2)      warrants of attachment or execution or similar processes which have not
been paid or discharged or stayed pending appeal or removed to bond either (A)
within thirty (30) days after the issuance or levy thereof or (B) after the
expiration of any stay (as applicable), which are not covered by insurance or
indemnification (where the indemnifying party has agreed to indemnify and is
financially able to do so) shall be issued or levied against property of the
Borrower or any of its Restricted Subsidiaries which, together with all other
such property of the Borrower or any of its Restricted Subsidiaries subject to
other such process, exceeds in value either:

 

(x)     $20,000,000 for each such individual issuance or levy, or

 

(y)     $30,000,000 in the aggregate for all such issuances, levies or similar
processes referred to in this Section 8.1(i)(2), plus all judgments described in
clause (1) above;

 

(j)        An ERISA Event occurs which, together with all other ERISA Events,
has resulted or could reasonably be expected to result in a Materially Adverse
Effect;

 

 
127

--------------------------------------------------------------------------------

 

 

(k)     There shall occur (i) any default under any instrument, document or
agreement relating to (A) any Indebtedness of the Borrower or any of its
Restricted Subsidiaries in an aggregate principal amount exceeding $30,000,000
or (B) any New Securities, or Permitted Holding Company Indebtedness; (ii) any
event or condition the occurrence of which would permit acceleration of such
Indebtedness, or which, as a result of a failure to comply with the terms
thereof, would make such Indebtedness otherwise due and payable, and which event
or condition has not been cured within any applicable cure period or waived in
writing prior to any declaration of an Event of Default or acceleration of the
Loans hereunder; or (iii) any material default under any Hedge Agreement which
would permit the obligation of the Borrower to make payments to the counterparty
thereunder to be then due and payable, and such default has not been cured
within any applicable cure period or waived in writing prior to any declaration
of an Event of Default or acceleration of the Loans hereunder;

 

(l)     Any Loan Document or any material provision thereof, shall at any time
and for any reason be declared by a court of competent jurisdiction to be null
and void, or a proceeding shall be commenced by the Borrower or any of its
Restricted Subsidiaries or by any governmental authority having jurisdiction
over the Borrower or any of its Restricted Subsidiaries seeking to establish the
invalidity or unenforceability thereof (exclusive of questions of interpretation
of any provision thereof), or the Borrower or any of its Restricted Subsidiaries
shall deny that it has any liability or obligation for the payment of principal
or interest purported to be created under any Loan Document;

 

(m)     Any Security Document shall for any reason, fail or cease (except by
reason of lapse of time) to create a valid and perfected and first-priority Lien
on or Security Interest in any portion of the Collateral purported to be covered
thereby other than as a result of the action or inaction of the Administrative
Agent or the Lenders, subject only to Permitted Liens;

 

(n)      At any time prior to a Holding Company Reorganization, (A) any Person
(or group of Persons) is or becomes the “beneficial owner” (within the meaning
of Rules 13d-3 and 13d-5 under the federal Securities Exchange Act of 1934, as
amended), directly or indirectly, of a percentage of the voting Capital Stock of
the Borrower greater than thirty-five percent (35%), other than any Permitted
Holder; or (B) during any period of twenty-four (24) consecutive months,
individuals who at the beginning of such period constituted the Board of
Directors of the Borrower (together with any new directors whose election by
such Board or whose nomination for election by the stockholders of the Borrower
was approved by a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors then in office; or (C) except as permitted
pursuant to this Agreement, the Borrower shall cease or fail to own, directly or
indirectly, beneficial and legal title to all of the issued and outstanding
Capital Stock of each of its Restricted Subsidiaries or any Restricted
Subsidiary of the Borrower shall cease to be a wholly owned Subsidiary of the
Borrower; and

 

(ii)     At any time after a Holding Company Reorganization, (A) any Person (or
group of Persons) is or becomes the “beneficial owner” (within the meaning of
Rules 13d-3 and 13d-5 under the federal Securities Exchange Act of 1934, as
amended), directly or indirectly, of a percentage of the voting Capital Stock of
the Holding Company greater than thirty-five percent (35%), other than any
Permitted Holder; or (B) during any period of twenty-four (24) consecutive
months, individuals who at the beginning of such period constituted the Board of
Directors of the Holding Company (together with any new directors whose election
by such Board or whose nomination for election by the stockholders of the
Holding Company was approved by a majority of the directors then still in office
who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors then in office; or (C) except as
permitted pursuant to this Agreement, the Holding Company shall cease or fail to
own, directly (or indirectly through one or more Intermediate Holding
Companies), beneficial and legal title to all of the issued and outstanding
Capital Stock of the Borrower; or (D) except as permitted pursuant to this
Agreement, the Borrower shall cease or fail to own, directly or indirectly,
beneficial and legal title to all of the issued and outstanding Capital Stock of
each of its Restricted Subsidiaries or any Restricted Subsidiary of the Borrower
shall cease to be a wholly owned Subsidiary of the Borrower;

 

 
128

--------------------------------------------------------------------------------

 

 

(o)     Any License shall be cancelled, terminated, rescinded, revoked,
suspended, impaired, otherwise finally denied renewal, or otherwise modified, in
each case, to the extent the same could, individually or in the aggregate,
reasonably be expected to result in a Materially Adverse Effect, or shall be
renewed on terms that could, individually or in the aggregate, reasonably be
expected to result in a Materially Adverse Effect; or any License shall cease to
be in full force and effect if such failure to be in full force and effect
could, individually or in the aggregate, reasonably be expected to result in a
Materially Adverse Effect; or the grant of any License shall have been stayed,
vacated or reversed, or modified by judicial or administrative proceedings to
the extent the same could, individually or in the aggregate, reasonably be
expected to result in a Materially Adverse Effect; or any administrative law
judge or other representative of the FCC shall have issued an initial decision
in any non-comparative License renewal, License revocation or any comparative
(multiple applicant) proceeding to the effect that any License should be revoked
or not be renewed if such revocation or non-renewal could, individually or in
the aggregate, reasonably be expected to result in a Materially Adverse Effect;
or any other proceeding shall have been instituted by the FCC or shall have been
commenced before any court, the FCC or any other regulatory body that could
reasonably be expected to result in (i) cancellation, termination, rescission,
revocation, impairment, suspension or denial of renewal of a License that could,
individually or in the aggregate, reasonably be expected to result in a
Materially Adverse Effect, (ii) a modification of a License or a renewal thereof
on terms that could, individually or in the aggregate, reasonably be expected to
result in a Materially Adverse Effect, (iii) a forfeiture (within the meaning of
47 C.F.R. Section 1.80 of the FCC Regulations) or effect on or with respect to
any License that could, individually or in the aggregate, reasonably be expected
to result in a Materially Adverse Effect as a result of the failure by the
Borrower or any Restricted Subsidiary thereof to comply with any FCC Regulation
regarding digital television broadcasting or (iv) cancellation, termination,
rescission, revocation, suspension or material impairment of any Necessary
Authorization with respect to the Hoak Acquisition, which could reasonably be
expected to have a Materially Adverse Effect;

 

(p)     Any Operating Agreement shall be revoked or terminated or materially,
adversely modified and not replaced by a substitute reasonably acceptable to the
Administrative Agent within thirty (30) days of such revocation, termination or
modification; or

 

(q)     The Borrower’s on-the-air broadcast operations at any Station shall be
interrupted at any time for more than forty-eight (48) hours, whether or not
consecutive, during any period of five (5) consecutive days, and such
interruption could reasonably be expected to have a Materially Adverse Effect.

 

 
129

--------------------------------------------------------------------------------

 

 

Section 8.2     Remedies.

 

(a)     If an Event of Default specified in Section 8.1 (other than an Event of
Default under Section 8.1(g) or (h)) shall have occurred and shall be
continuing, the Administrative Agent, at the request of the Required Lenders (or
if such Event of Default results solely from a breach of Section 7.7 that has
not become an Event of Default with respect to the Term Loans pursuant to
Section 8.1(c), the Required Revolving Lenders) subject to Section 11.3, shall
(i) (A) terminate the Commitments, and/or (B) declare the principal of and
interest on the Loans and all other amounts owed to the Lenders and the
Administrative Agent under this Agreement, the Notes and any other Loan
Documents to be forthwith due and payable without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived, to the
extent permitted by Applicable Law, anything in this Agreement, the Notes or any
other Loan Document to the contrary notwithstanding, and the Commitments shall
thereupon forthwith terminate and (ii) require the Borrower to, and the Borrower
shall thereupon, deposit in a Controlled Account, as cash collateral for the
Loan Obligations, an amount equal to the maximum amount currently or at any time
thereafter to be drawn on all outstanding Letters of Credit, and the Borrower
hereby pledges to the Administrative Agent, the Lenders and the Issuing Bank and
grants to them a security interest in, all such cash as security for the Loan
Obligations.

 

(b)     Upon the occurrence and continuance of an Event of Default specified in
Section 8.1(g) or (h), all principal, interest and other amounts due hereunder,
and all other Loan Obligations, shall thereupon and concurrently therewith
become due and payable and the Commitments shall forthwith terminate and the
principal amount of the Loans outstanding hereunder shall bear interest at the
Default Rate, and the Borrower shall thereupon, deposit in a Controlled Account,
as cash collateral for the Loan Obligations, an amount equal to the maximum
amount currently or at any time thereafter to be drawn on all outstanding
Letters of Credit, all without any action by the Administrative Agent, the
Lenders, the Required Lenders and the Issuing Bank, or any of them, and without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived, to the extent permitted by Applicable Law, anything in this
Agreement or in the other Loan Documents to the contrary notwithstanding, and
the Borrower hereby pledges to the Administrative Agent, the Lenders and the
Issuing Bank and grants to them a security interest in, all such Cash Collateral
as security for the Loan Obligations. Amounts held in such Cash Collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay the other Loan Obligations as set forth in Section
8.3. After all such Letters of Credit shall have expired or been fully drawn
upon, the Letter of Credit Obligations shall have been satisfied and all other
Loan Obligations shall have been paid in full, the balance, if any, in such Cash
Collateral account shall be returned to the Borrower.

 

(c)     Upon acceleration of the Loan Obligations, as provided in subsection (a)
or (b) of this Section 8.2, the Administrative Agent and the Lenders shall have
all of the post-default rights granted to them, or any of them, as applicable
under the Loan Documents and under Applicable Law.

 

 
130

--------------------------------------------------------------------------------

 

 

(d)     Upon acceleration of the Loan Obligations, as provided in subsection (a)
or (b) of this Section 8.2, the Administrative Agent shall have the right (but
not the obligation) upon the request of the Lenders to operate the business of
the Borrower and its Subsidiaries in accordance with the terms of the Licenses
and pursuant to the terms and subject to any limitations contained in the
Security Documents and, within guidelines established by the Required Lenders,
to make any and all payments and expenditures necessary or desirable in
connection therewith, including, without limitation, payment of wages as
required under the Fair Labor Standards Act, as amended, and of any necessary
withholding taxes to state or federal authorities. In the event the Required
Lenders fail to agree upon the guidelines referred to in the preceding sentence
within six (6) Business Days after the Administrative Agent has begun to operate
the business of the Borrower, the Administrative Agent may, after giving three
(3) days’ prior written notice to the Lenders of its intention to do so, make
such payments and expenditures as it deems reasonable and advisable in its sole
discretion to maintain the normal day-to-day operation of such business. Such
payments and expenditures in excess of receipts shall constitute Advances under
this Agreement, not in excess of the amount of the Commitments. Advances made
pursuant to this Section 8.2(d) shall bear interest as provided in Section
2.3(d) and shall be payable on demand. The making of one or more Advances under
this Section 8.2(d) shall not create any obligation on the part of the Lenders
to make any additional Advances hereunder. No exercise by the Administrative
Agent of the rights granted to it under this Section 8.2(d) shall constitute a
waiver of any other rights and remedies granted to the Administrative Agent and
the Lenders, or any of them, under this Agreement or at law. The Borrower hereby
irrevocably appoints the Administrative Agent as agent for the Lenders, the true
and lawful attorney of the Borrower, in its name and stead and on its behalf, to
execute, receipt for or otherwise act in connection with any and all contracts,
instruments or other documents in connection with the operation of the
Borrower’s business in the exercise of the Administrative Agent’s and the
Lenders’ rights under this Section 8.2(d). Such power of attorney is coupled
with an interest and is irrevocable. The rights of the Administrative Agent
under this Section 8.2(d) shall be subject to its prior compliance with
Applicable Law to the extent applicable to the exercise of such rights.

 

(e)     Upon acceleration of the Loan Obligations, as provided in subsection (a)
or (b) of this Section 8.2, the Administrative Agent, upon request of the
Required Lenders, shall have the right to the appointment of a receiver for the
properties and assets of the Borrower and its Subsidiaries, and the Borrower,
for itself and on behalf of its Subsidiaries, hereby consents to such rights and
such appointment and hereby waives any objection the Borrower or any Subsidiary
may have thereto or the right to have a bond or other security posted by the
Administrative Agent on behalf of the Lenders, in connection therewith. The
rights of the Administrative Agent under this Section 8.2(e) shall be subject to
its prior compliance with Applicable Law to the extent applicable to the
exercise of such rights.

 

Section 8.3     Payments Subsequent to Declaration of Event of Default.

 

(a)     Notwithstanding the provisions of Sections 2.6 and 2.10 or anything to
the contrary contained in this Agreement, after the exercise of remedies
(including rights of setoff) provided for in Section 8.2 (or after the Loans
have automatically become immediately due and payable as contemplated by Section
8.2(b)), any amounts received on account of the Obligations (whether as a result
of any realization on the Collateral, a payment under the Subsidiary Guaranty,
any setoff rights, any distribution in connection with any proceeding under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other applicable federal or state bankruptcy law or other similar law or
otherwise) shall be applied as follows, in any such case until the prior payment
in full in cash of all Obligations:

 

 
131

--------------------------------------------------------------------------------

 

 

first, to the Administrative Agent, Issuing Bank and the Swingline Lender, pro
rata, based on all such amounts then due and payable to them, for any
indemnities, fees, costs and expenses hereunder or under any of the other Loan
Documents then due and payable, including any reasonable costs and expenses
incurred in connection with the collection of such payment or prepayment,
including, without limitation, any reasonable costs incurred by it in connection
with the sale or disposition of any Collateral for the Obligations and all
amounts under Section 5.11 and Section 11.2 (irrespective of whether a claim for
such indemnitees, fees, costs and expenses is allowed or allowable in any
proceeding under any Debtor Relief Law or otherwise);

 

second, to the Lenders with an Initial Revolving Loan Commitment, pro rata,
based on all such amounts then due and payable to them in such capacity, for any
indemnities, fees, costs and expenses hereunder or under any of the other Loan
Documents then due and payable (irrespective of whether a claim for such
indemnitees, fees, costs and expenses is allowed or allowable in any proceeding
under any Debtor Relief Law or otherwise);

 

third, to the Lenders with an Initial Revolving Loan Commitment, the Issuing
Bank, the Swingline Lender and the Administrative Agent, pro rata, based on all
such amounts then due and payable to them, for the payment of any unpaid
interest on the Initial Revolving Loans, Letter of Credit Obligations, Swingline
Loans and other amounts advanced by them (irrespective of whether a claim for
such interest is allowed or allowable in any proceeding under any Debtor Relief
Law or otherwise);

 

fourth, to the Lenders with an Initial Revolving Loan Commitment, the Issuing
Bank and the Swingline Lender, pro rata, based on the principal and other
payment obligations then due and payable to them in respect of all Initial
Revolving Loans, Letter of Credit Obligations and Swingline Loans then
outstanding until all such Loans and Letter of Credit Obligations have been paid
in full; provided that the portion of such payment allocated to any outstanding
undrawn Letters of Credit shall be deposited as set forth in Section 8.2(a) or
(b);

 

fifth, to the Lenders with a Term Loan or Additional Revolving Loan Commitment,
pro rata, based on all such amounts then due and payable to them in such
capacity, for any indemnities, fees, costs and expenses hereunder or under any
of the other Loan Documents then due and payable (irrespective of whether a
claim for such indemnitees, fees, costs and expenses is allowed or allowable in
any proceeding under any Debtor Relief Law or otherwise);

 

sixth, to the Lenders with a Term Loan or Additional Revolving Loan Commitment
and the Hedge Banks, pro rata, based on all such amounts then due and payable to
them in respect of (i) the payment of any unpaid interest on the Term Loans and
Additional Revolving Loans and (ii) any fees, premiums and scheduled periodic
payments due under any Secured Hedge Agreements and any interest accrued thereon
(irrespective of whether a claim for such interest or premiums is allowed or
allowable in any proceeding under any Debtor Relief Law or otherwise);

 

 
132

--------------------------------------------------------------------------------

 

 

seventh, to the Lenders with a Term Loan or Additional Revolving Loan
Commitment, the Hedge Banks and the Cash Management Banks, pro rata, based on
(i) the principal and other payment obligations then due and payable to them in
respect of all Term Loans and Additional Revolving Loans then outstanding, (ii)
breakage, termination or other payments then owing under Secured Hedge
Agreements and (iii) payment obligations under Secured Cash Management
Agreements, until all such obligations have been paid in full (irrespective of
whether a claim for such amounts is allowed or allowable in any proceeding under
any Debtor Relief Law or otherwise); and

 

eighth, to the Borrower or as otherwise required by law.

 

(a)     If any Secured Party collects or received any amounts received on
account of the Obligations to which it is not entitled under this Section 8.3,
such Secured Party shall hold the same in trust for the Secured Parties and
shall forthwith deliver the same to the Administrative Agent, for the account of
the Secured Parties, to be applied in accordance with this Section 8.3.

 

(b)     Without limiting the generality of the foregoing, this Section 8.3 is
intended to constitute and shall be deemed to constitute a “subordination
agreement” within the meaning of Section 510(a) of the Bankruptcy Code of the
United States and is intended to be and shall be interpreted to be enforceable
to the maximum extent permitted pursuant to applicable non-bankruptcy law.

 

(c)     Notwithstanding the foregoing, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article 9 for
itself and its Affiliates as if a “Lender” party hereto.

 

Section 8.4     Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan or
Letter of Credit Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

 
133

--------------------------------------------------------------------------------

 

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.4, 5.11,
9.9 and 11.2) allowed in such judicial proceeding; and

 

(b)     to file and prove a claim for the whole amount of the principal to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.4, 5.11, 9.9 and 11.2. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

Section 8.5     Credit Bidding.

 

(a)     The Administrative Agent, on behalf of itself and the Secured Parties,
shall, upon the direction of the Required Lenders, have the right to credit bid
and purchase (either directly or through one or more acquisition entities) for
the benefit of the Administrative Agent and the Secured Parties all or any
portion of Collateral (i) at any sale thereof conducted by the Administrative
Agent at the direction of the Required Lenders under the provisions of the
Uniform Commercial Code, including pursuant to Sections 9-610 or 9-620 of the
Uniform Commercial Code, (ii) at any sale thereof conducted under the provisions
of the United States Bankruptcy Code, including Section 363 thereof or a sale
under a confirmed plan of reorganization, or (iii) at any other sale or
foreclosure conducted by the Administrative Agent at the direction of the
Required Lenders (whether by judicial action or otherwise) in accordance with
Applicable Law. In connection with any such credit bid, the Obligations shall be
credit bid on a ratable basis with Obligations in respect of contingent or
unliquidated claims receiving contingent interest in the acquired assets (or
Capital Stock of any acquisition entity used in connection with such
acquisition) that would vest upon the liquidation of such claims. Such credit
bid or purchase may be completed through one or more acquisition vehicles formed
by the Administrative Agent to make such credit bid or purchase and, in
connection therewith, the Administrative Agent is authorized, on behalf of
itself and the other Secured Parties, to adopt documents providing for the
governance of the acquisition vehicle or vehicles, and assign the applicable
Obligations to any such acquisition vehicle in exchange for Capital Stock and/or
debt issued by the applicable acquisition vehicle (which shall be deemed to be
held for the ratable account of the applicable Secured Parties on the basis of
the Obligations so assigned by each Secured Party); provided that any actions by
the Administrative Agent with respect to such acquisition vehicle, including the
disposition of assets and Capital Stock thereof shall be governed, directly or
indirectly, by the vote of the Required Lenders without giving effect to
limitations on actions of the Required Lenders in Section 11.12.

 

 
134

--------------------------------------------------------------------------------

 

 

(b)     Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action prior to maturity
under any Loan Document, or exercise any right that it might otherwise have
under Applicable Law to credit bid at foreclosure sales, Uniform Commercial Code
sales or other similar dispositions of Collateral.

 

ARTICLE 9

The Administrative Agent

 

Section 9.1     Appointment and Authority. Each of the Lenders (including in its
capacity as a potential Hedge Bank or Cash Management Bank) and the Issuing Bank
hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and neither the Borrower
nor any Subsidiary shall have rights as a third party beneficiary of any of such
provisions.

 

Section 9.2     Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

Section 9.3     Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and

 

 
135

--------------------------------------------------------------------------------

 

 

(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.12 and Section 8.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Bank.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 3 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Section 9.4     Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

 
136

--------------------------------------------------------------------------------

 

 

Section 9.5     Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Section 9.6     Resignation of Administrative Agent.

 

(a)     The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, in consultation with the Borrower
(provided that no such consultation shall be required if an Event of Default has
occurred and is continuing), on behalf of the Lenders and the Issuing Bank,
appoint a successor Administrative Agent meeting the qualifications set forth
above provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Bank under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Sections 5.11
and 11.2 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

(b)     Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank, (ii) the retiring
Issuing Bank shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of Credit.

 

 
137

--------------------------------------------------------------------------------

 

 

Section 9.7     Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 9.8     No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agent, documentation agents, co-agents,
book manager, lead manager, arranger, Lead Arrangers or co-arranger listed on
the cover page or signature pages hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Bank hereunder.

 

Section 9.9     Indemnification. To the extent that the Borrower for any reason
fails to pay any amount required under Section 5.11 or Section 11.2 of this
Agreement to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Bank or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Bank in
connection with such capacity. The obligations of the Lenders under this Section
are subject to the provisions of Section 11.18.

 

Section 9.10     Collateral and Guaranty Matters. The Lenders (including in its
or any of its Affiliate’s capacities as a potential Hedge Bank or Cash
Management Bank) irrevocably authorize the Administrative Agent, at its option
and in its discretion,

 

(a)     to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of itself and the Secured Parties,
under any Loan Document (i) upon the termination of the Commitments and payment
in full of all Obligations (other than (1) contingent indemnification
obligations and (2) obligations and liabilities under Secured Cash Management
Agreements or Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank shall have been made) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
Issuing Bank shall have been made), (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) subject to Section 11.12(j), if approved, authorized or
ratified in writing by the Required Lenders;

 

 
138

--------------------------------------------------------------------------------

 

 

(b)     to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
Collateral that is permitted by clauses (l), (q) and (r) of the definition of
“Permitted Liens”;

 

(c)     to release any Restricted Subsidiary from its obligations under the
Subsidiary Guaranty if such Restricted Subsidiary ceases to be a Restricted
Subsidiary as a result of a transaction permitted hereunder; and

 

(d)     to negotiate and enter into any necessary and customary intercreditor
agreements with the holders of any senior Indebtedness issued pursuant to the
terms of Section 2.14 and/or 7.1(m).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Restricted Subsidiary from its obligations under the Subsidiary Guaranty
pursuant to this Section.

 

Section 9.11     Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.3 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article 9 to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

 

ARTICLE 10

Change in Circumstances Affecting LIBOR Advances

 

Section 10.1     LIBOR Basis Determination Inadequate or Unfair. If with respect
to any proposed LIBOR Advance for any Interest Period, (a) the Administrative
Agent determines after consultation with the Lenders that (i) deposits in
Dollars (in the applicable amount) are not being offered to each of the Lenders
in the relevant market for such Interest Period or (ii) reasonable and adequate
means do not exist for the ascertaining the LIBOR Basis for such Interest Period
with respect to a proposed LIBOR Advance or (b) the Required Lenders shall
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Basis does not adequately and fairly reflect the cost to
such Lenders of making or maintaining LIBOR Advances during such Interest
Period, the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such situation no longer exist
(which notice shall be promptly given following the Administrative Agent’s
knowledge of the termination of any such circumstance), the obligations of any
affected Lender to make its portion of such LIBOR Advances shall be suspended.

 

 
139

--------------------------------------------------------------------------------

 

 

Section 10.2     Illegality. If after the Closing Date, the adoption of any
Applicable Law, or any change in any Applicable Law (whether adopted before or
after the Closing Date), or any change in interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
with any directive (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, shall make it
unlawful or impossible for any Lender to make, maintain or fund its portion of
LIBOR Advances, such Lender shall so notify the Administrative Agent, and the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Borrower. Before giving any notice to the Administrative Agent pursuant
to this Section 10.2, such Lender shall designate a different lending office if
such designation will avoid the need for giving such notice and will not, in the
sole reasonable judgment of such Lender, be otherwise materially disadvantageous
to such Lender. Thereafter, until the Administrative Agent notifies the Borrower
that such circumstances no longer exist, (i) the obligations of the Lenders to
make LIBOR Advances, and the right of the Borrower to convert any Advance to a
LIBOR Advance or continue any Advance as a LIBOR Advance shall be suspended and
thereafter the Borrower may select only Base Rate Advances and (ii) if any of
the Lenders may not lawfully continue to maintain a LIBOR Advance to the end of
the then current Interest Period applicable thereto, the applicable Advance
shall immediately be converted to a Base Rate Advance for the remainder of such
Interest Period.

 

Section 10.3     Increased Costs.

 

(a)         Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Basis) or the Issuing Bank;

 

(ii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)     impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Advances made by such Lender or any Letter of Credit or
participation therein;

 

 
140

--------------------------------------------------------------------------------

 

 

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Bank or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, the Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Bank or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender, the
Issuing Bank or other Recipient, the Borrower shall promptly pay to any such
Lender, the Issuing Bank or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, the Issuing Bank or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)     Certificates for Reimbursement. A certificate of a Lender, the Issuing
Bank or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender, the Issuing Bank, such other Recipient or any of their
respective holding companies, as the case may be, as specified in paragraph (a)
of this Section or in Section 2.11 and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender, the
Issuing Bank or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

 

(c)     Delay in Requests. Failure or delay on the part of any Lender, the
Issuing Bank or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s, the Issuing Bank’s or
such other Recipient’s right to demand such compensation; provided that the
Borrower shall not be required to compensate any Lender, the Issuing Bank or any
other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such
Lender, the Issuing Bank or such other Recipient, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s, the Issuing Bank’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

Section 10.4     Effect On Other Advances. If notice has been given pursuant to
Section 10.1, 10.2 or 10.3 suspending the obligation of any Lender to make its
portion of any type of LIBOR Advance, or requiring such Lender’s portion of
LIBOR Advances to be repaid or prepaid, then, unless and until such Lender
notifies the Borrower that the circumstances giving rise to such repayment no
longer apply, all amounts which would otherwise be made by such Lender as its
portion of LIBOR Advances shall, unless otherwise notified by the Borrower, be
made instead as Base Rate Advances.

 

Section 10.5     Claims for Increased Costs and Taxes.

 

(a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11 or Section 10.3, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12, then such
Lender shall, at the request of the Borrower, use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.11, Section 2.12 or Section 10.3, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

 
141

--------------------------------------------------------------------------------

 

 

(b)     Replacement of Lenders. If any Lender requests compensation under
Section 10.3, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.12, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 10.5(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.5), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.11,
Section 2.12 or Section 10.3) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(i)       the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.5;

 

(ii)      such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(iii)     in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or Section 10.3 or payments required to be made
pursuant to Section 2.12, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)     such assignment does not conflict with Applicable Law; and

 

(v)     in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

 
142

--------------------------------------------------------------------------------

 

 

ARTICLE 11

Miscellaneous

 

Section 11.1     Notices.

 

(a)          Notices Generally. Except as otherwise expressly provided herein,
all notices and other communications under this Agreement and the other Loan
Documents (unless otherwise specifically stated therein) shall be in writing and
shall be deemed to have been given three (3) Business Days after deposit in the
mail, designated as certified mail, return receipt requested, postage-prepaid,
or one (1) Business Day after being entrusted to a reputable commercial
overnight delivery service for next day delivery, or when sent on a Business Day
prior to 5:00 p.m. by telecopy addressed to the party to which such notice is
directed at its address determined as provided in this Section 11.1. All notices
and other communications under this Agreement shall be given to the parties
hereto at the following addresses:

 

(i)            If to the Borrower, to it at:

 

Gray Television, Inc.

4370 Peachtree Road, N.E.

Atlanta, Georgia 30319

Attention: James C. Ryan

Telecopy: (404) 261-9607

Website: http://www.gray.tv

 

with a copy to:

 

Jones Day

1420 Peachtree Street, N.E., Suite 800

Atlanta, Georgia 30309

Attention: Todd Roach

Telephone: (404) 581-8274

Telecopy: (404) 581-8003

 

(ii)           If to the Administrative Agent, to it at:

 

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention: Syndication Agency Services

Telephone: (704) 590-2703

Telecopy: (704) 715-0092

 

 
143

--------------------------------------------------------------------------------

 

 

with a copy to:

 

Wells Fargo Bank, National Association

301 South College Street, 14th Floor

D1053-144

Charlotte, NC 28288

Attention: Tray Jones

Telephone: (704) 383-2313

Telecopy: (704) 383-7611

 

(iii)     If to the Lenders, to them at the addresses set forth in the Register.

 

The failure to provide copies shall not affect the validity of the notice given
to the primary recipient.

 

(b)          Change of Address. Any party hereto may change the address to which
notices shall be directed under this Section 11.1 by giving ten (10) days’
written notice of such change to the other parties.

 

(c)          Platform.

 

(i)        Each Credit Party agrees that the Administrative Agent may, but shall
not be obligated to, make the Borrower Materials available to the Issuing Bank
and the other Lenders by posting the Borrower Materials on the Platform.

 

(ii)       The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Borrower Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Borrower Materials. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Bank or any other Person
for indirect, special, incidental, consequential or punitive damages, losses or
expenses (as opposed to actual damages, losses or expenses).

 

 
144

--------------------------------------------------------------------------------

 

 

(d)     Private Side Designation. Each Public Lender agrees to cause at least
one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States Federal and state securities Applicable
Laws, to make reference to Borrower Materials that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Applicable
Laws.

 

Section 11.2     Expenses.

 

(a)     Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Bank (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Issuing Bank) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)     Payments. All amounts due under this Section and Section 5.11 shall be
payable promptly after written demand therefor.

 

Section 11.3     Waivers. The rights and remedies of the Administrative Agent
and the Lenders under this Agreement and the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies which they would
otherwise have. No failure or delay by the Administrative Agent, the Required
Lenders, or the Lenders, or any of them, in exercising any right, shall operate
as a waiver of such right. The Administrative Agent and the Lenders expressly
reserve the right to require strict compliance with the terms of this Agreement
in connection with any future funding of a Request for Advance. In the event the
Lenders decide to fund a Request for Advance at a time when the Borrower is not
in strict compliance with the terms of this Agreement, such decision by the
Lenders shall not be deemed to constitute an undertaking by the Lenders to fund
any further Request for Advance or preclude the Lenders or the Administrative
Agent from exercising any rights available under the Loan Documents or at law or
equity. Any waiver or indulgence granted by the Administrative Agent, the
Lenders, or the Required Lenders, shall not constitute a modification of this
Agreement or any other Loan Document, except to the extent expressly provided in
such waiver or indulgence, or constitute a course of dealing at variance with
the terms of this Agreement or any other Loan Document such as to require
further notice of their intent to require strict adherence to the terms of this
Agreement or any other Loan Document in the future.

 

 
145

--------------------------------------------------------------------------------

 

 

Section 11.4     Set-Off. If an Event of Default shall have occurred and be
continuing, each Secured Party, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Secured Party, the Issuing Bank or any such Affiliate to or
for the credit or the account of the Borrower or any Subsidiary against any and
all of the obligations of the Borrower or such Subsidiary now or hereafter
existing under this Agreement or any other Loan Document to such Secured Party
or the Issuing Bank, irrespective of whether or not such Secured Party or the
Issuing Bank shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Subsidiary may be
contingent or unmatured or are owed to a branch or office of such Secured Party
or the Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Secured Party, the Issuing
Bank and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Secured Party,
the Issuing Bank or their respective Affiliates may have. Each Lender and the
Issuing Bank agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

Section 11.5     Successors and Assigns; Participations.

 

(a)        Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any Subsidiary may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)        Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Initial Revolving Loan Commitment
and, if applicable, its Additional Revolving Loan Commitment, and the Loans at
the time owing to it); provided that, in each case, any such assignment shall be
subject to the following conditions:

 

(i)      Minimum Amounts.

 

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

 
146

--------------------------------------------------------------------------------

 

 

(B)     in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Initial Revolving Loan Commitment or the Additional Revolving
Loan Commitment, or $1,000,000, in the case of any assignment in respect of any
Term B-2 Loan, unless each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that the
Borrower shall be deemed to have given its consent ten (10) Business Days after
the date written notice thereof has been delivered by the assigning Lender
(through the Administrative Agent) unless such consent is expressly refused by
the Borrower prior to such tenth (10th) Business Day;

 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate classes
on a non-pro rata basis;

 

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

(A)     the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof; and provided, further,
that the Borrower’s consent shall not be required during the primary syndication
of the Term B-2 Loan Commitments and the Term B-2 Loan;

 

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Initial Revolving Loans or Additional Revolving Loans if such
assignment is to a Person that is not a Lender with an Initial Revolving Loan
Commitment or an Additional Revolving Loan Commitment, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) the Term B-2 Loan
to a Person who is not a Lender, an Affiliate of a Lender or an Approved Fund;
and

 

(C)     the consents of the Issuing Bank and the Swingline Lender shall be
required for any assignment in respect of the Initial Revolving Loan Commitment.

 

 
147

--------------------------------------------------------------------------------

 

 

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)      No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of its Subsidiaries or Affiliates or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

 

(vi)     No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

 

(vii)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Initial Revolving Loan
Commitment Ratio. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.9, 2.11, 2.12, 5.11, and 11.2 and Article 10 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section (other than a purported assignment to a natural
Person or the Borrower or any of the Borrower’s Subsidiaries or Affiliates,
which shall be null and void).

 

 
148

--------------------------------------------------------------------------------

 

 

(c)     Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Incremental Increase Amendment delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender (but only to the extent of entries
in the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.

 

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Bank, the Swingline Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 9.9 with
respect to any payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in the first
proviso to Section 11.12 that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.9, 2.11, 2.12
and Article 10 (subject to the requirements and limitations therein, including
the requirements under Section 2.12(g) (it being understood that the
documentation required under Section 2.12(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 10.5 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 2.12 or
10.3, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower's request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 10.5(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.4 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.10 as
though it were a Lender.

 

 
149

--------------------------------------------------------------------------------

 

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)     Cashless Settlement. Notwithstanding anything to the contrary contained
in this Agreement, any Lender may exchange, continue or rollover all or a
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.

 

 
150

--------------------------------------------------------------------------------

 

 

Section 11.6     No Advisory or Fiduciary Responsibility.

 

(a)     In connection with all aspects of each transaction contemplated hereby,
each Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Lead
Arrangers and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Lead Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees (except as otherwise agreed in writing by Wells Fargo Securities, LLC
as financial advisor to the Borrower in connection with the Schurz Acquisition),
(iii) none of the Administrative Agent, the Lead Arrangers or the Lenders has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrower with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any Lead Arranger or Lender has advised or is currently advising the Borrower or
any of its Affiliates on other matters) and none of the Administrative Agent,
the Lead Arrangers or the Lenders has any obligation to the Borrower or any of
its Affiliates with respect to the financing transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents, (iv) the Lead Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from, and may conflict with, those of the Borrower and its
Affiliates, and none of the Administrative Agent, the Lead Arrangers or the
Lenders has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship and (v) the Administrative Agent, the
Lead Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate. To the fullest extent permitted by law, each Credit Party
hereby waives and releases any claims that it may have against the
Administrative Agent, the Lead Arrangers or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

(b)     Each Credit Party acknowledges and agrees that each Lender, the Lead
Arrangers and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, any of the Borrower, the Holding Company,
any Affiliate thereof or any other person or entity that may do business with or
own securities of any of the foregoing, all as if such Lender, Lead Arranger or
Affiliate thereof were not a Lender or Lead Arranger or an Affiliate thereof (or
an agent or any other person with any similar role under the credit facilities
established hereunder) and without any duty to account therefor to any other
Lender, the Lead Arrangers, the Holding Company, the Borrower or any Affiliate
of the foregoing.  Each Lender, the Lead Arrangers and any Affiliate thereof may
accept fees and other consideration from the Holding Company, the Borrower or
any Affiliate thereof for services in connection with this Agreement, the credit
facilities established hereunder or otherwise without having to account for the
same to any other Lender, the Lead Arrangers, the Holding Company, the Borrower
or any Affiliate of the foregoing.

 

Section 11.7     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement shall
be effective as delivery of an original counterpart of this Agreement and
delivery of or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
such other document or instrument, as applicable.

 

 
151

--------------------------------------------------------------------------------

 

 

Section 11.8     Governing Law. This Agreement, and the other Loan Documents,
unless otherwise expressly set forth therein, shall be governed by, construed
and enforced in accordance with the law of the State of New York applicable to
agreements made to be performed in New York. If any action or proceeding shall
be brought by the Administrative Agent or any Lender hereunder or under any
other Loan Document in order to enforce any right or remedy under this Agreement
or any other Loan Document, the Borrower hereby consents and will, and the
Borrower will cause each Subsidiary to, submit to the jurisdiction of any state
or federal court of competent jurisdiction sitting in the county of New York on
the date of this Agreement. The Borrower, for itself and on behalf of its
Subsidiaries, hereby agrees that, to the extent permitted by Applicable Law,
service of the summons and complaint and all other process which may be served
in any such suit, action or proceeding may be effected by mailing by registered
mail a copy of such process to the offices of the Borrower at the address given
in Section 11.1 and that personal service of process shall not be required.
Nothing herein shall be construed to prohibit service of process by any other
method permitted by law, or the bringing of any suit, action or proceeding in
any other jurisdiction. The Borrower agrees that final judgment in such suit,
action or proceeding shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment or in any other manner provided by
Applicable Law.

 

Section 11.9     Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof in that jurisdiction or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 11.10     Interest.

 

(a)     In no event shall the amount of interest due or payable hereunder exceed
the maximum rate of interest allowed by Applicable Law, and in the event any
such payment is inadvertently made by the Borrower or inadvertently received by
the Administrative Agent or any Lender, then such excess sum shall be credited
as a payment of principal, unless the Borrower shall notify the Administrative
Agent or such Lender, in writing, that it elects to have such excess sum
returned forthwith. It is the express intent hereof that the Borrower not pay
and the Administrative Agent and the Lenders not receive, directly or indirectly
in any manner whatsoever, interest in excess of that which may legally be paid
by the Borrower under Applicable Law.

 

(b)     Notwithstanding the use by the Lenders of the Base Rate and the LIBOR as
reference rates for the determination of interest on the Loans, the Lenders
shall be under no obligation to obtain funds from any particular source in order
to charge interest to the Borrower at interest rates related to such reference
rates.

 

Section 11.11     Table of Contents and Headings. The Table of Contents and the
headings of the various subdivisions used in this Agreement are for convenience
only and shall not in any way modify or amend any of the terms or provisions
hereof, nor be used in connection with the interpretation of any provision
hereof.

 

 
152

--------------------------------------------------------------------------------

 

 

Section 11.12     Amendment and Waiver. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

 

(a)     waive any condition set forth in Section 3.1 without the written consent
of each Lender directly affected thereby;

 

(b)     amend, modify or waive (A) Section 3.2, or waive any Default or Event of
Default for the purpose of waiving the requirements of Section 3.2, or amend,
modify or waive any other provision of this Agreement, if the effect of such
amendment, modification or waiver is to require the Lenders with an Initial
Revolving Loan Commitment (pursuant to, in the case of any amendment,
modification or waiver of a provision other than Section 3.2, any substantially
concurrent request by the Borrower for a borrowing, Conversion or Continuation
of Initial Revolving Loans or Swingline Loans or issuance, increase, extension
or renewal of any Letter of Credit) to make Initial Revolving Loans or
participate in Swingline Loans or Letters of Credit when such Lenders would not
otherwise be required to do so or (B) the amount of the Available Letter of
Credit Commitment and/or the Swingline Commitment, in each case without the
prior written consent of the Required Initial Revolving Lenders;

 

(c)     amend, extend or increase any Commitment of any Lender (or reinstate any
Initial Revolving Loan Commitment or Additional Revolving Loan Commitment
terminated pursuant to Section 8.2) or the amount of Loans of any Lender without
the written consent of such Lender;

 

(d)     postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) without the written consent of
each Lender directly affected thereby;

 

(e)     reduce the principal of, or the rate of interest specified herein on,
any Loan or payment owed under Section 2.13(d), or (subject to clause (iv) of
the second proviso to this Section) any fees or other amounts payable hereunder
or under any other Loan Document without the written consent of each Lender
directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary to (i) waive any obligation of the Borrower to pay
interest at the Default Rate during the continuance of any Event of Default or
(ii) subject to clause (v) of the second proviso to this Section, amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
payment owed under Section 2.13(d), or to reduce any fee payable hereunder;

 

(f)     (i) change (A) Section 2.10, or Section 8.3 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby or (B) Section 8.3 in a manner adverse to
the priority status of the Lenders with an Initial Revolving Loan Commitment
without the prior written consent of each of the Lenders with an Initial
Revolving Loan Commitment or (ii) (A) amend, modify or waive Sections
2.17(a)(ii), 2.17(a)(vii) or 2.17(a)(xii) or (B) except as expressly permitted
in Section 9.10(b), subordinate the priority of the Liens granted under the Loan
Documents, in each case under this clause (ii), without the prior written
consent of each Lender with an Initial Revolving Loan Commitment;

 

 
153

--------------------------------------------------------------------------------

 

 

(g)     change Section 2.6(b)(iii), (iv), (v) or (vi) in a manner that would
alter the order of application of amounts prepaid pursuant thereto in a manner
materially adverse to any Lender without the written consent of such Lender;

 

(h)     change any provision of this Section or the definition of “Required
Lenders”, “Required Revolving Lenders”, “Required Initial Revolving Lenders”,
“Required Additional Revolving Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly affected thereby;

 

(i)     release all of the guarantors or release guarantors comprising
substantially all of the credit support for the Obligations, in either case,
from the Subsidiary Guaranty (other than as authorized in Section 9.10), without
the written consent of each Lender;

 

(j)     release all or substantially all of the value of the Collateral or
release any Security Document (other than as authorized in Section 9.10 or as
otherwise specifically permitted or contemplated in this Agreement or the
applicable Security Document) without the written consent of each Lender;

 

(k)     amend, modify or waive Section 3.2, or waive any Default or Event of
Default for the purpose of waiving the requirements of Section 3.2, or amend,
modify or waive any other provision of this Agreement, if the effect of such
amendment, modification or waiver is to require the Lenders with an Additional
Revolving Loan Commitment (pursuant to, in the case of any amendment,
modification or waiver of a provision other than Section 3.2, any substantially
concurrent request by the Borrower for a borrowing, Conversion or Continuation
of Additional Revolving Loans) to make Additional Revolving Loans when such
Lenders would not otherwise be required to do so, without the prior written
consent of the Required Additional Revolving Lenders;

 

 
154

--------------------------------------------------------------------------------

 

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Request for Issuance of Letter of Credit relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement or any Request for Advance relating to any Swingline Loan made by it;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Administrative Agent Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; (v) unless a breach of Section 7.7 has become an Event of
Default with respect to the Term Loans in accordance with Section 8.1(c), any
amendment, waiver or consent of Section 7.7 (or any defined terms used therein,
but only for purposes of Section 7.7 and not for any other purposes, including,
without limitation, any pro forma compliance or incurrence tests) may only be
effected with consent of the Borrower and the Required Revolving Lenders (or the
Administrative Agent with the consent of the Required Revolving Lenders) and
shall not require the vote of any Lender holding Term Loans or a Commitment to
make Term Loans; (vi) any amendment, modification or waiver of any of Sections
7.3(c) or 7.4(c) or any of the definitions of “Specified Servicing Amendment”,
“Specified Servicing Arrangement” or “Specified Servicing Provider Sale” may
only be effected with consent of the Borrower and the Required Revolving Lenders
(or the Administrative Agent with the consent of the Required Revolving Lenders)
and shall not require the vote of any Lender holding Term Loans or a Commitment
to make Term Loans; (vii) no amendment, waiver or consent shall include any Real
Property in the Collateral or require the creation of a Lien or Security
Interest in any Real Property unless approved by each Lender holding an Initial
Revolving Loan Commitment or Additional Revolving Loan Commitment and shall not
require the vote of any Lender holding Term Loans or a Commitment to make Term
Loans and (viii) the Administrative Agent and the Borrower shall be permitted to
amend any provision of the Loan Documents (and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

 

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on behalf of such Lender and
without further action or consent by such Lender, to enter into amendments or
modifications to this Agreement (including, without limitation, amendments to
this Section 11.12) or any of the other Loan Documents or to enter into
additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to effectuate the terms of Sections 2.14, 2.18 or Article
13 of this Agreement (including, without limitation, as applicable, (1) to
permit the Incremental Increases and the Loans made in connection therewith to
share ratably in the benefits of this Agreement and the other Loan Documents,
(2) to permit the Incremental Term Loans to be structured as second lien credit
facilities (including amendments to Section 2.6(b)), (3) to include the Lenders
with an Additional Revolving Loan Commitment, an Incremental Term Loan
Commitment or outstanding Incremental Term Loans in any determination of
Required Lenders and (4) to include the Lenders with an Additional Revolving
Loan Commitment in any determination of Required Revolving Lenders); provided
that no amendment or modification shall result in any increase in the amount of
any Lender’s Commitment or any increase in any Lender’s Commitment Ratio, in
each case, without the written consent of such affected Lender.

 

Section 11.13     Entire Agreement. Except as otherwise expressly provided
herein, this Agreement and the other documents described or contemplated herein
will embody the entire agreement and understanding among the parties hereto and
thereto and supersede all prior agreements and understandings relating to the
subject matter hereof and thereof.

 

Section 11.14     Other Relationships. No relationship created hereunder or
under any other Loan Document shall in any way affect the ability of the
Administrative Agent and each Lender to enter into or maintain business
relationships with the Borrower or any of its Affiliates beyond the
relationships specifically contemplated by this Agreement and the other Loan
Documents.

 

 
155

--------------------------------------------------------------------------------

 

 

Section 11.15     Directly or Indirectly. If any provision in this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such Person, whether or not expressly
specified in such provision.

 

Section 11.16     Reliance on and Survival of Various Provisions. All covenants,
agreements, statements, representations and warranties made herein or in any
certificate delivered pursuant hereto (a) shall be deemed to have been relied
upon by the Administrative Agent and each of the Lenders notwithstanding any
investigation heretofore or hereafter made by them, and (b) shall survive the
execution and delivery of the Loan Documents and shall continue in full force
and effect so long as any Loan Obligation is outstanding and unpaid. Any right
to indemnification hereunder, including, without limitation, rights pursuant to
Sections 2.9, 2.11, 2.12, 5.11, 10.3 and 11.2, shall survive the termination of
this Agreement and the payment and performance of all Loan Obligations.

 

Section 11.17     Senior Indebtedness. The Obligations are secured by the
Security Documents and are intended by the parties hereto to be in parity with
the Secured Hedge Agreements and Secured Cash Management Agreements and senior
in right of payment to all other Indebtedness of the Borrower.

 

Section 11.18     Obligations Several. The obligations of the Administrative
Agent and each of the Lenders hereunder are several, not joint.

 

Section 11.19     Survival of Indemnities. Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of Sections 5.11 and 9.9 and this
Article 11 and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against claims arising after such
termination (in respect of events occurring prior to such termination) as well
as before.

 

Section 11.20     Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Loan Obligations
arising hereunder or under any other Loan Document shall have been paid and
satisfied in full (other than contingent and expense obligations for which no
claim has been made) and all Commitments have been terminated. The
Administrative Agent is hereby permitted to release all Liens on the Collateral
in favor of the Administrative Agent, for the ratable benefit of itself and the
Lenders, upon repayment of the outstanding principal of and all accrued interest
on the Loans, payment of all outstanding fees and expenses hereunder and the
termination of the Lender’s Commitments unless the Administrative Agent has
received written notice prior to such release from the holder of any obligations
owing by any Credit Party under (i) any Secured Hedge Agreement and (ii) any
Secured Cash Management Agreement that such obligations remains outstanding. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

 

Section 11.21     Advice of Counsel. Each of the parties represents to each
other party hereto that it has discussed this Agreement with its counsel.

 

 
156

--------------------------------------------------------------------------------

 

 

Section 11.22     No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

Section 11.23     USA Patriot Act. The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with such Act.

 

Section 11.24     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by, or required to be disclosed to, any rating agency, or regulatory
or similar authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement, under any other Loan Document or under any
Secured Hedge Agreement or Secured Cash Management Agreement, or any action or
proceeding relating to this Agreement, any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (iii) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund, (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding the Borrower and its Subsidiaries, the Loans and
the Loan Documents in connection with ratings issued with respect to an Approved
Fund, (g) on a confidential basis to (i) any rating agency in connection with
rating the Borrower or its Subsidiaries or the credit facilities or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities; (h) with the
consent of the Borrower, (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, (j) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender, the
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower or (k) to governmental regulatory
authorities in connection with any regulatory examination of the Administrative
Agent or any Lender or in accordance with the Administrative Agent’s or any
Lender’s regulatory compliance policy if the Administrative Agent or such Lender
deems necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates.
For purposes of this Section, “Information” shall mean all information received
from any Credit Party or any Subsidiary thereof relating to any Credit Party or
any Subsidiary thereof or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the Issuing Bank on a nonconfidential basis prior to disclosure by any Credit
Party or any Subsidiary thereof; provided that, in the case of information
received from a Credit Party or any Subsidiary thereof after the Closing Date,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

 
157

--------------------------------------------------------------------------------

 

 

Section 11.25     Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Second Amended and Restated
Credit Agreement (as amended) effective from and after the Restatement Effective
Date. The execution and delivery of this Agreement shall not constitute a
novation of any indebtedness or other obligations owing to the Lenders or the
Administrative Agent under the Second Amended and Restated Credit Agreement
based on facts or events occurring or existing prior to the execution and
delivery of this Agreement, and the execution and delivery of the Restatement
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under this
Agreement based on facts or events occurring or existing prior to the execution
and delivery of the Restatement Agreement. On the Restatement Effective Date,
the credit facilities described in the Second Amended and Restated Credit
Agreement shall be amended, supplemented, modified and restated in their
entirety by the facilities described herein, and all loans and other obligations
of the Borrower outstanding as of such date under the Second Amended and
Restated Credit Agreement shall be deemed to be Loans and Loan Obligations
outstanding under the corresponding facilities described herein, without any
further action by any Person, except that the Administrative Agent shall make
such transfers of funds as are necessary in order that the outstanding balance
of such Loans, together with any Loans funded on the Restatement Effective Date,
reflect the respective Commitment of the Lenders hereunder. In furtherance of
the foregoing, each of the Lenders hereby authorizes the Administrative Agent to
enter into each respective Security Document on its behalf (such Lender’s
signature to this Agreement being conclusive evidence of such authorization). On
the Restatement Effective Date, the credit facilities described in the Second
Amended and Restated Credit Agreement immediately prior to the effectiveness of
the Restatement Agreement shall be exchanged and replaced as described herein
and in the Restatement Agreement, and the Administrative Agent shall make such
transfers of funds as are necessary in order that the outstanding balance of
such Loans, together with any Loans funded on the Restatement Effective Date,
reflect the respective Commitment of the Lenders hereunder. In furtherance of
the foregoing, each of the Lenders hereby authorizes the Administrative Agent to
enter into each respective Security Document on its behalf (such Lender’s
signature or consent to the Restatement Agreement being conclusive evidence of
such authorization).

 

 
158

--------------------------------------------------------------------------------

 

 

This Agreement is subject to Section 5 of the Restatement Agreement, the terms
and provisions of which are incorporated herein by reference as if fully set
forth herein.

 

Section 11.26     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)         the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

ARTICLE 12

Waiver of Jury Trial

 

Section 12.1     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 
159

--------------------------------------------------------------------------------

 

 

ARTICLE 13

Holding Company Reorganization

 

Section 13.1     Holding Company Reorganization. Notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents, the parties
hereto acknowledge and agree that (i) so long as no Default or Event of Default
has occurred and is continuing and (ii) the Borrower is in pro forma compliance
with the financial covenant set forth in Section 7.7 and the Debt Incurrence
Test, in each case after giving effect to such Holding Company Reorganization
(regardless of whether a Suspension Period is in effect at such time), the
Borrower and its Subsidiaries may complete a Holding Company Reorganization. In
furtherance of this Section 13.1, each Lender hereby irrevocably authorizes the
Administrative Agent, on behalf of such Lender and without further action or
consent by such Lender, to enter into amendments or modifications to this
Agreement or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to effectuate the terms of such Holding
Company Reorganization; provided that:

 

(a)     the Administrative Agent shall have received written notice, in form and
substance reasonably satisfactory to the Administrative Agent, of such Holding
Company Reorganization (which notice shall describe in reasonable detail the
terms and structure of all proposed steps to effectuate such Holding Company
Reorganization), not less than thirty (30) days prior to the completion of such
Holding Company Reorganization;

 

(b)     concurrently with the completion of such Holding Company Reorganization,
the Administrative Agent shall have received (i) a reaffirmation agreement from
each guarantor (and, to the extent that Gray remains the Borrower hereunder,
Gray) reaffirming such Person’s obligations under the Loan Documents to which it
is a party and (ii) an agreement, in form and substance reasonably satisfactory
to the Administrative Agent, executed by each New Borrower, each Intermediate
Holding Company and the Holding Company (as applicable) which such agreement
shall provide for (A) the assumption by the New Borrower of all of the
obligations of Gray (to the extent that Gray is no longer the Borrower) as the
“Borrower” hereunder and under the other Loan Documents, in each case,
immediately prior to the completion of such Holding Company Reorganization and
(B) the acknowledgement and agreement by each Holding Company and each
Intermediate Holding Company of its obligations hereunder;

 

(c)     concurrently with the completion of such Holding Company Reorganization
the Administrative Agent shall have received each of the following, in form and
substance reasonably satisfactory to the Administrative Agent: (i) an executed
supplement to the Collateral Agreement for the Holding Company and each
Intermediate Holding Company, which shall authorize the filing of appropriate
Uniform Commercial Code financing statements; (ii) guaranty agreements executed
by the Holding Company and each Intermediate Holding Company, in form and
substance reasonably satisfactory to the Administrative Agent; (iii) a loan
certificate for the Holding Company, each Intermediate Holding Company and the
Borrower, substantially in the form of Exhibit G-2 attached hereto, together
with appropriate attachments; (iv) such original Capital Stock or other
certificates and stock or other transfer powers evidencing the Capital Stock of
the Borrower; and (v) updated Schedules to this Agreement and such other updated
Schedules to the Loan Documents as may be necessary to make the representations
and warranties contained in the Loan Documents true and correct in all material
respects as of the date such Person is joined to any applicable Loan Document
(except to the extent that any such representation and warranty is qualified by
materiality or Materially Adverse Effect, in which case such representation and
warranty shall be true and correct in all respects); and

 

 
160

--------------------------------------------------------------------------------

 

 

(d)     concurrently with the completion of such Holding Company Reorganization,
the Administrative Agent shall have received all other documentation, including
one or more opinions of counsel, which are reasonably satisfactory to the
Administrative Agent and which in its opinion is appropriate with respect to
such Holding Company Reorganization, the Borrower, each Intermediate Holding
Company and the Holding Company.

 

(e)     The parties hereto acknowledge and agree that each document, agreement
or instrument executed or issued pursuant to this Section 13.1 will be a “Loan
Document” for purposes of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

161